Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1553       Page 1 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                1

     1                          UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
     2                                SOUTHERN DIVISION
     3
          UNITED STATES OF AMERICA,
     4
                               Plaintiff,
     5    vs.                                            Case No. 18-20027
                                                         Hon. Terrence G. Berg
     6    PRABHU RAMAMOORTHY,
     7                      Defendant.
          ______________________________/
     8
                                    JURY TRIAL: VOLUME 4
     9
                         BEFORE THE HONORABLE TERRENCE G. BERG
    10                         United States District Judge
                         Theodore Levin United States Courthouse
    11                         231 West Lafayette Boulevard
                                Detroit, Michigan 48226
    12                           Tuesday, August 14, 2018
    13    APPEARANCES:
    14    For the Plaintiff                    MARGARET M. SMITH
          United States of America:            AMANDA JAWAD
    15                                         U.S. Attorney's Office
                                               211 W. Fort Street
    16                                         Suite 2001
                                               Detroit, Michigan 48226
    17                                         313-226-9135
    18    For the Defendant                    JAMES AMBERG
          Prabhu Ramamoorthy:                  Amberg and Amberg
    19                                         104 W. Fourth Street
                                               Suite 305
    20                                         Royal Oak, Michigan 48070
                                               248-681-0115
    21
                                               VICTOR MANSOUR
    22                                         Mansour & Mansour, P.C.
                                               32000 Northwestern Highway
    23                                         Farmington Hills, Michigan 48334
                                               248-932-3322
    24
          Also Present:                        Rengachari Vijayaraghavan
    25                                         Court Interpreter


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1554       Page 2 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                2

     1         To obtain a certified copy of this transcript, contact:
                   Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
     2                         Official Court Reporter
                      (313) 234-2616 • www.transcriptorders.com
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1555       Page 3 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                3

     1                                  TABLE OF CONTENTS
     2                                                                              Page
     3    Government Witnesses Continued:
     4    ERIN IVANISZYN
     5       Direct Examination by Ms. Jawad                                         10
             Cross-Examination by Mr. Amberg                                         22
     6       Redirect Examination by Ms. Jawad                                       30
     7    AARON ERKKINEN
     8       Direct Examination by Ms. Jawad                                         32
             Cross-Examination by Mr. Amberg                                         81
     9       Redirect Examination by Ms. Jawad                                      135
             Recross-Examination by Mr. Amberg                                      141
    10
          GOVERNMENT RESTS                                                          145
    11
          Defense Witnesses:
    12
          THOMAS SELLEKE
    13
             Direct Examination by Mr. Amberg                                       156
    14       Cross-Examination by Ms. Jawad                                         167
             Redirect Examination by Mr. Amberg                                     172
    15
          GEETHANJALI NATARAJAN
    16
             Direct Examination by Mr. Amberg                                       176
    17       Cross-Examination by Ms. Smith                                         216
    18

    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1556       Page 4 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                4

     1                                          EXHIBITS
     2    Identification                                          Offered         Received
     3    Government Exhibit No. 3,                                   45             45
          Flight manifest from Spirit
     4    Airlines
     5    Government Exhibit No. 4,                                   45             45
          Flight records of defendant
     6    and his wife
     7    Government Exhibit No. 5,                                   45             45
          Flight records of victim
     8
          Government Exhibit No. 12,                                  64             64
     9    Advice of Rights form
    10    Government Exhibit Nos. 14 - 20,                            59             60
          Clips from defendant's interview
    11
          Government Exhibit Nos. 21A - 21J,                          50             51
    12    Clips from defendant's interview
    13    Government Exhibit No. 22,                                  41             41
          Clip from defendant's interview
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1557       Page 5 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                5

     1                Detroit, Michigan
     2                Tuesday, August 14, 2018
     3                                          _ _ _
     4                (Proceedings commenced at 9:05 a.m., all parties
     5                present, jury not present)
     6                THE LAW CLERK: Court calls Case No. 18-20027, United
     7    States of America versus Prabhu Ramamoorthy.
     8                Counsel, will you please place your appearances on
     9    the record?
    10                MS. JAWAD: Good morning, Your Honor. Amanda Jawad
    11    and Maggie Smith on behalf of the United States. With us at
    12    counsel table is Meghann O'Connor, a paralegal from our office,
    13    as well as Special Agent Kyle Dodge with the FBI.
    14                THE COURT: Good morning.
    15                MR. AMBERG: Good morning, Your Honor. Jim Amberg on
    16    behalf of Mr. Ramamoorthy; he is standing to my right. To his
    17    right is Mr. Vijay, his translator, and then to my left is
    18    co-counsel, Victor Mansour.
    19                THE COURT: Good morning, Mr. Amberg. Good morning
    20    everyone.
    21                MR. MANSOUR: Good morning.
    22                THE COURT: All right. So are we ready to bring in
    23    the jury or are there any other matters that we need to take
    24    up?
    25                MR. AMBERG: Two brief ones. The first, I -- as you


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1558       Page 6 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                6

     1    can see, the -- the screen has been moved up here.
     2               THE COURT: Yes.
     3               MR. AMBERG: And I know that in order for us to see
     4    this, we're going to have to move. I don't know where you want
     5    us to move. I guess my question is where would you like us all
     6    to stand at? I know Mr. Ramamoorthy would probably want to
     7    watch this as well.
     8               THE COURT: Yes. I see that the screen has been
     9    moved forward, and I think that's a good idea because it was
    10    kind of far from the jury. And so I think one of them had
    11    mentioned to Mr. Darling that it was difficult to see the words
    12    that were part of the transcript, so that's a good idea to move
    13    it closer. If we have you move over in the gallery there,
    14    would that work for you?
    15               MR. AMBERG: I think so. How -- how about if Mr.
    16    Ramamoorthy and Mr. Vijay stand in the gallery and then Mr.
    17    Mansour and I can sort of stand where Ms. Smith is right there,
    18    and that way everybody can see and -- and we all still have
    19    that separation going on.
    20               THE COURT: What do you think, Ms. Jawad and Ms.
    21    Smith?
    22               MS. JAWAD: That's fine with us.
    23               THE COURT: Yeah. I think essentially we'll just --
    24    before we show anything on the screen, let's just make a point,
    25    if I don't say something, Mr. Amberg or Ms. Smith or Ms. Jawad,


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1559       Page 7 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                7

     1    just bring up the fact that we need to make certain that the
     2    defendant and his attorney can see properly, and so they may
     3    move around the courtroom.
     4               MR. AMBERG: Thank you, Your Honor.
     5               THE COURT: Okay.
     6               MR. AMBERG: The second thing is something that is
     7    going to happen later on in the trial, and that's this decision
     8    that Mr. Ramamoorthy has to make about whether or not he's
     9    going to testify, and it's something that I spoke about with
    10    him I mean many different times. With Mr. Vijay here, I've --
    11    I've spent considerable amount of time yesterday talking with
    12    him about it and then even this morning a little bit. But
    13    based on my conversation this morning, I think that before that
    14    part of the trial happens that he would testify, I would ask
    15    for maybe a ten-minute break where I could go back and just
    16    make sure I understand exactly -- that he understands exactly
    17    what he wants to do.
    18               THE COURT: Mm-hmm.
    19               MR. AMBERG: And then that way we could put it on the
    20    record either way, yeah, after the close -- I mean I know we're
    21    going to have a couple of defense witnesses so -- and I don't
    22    think they'll take that long, but it would be after that that
    23    he would testify if he was going to.
    24               THE COURT: I understand. And I think that we can
    25    also put on the record now, and I would be glad to briefly tell


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1560       Page 8 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                8

     1    Mr. Ramamoorthy, that he does have the right to testify in this
     2    case. So Mr. Ramamoorthy, you have the right to testify in
     3    your own behalf if you want to testify. You don't have to
     4    testify, however. And the fact that you do not testify, if you
     5    choose not to testify, cannot be used against you by the jury
     6    or by the Court or by anyone because you are presumed innocent,
     7    and no one can infer any guilt simply because you choose not to
     8    testify.
     9               Do you think you understand what your rights are
    10    regarding whether to testify or not?
    11               DEFENDANT RAMAMOORTHY: Yes, Your Honor.
    12               MR. AMBERG: He understands everything?
    13               THE INTERPRETER: Yeah.
    14               MR. AMBERG: Okay. Well, I -- Your Honor, I -- I
    15    still want to make sure for -- because I just -- I want to make
    16    sure that him and I have had our final conversation. I know
    17    he -- he -- Mr. Vijay is indicating that Mr. Ramamoorthy
    18    understands those rights, and I have talked about those rights
    19    many times with him as well. Just I know at the end of this
    20    when it's his chance to testify, I would feel more comfortable
    21    with just having about ten minutes to just sit down with him
    22    with Mr. Vijay there and he can make that decision, because I
    23    thought we were going to have that decision this morning and --
    24    and then that sort of went up in the air. So...
    25               THE COURT: You may have as much time as you think is


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1561       Page 9 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                9

     1    reasonable under the circumstances to confer with Mr.
     2    Ramamoorthy about whether to testify and we'll see how long
     3    that takes.
     4               MR. AMBERG: Excellent. I appreciate it, Your Honor.
     5    Thank you.
     6               THE COURT: Okay. Is there anything further we need
     7    to address?
     8               MS. JAWAD: Not at this time, Your Honor.
     9               MR. AMBERG: No, Your Honor.
    10               THE COURT: Very good. Let's bring in the jury.
    11               (Jury entered the courtroom at 9:11 a.m.)
    12               THE COURT: Good morning again, ladies and gentlemen.
    13    Welcome. You may be seated.
    14               So welcome back, ladies and gentlemen. Hope you had
    15    a nice evening. And, of course, I want to tell you again we
    16    appreciate your attention during this trial, which has been
    17    quite clear that you've been paying close attention.
    18               And we are in the middle or getting near the latter
    19    part of the government's case, and so let me just ask Ms.
    20    Smith, are you ready to call your next witness?
    21               MS. JAWAD: Yes. I'll be calling the next witness.
    22               THE COURT: Ms. Jawad.
    23               MS. JAWAD: United States calls Erin Ivaniszyn.
    24               THE COURT: Please come forward. Will you raise your
    25    right hand?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1562        Page 10 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 10

      1                         E R I N          I V A N I S Z Y N
      2    was thereupon called as a witness herein, and after being
      3    first duly sworn to tell the truth and nothing but the truth,
      4    testified on her oath as follows:
      5               THE WITNESS: I do.
      6               THE COURT: You may be seated.
      7                                DIRECT EXAMINATION
      8    BY MS. JAWAD:
      9    Q.   Good morning.
    10     A.   Good morning.
    11     Q.   Could you please introduce yourself to the jury?
    12     A.   My name is Erin Ivaniszyn and I am a registered nurse for
    13     the Wayne County SAFE Program.
    14     Q.   And what is the Wayne County SAFE Program?
    15     A.   The Wayne County SAFE Program is a nonprofit organization
    16     that provides comprehensive care to patients after an acute
    17     sexual assault.
    18     Q.   And do you have a specific position within the Wayne
    19     County Safe Program in addition to being a registered nurse?
    20     A.   Yes. I am currently the co-Program Director of Sexual
    21     Assault Forensic Examiners for Wayne County SAFE.
    22     Q.   What are some of your responsibilities as the co-director?
    23     A.   As the co-director, I oversee a group of 10 to 15 forensic
    24     examiners as well as taking on call and doing acute sexual
    25     assault exam cases.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1563        Page 11 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 11

      1    Q.   And how long have you been a registered nurse?
      2    A.   I have been a registered nurse since 2012.
      3    Q.   What type of schooling is required to become a registered
      4    nurse?
      5    A.   Initially I started by receiving my associate's degree of
      6    Applied Science in Nursing and then I continued on to receive
      7    my bachelor of science in nursing.
      8    Q.   And do you also have any special certifications?
      9    A.   Yes, I do. I'm board certified by the International
    10     Association of Forensic Examiners and Sexual Assault Forensic
    11     Exams in the adult and adolescent population.
    12     Q.   So what is a forensic exam?
    13     A.   A forensic exam is an exam after a patient is sexually
    14     assaulted in the acute phase. What that means is up to five
    15     days after an assault we see the patient and provide a physical
    16     exam as well as evidence collection with appropriate
    17     medications and followup.
    18     Q.   And you mentioned that you have a certification as a
    19     Sexual Assault Nurse Examiner?
    20     A.   Yes. I'm board certified by the International Association
    21     of Forensic Nurses.
    22     Q.   Is that what's commonly referred to as SANE?
    23     A.   Yes that is.
    24     Q.   And what were the requirements you needed to complete in
    25     order to receive that certification?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1564        Page 12 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 12

      1    A.   Initially there is a 40-hour didactic training accompanied
      2    by clinicals that are completed after the training. In order
      3    to sit for the exam, you're -- it's recommended that you've
      4    completed over a hundred exams and over 300 hours of practicum.
      5    Q.   And did you complete those hours?
      6    A.   Yes, I did.
      7    Q.   Did you then take the examination?
      8    A.   Yes, I did.
      9    Q.   Did you pass that examination?
    10     A.   Yes, I did.
    11     Q.   Do you have any other certifications in addition to the
    12     Sexual Assault Nurse Examiner certification?
    13     A.   I am certified as a trauma nurse as well as I have ACLS,
    14     which is Advanced Cardiac Life Support certification.
    15     Q.   And what does it mean to be a trauma nurse?
    16     A.   The trauma nurse certification is a class that's taken for
    17     nurses who work in trauma areas such as the emergency
    18     department.
    19     Q.   And did you say how long you've been a Sexual Assault
    20     Nurse Examiner?
    21     A.   I've been a Sexual Assault Nurse Examiner since 2013.
    22     Q.   And did you receive education and training specifically
    23     about how to conduct these forensic examinations of sexual
    24     assault victims?
    25     A.   Yes, I did.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1565        Page 13 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 13

      1    Q.   About how many would you say you've completed in the
      2    course of your career?
      3    A.   To date I've completed over 600 exams.
      4    Q.   And are those exams also sometimes referred to as rape
      5    kits or is that something different??
      6    A.   A rape kit is a component of our medical forensic exam.
      7    Q.   So it's just one part of the full exam that you do?
      8    A.   That is correct.
      9    Q.   And can you walk us through all of the parts of an
    10     examination?
    11     A.   Yes. We start with our patient by conducting a brief
    12     medical history, asking things such as allergies, past medical
    13     conditions. We then obtain a history of the assault which is
    14     very important because based on what the patient tells us
    15     happened is where we are looking for evidence as well as where
    16     you're -- we are looking and documenting injury. So based on
    17     what the patient tells us happened, we recommend certain
    18     medications based on the assault.
    19                And then we also do a complete physical exam. So
    20     just like when you go to the doctor and they check you from
    21     head to toe, we do the same, specifically looking for any
    22     injuries. If there are any injuries such as bruises, things
    23     like that, we do take photographs to document those injuries.
    24                We then move to the evidence collection, which is
    25     more commonly known as the rape kit, and at that point we


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1566        Page 14 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 14

      1    collect evidence from areas of the patient's body based on what
      2    they tell us happened in the assault.
      3    Q.   Were you working as a SANE nurse on January 3rd, 2018?
      4    A.   Yes, I was.
      5    Q.   At some point that day do you remember seeing a patient
      6    named Laura?
      7    A.   Yes, I do.
      8    Q.   About what time did you treat her?
      9    A.   I would have to refresh my memory. I know I did write it
    10     down on my report. I would have to look at that.
    11     Q.   And would looking at a copy of your report refresh your
    12     memory as to what time it was?
    13     A.   Yes, it would.
    14                MS. JAWAD: Your Honor, may I approach the witness?
    15                THE COURT: You may.
    16                MS. JAWAD: And for the record, I am showing defense
    17     counsel the document.
    18                MR. AMBERG: That's fine.
    19     A.   I saw Laura at 1:45 in the afternoon on January 3rd.
    20     Thank you.
    21     BY MS. JAWAD:
    22     Q.   Do you remember how you first came into contact with her?
    23     A.   Yes, I do. We received a referral from a local hospital
    24     that the patient had presented to.
    25     Q.   So where did you first meet her?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1567        Page 15 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 15

      1    A.   Laura came to one of our clinics. We have five clinics in
      2    Wayne County. She came to our clinic at Detroit Receiving
      3    Hospital to have the exam completed.
      4    Q.   Was anyone else present for her exam?
      5    A.   During the exam it's always myself as the nurse and then
      6    we do have an advocate that's present as well.
      7    Q.   And what did you do first when you met Laura?
      8    A.   When we meet the patient, we bring them up to our clinic,
      9    and then when we start with the exam, we have the patient sign
    10     consents giving us permission to go through the different parts
    11     of the exam and explain the exam to the patient. We do make
    12     sure that the patient knows that everything that we do is
    13     completely up to them, so we have them sign consents giving us
    14     permission. And as long as the patient gives us permission to
    15     continue on with the exam, that's when we start with our
    16     medical history and then our history of the assault and then go
    17     into the physical exam.
    18     Q.   And why is it important to let the patient know that
    19     everything you do is up to them?
    20     A.   The exam is invasive. We have the patient naked and we
    21     are looking at them from head to toe collecting evidence from
    22     their body, so it's very important that the patient knows what
    23     they are doing and that they are willing to participate in the
    24     exam.
    25     Q.   And why is it important to get the complete medical


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1568        Page 16 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 16

      1    history of the patient?
      2    A.   It is important to get the complete medical history
      3    because we are assessing the body for injuries, so it's
      4    important to know if the patient has had any recent surgeries,
      5    particularly in the genital area, as well as, depending on the
      6    assault, we do recommend certain medications and we do provide
      7    certain medications, so it is important to know their medical
      8    history and allergies to make sure that we're making
      9    appropriate recommendations.
    10     Q.   Is it also important to discuss with the patient the
    11     details of the assault that happened?
    12     A.   It is very important to discuss the details of the
    13     assault. Based on what the patient tells us of the assault is
    14     what guides my entire physical exam and helps me with the
    15     diagnosis and treatment of the patient.
    16     Q.   Did you discuss with Laura what happened earlier that day?
    17     A.   Yes, I did.
    18     Q.   And what did she say?
    19     A.   From what I recall --
    20                MR. AMBERG: I mean I would object to that. I think
    21     it's hearsay.
    22                MS. JAWAD: The witness has -- has established that
    23     it's a hearsay exception under 803(4), which is a statement
    24     pertinent to medical diagnosis and treatment.
    25                MR. AMBERG: I don't think this is medical diagnosis


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1569        Page 17 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 17

      1    and treatment. This is made in preparation for a potential
      2    criminal case, which we're standing here doing right now.
      3                THE COURT: Well, the witness has indicated that she
      4    took this information in order to determine what type of
      5    medical treatment to provide and what type of action to take
      6    regarding the examination, and so it's not being offered for
      7    the truth of the matter asserted but just to explain what she
      8    did next.
      9                And so with that in mind, you may proceed.
    10     Overruled.
    11     BY MS. JAWAD:
    12     Q.   What did Laura say to you?
    13     A.   I have it written in my report, if I could just refresh my
    14     memory.
    15                 MS. JAWAD: May I approach the witness, Your Honor?
    16                 THE COURT: You may.
    17     A.   I have documented that Laura told me that when she woke
    18     up, "I felt his hand in my vagina vigorously going in. My
    19     pants were down, my shirt around my waist untied and my bra
    20     unhooked."
    21     BY MS. JAWAD:
    22     Q.   And based on that information, what did you do?
    23     A.   I proceeded to ask some clarifying questions. We continue
    24     assessing the patient based on their initial statement, and the
    25     purpose of that is to, again, guide where we are going to be


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1570        Page 18 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 18

      1    assessing the patient for injury and then also collecting
      2    evidence.
      3    Q.   And did she say where this happened?
      4    A.   She stated that it happened on an airplane.
      5    Q.   Is it important to ask whether penetration occurred?
      6    A.   Yes, it is important.
      7    Q.   And can penetration be by fingers or objects?
      8    A.   Yes, it can.
      9    Q.   And based on your training and experience in the nursing
    10     profession, how do you define penetration?
    11     A.   Penetration is defined as anything that goes past to the
    12     labia majora. And what that means is the female genitalia has
    13     several different parts. The outermost part is the labia
    14     majora. Those are the outer lips that protect the inner
    15     structures of the vagina. When anything goes past the labia
    16     majora, that is when penetration occurs. It's a common
    17     misconception that something, a finger or a penis, has to be
    18     inserted inside the vaginal opening for penetration to occur.
    19     However, penetration is defined as anything past the labia
    20     majora.
    21     Q.   And did Laura tell you that day whether or not she
    22     showered?
    23     A.   She did, yes.
    24     Q.   She did tell you or she did shower?
    25     A.   I believe she did shower, yes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1571        Page 19 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 19

      1    Q.   And how did you go about the physical examination of
      2    Laura?
      3    A.   After we ask all the questions needed, we bring the
      4    patient into the exam room where we have them take all their
      5    clothes off and get into a gown. At that point when we're in
      6    the exam room, that's when I start from head to toe looking all
      7    over the body for injury. We start by inspecting the body and
      8    then we do the evidence collection after that.
      9    Q.   And when you examined her body, did you note any injuries?
    10     A.   No, I did not.
    11     Q.   Is it common that there is -- are no injuries reported
    12     during your sexual assault examinations?
    13     A.   It is very common for there not to be any physical
    14     injuries after a sexual assault.
    15     Q.   Do you know about what percentage of the examinations you
    16     do have patients who indicate no injuries?
    17     A.   Based on my experience of doing over 600 exams, I have had
    18     patients with injury in less than ten percent of my exams. And
    19     when I say less than ten percent, I'm talking about genital
    20     injury, not physical injury.
    21     Q.   Did she report any physical symptoms?
    22     A.   She did complain of a general soreness to her vaginal
    23     area.
    24     Q.   And after you examined her body for physical injury, did
    25     you then take DNA swabs for testing?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1572        Page 20 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 20

      1    A.   Yes, I did.
      2    Q.   And how do you collect those swabs?
      3    A.   The swabs come packaged in our evidence collection kit.
      4    We open the kit and all the swabs are in the kit that we use.
      5    Based on what Laura told me happened to her, I collected swabs
      6    of different parts of her body such as the labia majora, the
      7    labia minora.
      8    Q.   Did you also collect swabs from her breast area?
      9    A.   I would have to refresh my memory by looking at the chart.
    10                 MS. JAWAD: May I approach the witness, Your Honor?
    11                 THE COURT: You may.
    12     A.   I did collect swabs of the right and left breast, yes.
    13     BY MS. JAWAD:
    14     Q.   Ms. Ivaniszyn, about how many of these exams do you do
    15     each week?
    16     A.   I do anywhere from typically 15 to 20 a month. Based on
    17     the week is a bit hard to tell.
    18     Q.   So is it fair to say you've done a number of these since
    19     January?
    20     A.   Yes, that's correct.
    21     Q.   Is that why you may not remember every detail about the
    22     examination?
    23     A.   Yes, that's correct.
    24     Q.   And is that also why you complete a comprehensive report?
    25     A.   Yes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1573        Page 21 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 21

      1    Q.   Once you collected the evidence swabs from Laura, did you
      2    also collect a -- a reference -- reference swab, which is also
      3    known as a buccal swab?
      4    A.   Yes, we do collect a buccal swab on every patient.
      5    Q.   And what did you do with those swabs that you collected?
      6    A.   Our swabs are sealed into the evidence collection kit
      7    where they are locked and held to maintain chain of custody
      8    until they are signed out to the appropriate law enforcement
      9    official.
    10     Q.   And based on your training and experience, particularly
    11     with respect to trauma, and also your extensive experience in
    12     speaking with victims of sexual assault, do you have any
    13     knowledge about how female sexual assault victims respond at
    14     the time of the assault?
    15     A.   Based on my experience, yes, I do.
    16     Q.   And what is your understanding of how -- how they do
    17     typically respond?
    18     A.   After an acute sexual assault or any traumatic event, it's
    19     normal for each individual person to respond in a different
    20     way. The brain has chemical responses that are released.
    21     Sometimes it's a fight, flight or freeze. Some people tend to
    22     act out initially. Some people tend to not process any
    23     emotions initially. Each different reaction is normal because
    24     each different person is processing this traumatic event at a
    25     different rate and in a different way.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1574        Page 22 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 22

      1               MS. JAWAD: No further questions, Your Honor.
      2               THE COURT: Thank you very much.
      3               Any cross-examination.
      4               MR. AMBERG: Yes, Your Honor.
      5                                 CROSS-EXAMINATION
      6    BY MR. AMBERG:
      7    Q.   Hello, ma'am.
      8    A.   Good morning.
      9    Q.   Good morning. How you doing today?
    10     A.   Well, thank you.
    11     Q.   Good. I just have a few questions for you. I want to
    12     talk about -- I want to first talk about when patients come in
    13     and they've -- are under the influence of drugs and alcohol,
    14     okay?
    15     A.   Okay.
    16     Q.   This is something that I'm sure you've seen, right?
    17     A.   Correct.
    18     Q.   And it happens all the time, right?
    19     A.   Correct.
    20     Q.   People can come in there and they're intoxicated?
    21     A.   Correct.
    22     Q.   And so sometimes when people are intoxicated, they may not
    23     recall things correctly, right?
    24     A.   That would be fair to say, yes.
    25     Q.   Okay. And especially if you're more intoxicated, right?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1575        Page 23 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 23

      1    A.   Depending on the person, yes.
      2    Q.   Okay. And sometimes they may remember things differently
      3    than what really happened, right?
      4    A.   That would be fair to say as well, correct.
      5    Q.   Okay. Now, in this case, I notice on page 2 of your
      6    report there's a question that says, "Patient alcohol and/or
      7    drug use at the time of assault."
      8    A.   Correct.
      9    Q.   Do you remember what you wrote on there?
    10     A.   I would have to refresh my memory by looking at the
    11     report.
    12                MR. AMBERG: If I could approach, Your Honor.
    13                THE COURT: You may.
    14     BY MR. AMBERG:
    15     Q.   Just let me know when you're done.
    16     A.   I have written down in my report that the patient denied
    17     any alcohol or drug use at time of the assault.
    18     Q.   At the time of the assault?
    19     A.   Correct.
    20     Q.   So just so I understand this, the complainant in this case
    21     told you that at the time that this allegedly happened, she
    22     wasn't using alcohol?
    23     A.   That is what I have documented, that is correct.
    24     Q.   Okay. So if she was using alcohol at the time of the
    25     assault, it would be a lie what she told you, right?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1576        Page 24 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 24

      1    A.   I can't say that it would be a lie --
      2    Q.   Well --
      3    A.   -- because she was using alcohol.
      4    Q.   Okay. Well, it wouldn't be true, right? What she told
      5    you was that she wasn't using alcohol, right?
      6    A.   That's correct, yes.
      7    Q.   Okay. But that's something that may not surprise you
      8    because people that are intoxicated lie?
      9    A.   I don't know that I can answer that for sure.
    10     Q.   I mean I'm sure you've seen that in your -- in your work?
    11     A.   That is something that does happen at times, yes.
    12     Q.   Absolutely. Now, you didn't observe any cuts or anything
    13     like that to the complainant?
    14     A.   That is correct.
    15     Q.   No other physical injury, right?
    16     A.   That is correct.
    17     Q.   Now, many times when there's no injury, that's because
    18     nothing happened, right?
    19     A.   As I said, in my experience, less than ten percent of the
    20     cases I've done have had genital injury, so that's what I would
    21     have to go off of.
    22     Q.   Okay. It also means certainly possible that nothing
    23     happened?
    24     A.   That is always possible, correct.
    25     Q.   Yeah. Now, on the first page you testified that the


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1577        Page 25 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 25

      1    complainant in this case told you what happened, right? I
      2    think you even read verbatim what was written down in your
      3    report, right?
      4    A.   Yes, we write down exactly what the patient tells us in
      5    our report.
      6    Q.   What she never said to you was that she saw my client's
      7    hand, right, she doesn't say she sees the hand?
      8    A.   I only have what I have written down that I read, correct.
      9    Q.   What -- what you wrote down was that she said she felt,
    10     correct?
    11     A.   Correct.
    12     Q.   Not saw?
    13     A.   Correct.
    14     Q.   What she said was that the -- what she felt was that there
    15     was a hand in her going vigorously in and out of her, right?
    16     A.   That is correct.
    17     Q.   Okay. And so, you know, one thing that you do as part of
    18     these -- the testing is you do the DNA testing, right?
    19     A.   We have the kit sent to the lab for testing, that is
    20     correct.
    21     Q.   How much do you know about DNA testing?
    22     A.   I know how to collect the evidence. I don't have
    23     knowledge in the DNA testing that goes to the crime lab.
    24     Q.   In this case you did DNA testing, right?
    25     A.   I collected the evidence, yes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1578        Page 26 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 26

      1    Q.   Because there's a very good possibility that if what she
      2    said was true, there would be DNA in her vagina?
      3               MS. JAWAD: Objection. Calls for speculation.
      4               MR. AMBERG: I'm just asking if she knows or she
      5    doesn't know.
      6               THE COURT: You may answer if you know.
      7               THE WITNESS: It is possible.
      8    BY MR. AMBERG:
      9    Q.   Okay. Now, I know you wrote on there she took a shower,
    10     right?
    11     A.   That's correct.
    12     Q.   Okay. Did you ask her how she showered?
    13     A.   We don't ask in detail how the patient showered. We ask
    14     if they washed their genital area.
    15     Q.   Okay.
    16     A.   And then we also ask if they took a bath or shower.
    17     Q.   Okay. She -- all right. Did you ask her when that
    18     happened, the shower?
    19     A.   We ask if it's happened post-assault. We don't ask the
    20     specific time of the day that it happened, but she had showered
    21     since the assault.
    22     Q.   Okay. Here's my question. Are you in communication with
    23     the authorities that are investigating this case?
    24     A.   We're in communication with them to maintain chain of
    25     custody to sign the evidence collection kit out, and we also at


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1579        Page 27 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 27

      1    times receive referrals from -- directly from law enforcement
      2    to get the patient to our clinic to have the exam done.
      3    Q.     Doesn't law enforcement know from what you tell them to
      4    make sure to tell these people to not taint evidence by
      5    showering?
      6               MS. JAWAD: Objection. He can't -- she can't testify
      7    to what law enforcement knows.
      8               MR. AMBERG: She can testify what they tell law
      9    enforcement.
    10                MS. JAWAD: That would be hearsay.
    11                THE COURT: Just why don't you ask the witness about
    12     what her own experience is in this case. Go ahead.
    13                MR. AMBERG: Thank you, Your Honor.
    14     BY MR. AMBERG:
    15     Q.     In this case were you in communication with the
    16     investigating officers when this was going on?
    17     A.     If we receive a referral from them, then yes, and then
    18     also after the exam to have the evidence collection kit signed
    19     out.
    20     Q.     Okay. But my question is -- I understand generally that's
    21     what you do.
    22     A.     Right.
    23     Q.     In this case were you in communication with the
    24     investigating officers?
    25     A.     I believe in this case the referral I got was from


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1580        Page 28 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 28

      1    Beaumont Wayne Hospital from an ER physician. I'm not sure if
      2    the investigating officers spoke with anyone at the hospital,
      3    but I was not at Beaumont Wayne. The patient met me at our
      4    clinic at Detroit Receiving.
      5    Q.   Okay. Because doesn't that concern you that evidence
      6    could be tainted?
      7    A.   Can you clarify that question?
      8    Q.   Sure. Don't you want to make sure, for the sake of
      9    everybody and the truth, that the person who you're going to do
    10     the test on preserves the evidence as best they can?
    11     A.   That would be what I would hope would happen, yes, that's
    12     correct.
    13     Q.   Okay. Is this something, to your knowledge, that is told
    14     to the patient?
    15     A.   I would say it's something that should be told to the
    16     patient. In my experience with working with law enforcement
    17     and physicians and nurses at the hospitals, in my experience it
    18     isn't always correctly told to the patient.
    19     Q.   Okay. What about the FBI?
    20     A.   I can't speak other than to my experience working with
    21     local law enforcement as well as physicians at the hospital.
    22     Q.   Okay. Now, even if somebody takes a shower, that does not
    23     mean that the DNA of other people is gone from the vaginal
    24     area, right?
    25     A.   It's possible, but it is correct that the DNA may still be


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1581        Page 29 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 29

      1    present.
      2    Q.   Absolutely. Because if the -- if it wasn't the case, you
      3    wouldn't even do these tests?
      4    A.   Yes. If a patient had showered and there was no
      5    possibility, we -- there wouldn't be a point of doing the exam
      6    for the evidence collection.
      7    Q.   Thank you, ma'am.
      8               MR. AMBERG: If I could have one second, Your Honor.
      9               THE COURT: You may.
    10                MR. AMBERG: Thank you.
    11                (Brief pause)
    12                MR. AMBERG: I just have a couple questions.
    13     BY MR. AMBERG:
    14     Q.   Ma'am, just a few more questions. I want to talk about
    15     injuries to the vaginal area that you've -- you've experienced
    16     and seen in your work. In this case there's this allegation
    17     that you are aware of that the -- my client had his hand go
    18     vigorously in and out of the complainant's vagina?
    19     A.   Correct.
    20     Q.   Okay. And he had nails, right, like fingernails?
    21     A.   I would assume so, yes.
    22     Q.   All right. And that enough nails to where they could cut
    23     the nails and have samples sent to a lab?
    24     A.   That I can't say. I did not see the defendant's hands.
    25     Q.   Right. Right. No, I understand.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1582        Page 30 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 30

      1               If somebody vigorously goes in and out of a vagina
      2    with longer nails, there is a decent chance that you're going
      3    to see some cutting in the vaginal area from those nails?
      4    A.     Not necessarily.
      5    Q.     But that is certainly possible?
      6    A.     It is certainly possible.
      7    Q.     And you have seen that in the past?
      8    A.     Yes, I have.
      9    Q.     Okay.
    10                MR. AMBERG: No further questions, Your Honor. Thank
    11     you.
    12                THE COURT: Thank you very much.
    13                Any redirect?
    14                MS. JAWAD: Yes, Your Honor.
    15                                REDIRECT EXAMINATION
    16     BY MS. JAWAD:
    17     Q.     Ms. Ivaniszyn, when you asked Laura about her drinking or
    18     drug use, was that at the time of the assault?
    19     A.     Yes. We ask the patient if there's drinking or drug use
    20     at the time of the assault.
    21     Q.     And did she tell you what time the assault happened?
    22     A.     I believe she did.
    23     Q.     Do you recall what she said?
    24     A.     I would have to refresh my memory.
    25                MS. JAWAD: May I approach the witness?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1583        Page 31 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 31

      1                THE COURT: You may.
      2                MR. AMBERG: Could you grab my page too? I left it
      3    up there. Thanks.
      4    A.   She has the time of the assault she told me between 5:00
      5    and 6:00 a.m.
      6                MS. JAWAD: No further questions.
      7                THE COURT: Thank you very much.
      8                Ladies and gentlemen of the jury, you may ask any
      9    questions you wish to ask. If you have a question, raise your
    10     hand and pass it forward and I'd be happy to confer with
    11     counsel and ask the question if it's appropriate. Are there
    12     any questions? Okay. I don't see any hands being raised at
    13     this time.
    14                 Ms. Jawad, may this witness be excused?
    15                 MS. JAWAD: Yes, Your Honor.
    16                 THE COURT: Thank you very much for your testimony.
    17     You may be excused.
    18                 THE WITNESS: Thank you.
    19                 (Witness excused at 9:43 a.m.)
    20                 THE COURT: Call your next witness.
    21                 MS. JAWAD: United States calls Special Agent Aaron
    22     Erkkinen.
    23                 THE COURT: Come forward please, sir.
    24                          A A R O N           E R K K I N E N
    25     was thereupon called as a witness herein, and after being


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1584        Page 32 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 32

      1    first duly sworn to tell the truth and nothing but the truth,
      2    testified on his oath as follows:
      3               THE WITNESS: Yes.
      4               THE COURT: You may be seated.
      5                                DIRECT EXAMINATION
      6    BY MS. JAWAD:
      7    Q.   Good morning.
      8    A.   Good morning.
      9    Q.   Could you please introduce yourself to the jury?
    10     A.   Yeah. My name is Aaron Erkkinen. I'm a Special Agent
    11     with Detroit FBI.
    12     Q.   How long have you been with the FBI?
    13     A.   I've been with the FBI for a little over four years now,
    14     and that includes some training at Quantico, so I've been a
    15     Special Agent for about three and a half years.
    16     Q.   And how long was your training at Quantico?
    17     A.   The training at Quantico was approximately five months.
    18     Q.   What is Quantico?
    19     A.   So Quantico is the FBI academy.
    20     Q.   And what are your primary responsibilities as a Special
    21     Agent?
    22     A.   My responsibilities as an agent are to investigate
    23     violations of federal law related to national security.
    24     Q.   And is that because you're in a particular group within
    25     the FBI?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1585        Page 33 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 33

      1    A.   Yes.
      2    Q.   And what group is that?
      3    A.   My group in Detroit is known as CT-4; it's a
      4    counterterrorism group.
      5    Q.   And as part of that group do you also investigate crimes
      6    that happen on airplanes?
      7    A.   Yes.
      8    Q.   And what types of crimes would those be?
      9    A.   Well, those types of crimes could be anywhere from a theft
    10     that occurs on an airplane anywhere up -- that seems pretty
    11     simple up to more complicated cases such as terrorism.
    12     Q.   What's your educational background?
    13     A.   I have a bachelor's degree in communication from Concordia
    14     University in St. Paul Minnesota, and I have a master's degree
    15     in counseling from Oakland University in Michigan here.
    16     Q.   And what did you do before you became an FBI agent?
    17     A.   Well, right out of my bachelor's program I worked in
    18     public relations, did some web design in television production
    19     as a part of that.
    20                 And then as I attained my master's degree, I
    21     worked -- right out of the master's program I worked in an
    22     alternative education program for a local school district
    23     around Detroit here. I worked with mostly teenagers but
    24     seventh -- sixth, seventh, eighth graders all the way up
    25     through older, older individuals who were either removed from


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1586        Page 34 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 34

      1    like a traditional educational setting or were -- made the
      2    choice to come to an alternative education program.
      3                After that I worked with -- like in a therapeutic
      4    role with geriatrics, senior citizens, for a number of years
      5    after that.
      6    Q.   And was this after you obtained your master's in
      7    counseling?
      8    A.   Yes.
      9    Q.   And you decided to become an FBI agent after that?
    10     A.   Yes.
    11     Q.   And at some point were you assigned to assist in the
    12     investigation of Prabhu Ramamoorthy?
    13     A.   Yes, I was.
    14     Q.   Do you see the defendant in the courtroom here?
    15     A.   Yes, I do.
    16     Q.   And can you point him out and identify a piece of clothing
    17     that he's wearing?
    18     A.   Yeah. Mr. Ramamoorthy is wearing some headphones over
    19     there. He's got a dark blue button-up.
    20                 MS. JAWAD: May the record reflect that the witness
    21     has identified the defendant?
    22                 THE COURT: It does.
    23     BY MS. JAWAD:
    24     Q.   Did you report to the airport on the morning of
    25     January 3rd, 2018?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1587        Page 35 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 35

      1    A.   Yes, I did.
      2    Q.   Do you remember what day of the week that was?
      3    A.   That was a Wednesday.
      4    Q.   And how did you know to go to the airport that day?
      5    A.   Well, I arrived at work at kind of my typical time.
      6    Usually I get to work around 7:30 or 8:00. And I was actually
      7    talking with one of my co-workers at the time who -- while I
      8    was talking with him, he received a call and he said, "I got to
      9    take this." So I went back to my desk to finish logging on my
    10     computer, and a few minutes later he came by my desk and said,
    11     "Hey, that was Kyle out at the airport. I need you to head to
    12     the airport and he'll brief you on the way."
    13     Q.   And at some point did you learn of the nature of the
    14     investigation that was happening at the airport?
    15     A.   Yes, I did.
    16     Q.   Was that a sexual assault?
    17     A.   Yes, that was my understanding, yeah.
    18     Q.   And when you got to the airport, had the defendant already
    19     been taken into custody?
    20     A.   Yes, he had.
    21     Q.   Was that by the Wayne County Airport Police?
    22     A.   Yes, he -- yes, that's right.
    23     Q.   What are some of the things that you did?
    24     A.   Well, on my way there I called Special Agent Kyle Dodge
    25     just to kind of get briefed on what -- what was going on. And


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1588        Page 36 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 36

      1    when I got to the airport, he and I met up and we kind of
      2    decided on who we needed to talk to, and -- and we were kind of
      3    waiting as well to see who was -- who was where. We kind of
      4    had to, you know, lay out who we wanted to talk to and when.
      5    Q.   Was one of the people that you spoke with the victim in
      6    this case?
      7    A.   Yes.
      8    Q.   How would you describe her demeanor during that interview?
      9    A.   Well, in that interview she kind of struck me as she
    10     looked kind of messy, kind of like she was shook up. As -- as
    11     we were talking, like her demeanor was kind of -- kind of
    12     blunted or flat I guess.
    13     Q.   What do you mean when you say blunted or flat?
    14     A.   Well, normally like a person would be kind of engaged in a
    15     conversation and kind of maybe smiling or gesturing. She just
    16     seemed kind of reserved and like -- like everything was kind of
    17     tamped down, all of her emotion was kind of tamped down.
    18     Q.   And did you have another opportunity to speak with the
    19     victim on a different day?
    20     A.   Yes.
    21     Q.   When was that?
    22     A.   Five days later, I believe that was the 8th. It would
    23     have been a Monday.
    24     Q.   And what was the purpose of that later interview?
    25     A.   Well, we wanted to chat with her again. I know that there


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1589        Page 37 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 37

      1    was -- we wanted to maybe get some additional details that
      2    maybe she -- she would have remembered. I know sometimes like
      3    when a person's gone through something, you know, sometimes it
      4    takes a little bit of time to process what happened, and it was
      5    an effort to kind of meet with her along with the prosecution.
      6    Q.    During that meeting did she offer for you to look at her
      7    phone?
      8    A.    Yes, she did.
      9    Q.    Did you look at her phone?
    10     A.    Yes, we did.
    11     Q.    What was the purpose of looking at her phone?
    12     A.    Well, during that interview it came up that she had kind
    13     of sent off a number of text messages to her boyfriend, and so
    14     we requested that we take a look and see what those text
    15     messages looked like, so she kind of offered that up to us.
    16     Q.    And did you physically look in her phone?
    17     A.    Yes, we did.
    18     Q.    Did you see those text messages that you were referring
    19     to?
    20     A.    Yes, we did.
    21     Q.    And did you look at the text messages before or after to
    22     see if those were relevant as well?
    23     A.    Yes.
    24     Q.    And did you preserve the relevant text messages?
    25     A.    Yes, we did.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1590        Page 38 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 38

      1    Q.   How did you preserve those?
      2    A.   Well, we identified the ones that were pertinent to the
      3    investigation and she took screen shots of them and e-mailed
      4    them to us.
      5    Q.   And were you physically present while she took those
      6    screen shots?
      7    A.   Yes, I was.
      8    Q.   Did you observe her doing that?
      9    A.   Yes.
    10                 MS. JAWAD: I'd like to publish what's already been
    11     admitted as United States Exhibit 11.
    12                 THE COURT: Any objection?
    13                 MR. AMBERG: No objection.
    14                 THE COURT: You may do so.
    15     BY MS. JAWAD:
    16     Q.   And Special Agent Erkkinen, you can turn to tab 11 in your
    17     binder if you can't see the screen.
    18                 MS. JAWAD: Can we zoom in on the top half of these?
    19     BY MS. JAWAD:
    20     Q.   And Special Agent Erkkinen, is this an example of one of
    21     the screen shots that you were referring to?
    22     A.   I can't see it but...
    23     Q.   It's the -- it's in -- the first three in tab 11.
    24     A.   Yes. Those are the screen shots, yes.
    25     Q.   And what is the date that's indicated on the top there?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1591        Page 39 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 39

      1    A.   At the top it says Wednesday.
      2    Q.   And what is the time?
      3    A.   5:00 a.m.
      4    Q.   And you said that when the screen shots were taken, this
      5    was five days after the incident, is that right?
      6    A.   Yes.
      7    Q.   So what day would that have been?
      8    A.   That would have been Monday, January 8.
      9    Q.   And do you have an iPhone yourself?
    10     A.   I do.
    11     Q.   So you're familiar with the ways that iPhones log dates?
    12     A.   Yes, I am.
    13     Q.   So is that Wednesday referring to the Wednesday prior to
    14     the Monday meeting?
    15     A.   Yes, it is.
    16     Q.   And that would have been January 3rd?
    17     A.   January 3rd, yes.
    18                 MS. JAWAD: We can take it down.
    19     BY MS. JAWAD:
    20     Q.   Special Agent Erkkinen, did you know who her cell phone
    21     carrier was at the time?
    22     A.   Yes. She said it was AT&T.
    23     Q.   And did you take any steps to try to obtain those messages
    24     straight from AT&T?
    25     A.   Yes, we did.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1592        Page 40 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 40

      1    Q.   What did you do?
      2    A.   I was in contact with AT&T and they replied back to me.
      3    Q.   Were you able to retrieve those text messages from AT&T?
      4    A.   No, I was not.
      5    Q.   Why not?
      6    A.   They indicated that they don't store text messages unless
      7    it's requested by the subscriber.
      8    Q.   And is that something the subscriber would have to do when
      9    they set up the account?
    10     A.   Yes.
    11     Q.   At some point did you also collect Laura's clothes?
    12     A.   Yes, we did.
    13     Q.   What items of clothing did you collect?
    14     A.   It was a shirt and a pair of jeans.
    15     Q.   And approximately when was that?
    16     A.   I believe that was in March. No, I'm not sure exactly.
    17     Q.   But is it fair to say it was after that --
    18     A.   Yeah.
    19     Q.   -- second interview?
    20     A.   Yes, it was after the second interview for sure.
    21     Q.   And what did you do with the clothes?
    22     A.   We sent them to the FBI lab.
    23     Q.   What was the purpose of sending them to the lab?
    24     A.   They were going to pull off any kind of evidence that they
    25     could, evidence that we couldn't see physically I guess, trace


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1593        Page 41 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 41

      1    evidence.
      2    Q.    What is trace evidence?
      3    A.    I think they were looking for fiber, you know, any kind of
      4    fibers and potentially some DNA as well.
      5    Q.    When you say fibers, do you mean threads from the
      6    clothing?
      7    A.    Yes.
      8    Q.    And did you receive a report as a result of sending those
      9    in?
    10     A.    Yes, we did.
    11     Q.    If you could turn to tab 22 in your binder. What is
    12     behind tab 22?
    13     A.    Tab -- tab 22 is a laboratory report.
    14     Q.    And is that the report -- is that a report that concerns
    15     the clothing items that were sent in?
    16     A.    Yes.
    17                  MS. JAWAD: Your Honor, the parties have stipulated
    18     to the admission of this report. At this time we'd move to
    19     admit United States Exhibit 22.
    20                  MR. AMBERG: No objection, Your Honor.
    21                  THE COURT: Exhibit 22 is admitted.
    22                  You may proceed.
    23                  MS. JAWAD: May I publish it to the jury?
    24                  THE COURT: You may.
    25                  MS. JAWAD: If we could zoom in on the top half, like


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1594        Page 42 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 42

      1    that, yes.
      2    BY MS. JAWAD:
      3    Q.   Special Agent Erkkinen, on the front of this lab report,
      4    is that the defendant's name?
      5    A.   Yes, it is.
      6    Q.   Listed under "Subject"?
      7    A.   Yes.
      8    Q.   And is the victim listed as Laura?
      9    A.   Yes.
    10                 MS. JAWAD: If we could now zoom in to where the
    11     items are.
    12     BY MS. JAWAD:
    13     Q.   And what were the items that were compared during this
    14     test?
    15     A.   Well, Item Number 9 says "Jeans -- jeans from Laura."
    16     Q.   Okay. And what are Items 10 and 11?
    17     A.   Items 10 and 11 are "Left hand fingernail clippings from
    18     Prabhu Ramamoorthy" and Item 11 is "Right hand fingernail
    19     clippings from Prabhu Ramamoorthy."
    20                 MS. JAWAD: If we could now zoom in -- actually go --
    21     moving to the second page of Government's Exhibit 22, if we
    22     could zoom in on the results of the examination.
    23     BY MS. JAWAD:
    24     Q.   Can you read the -- where it says under the results of the
    25     examination?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1595        Page 43 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 43

      1    A.   Yes. There's also the examinations, "Textile fibers of
      2    various types and colors were recovered from Items 10 and 11.
      3    These fibers are microscopically dissimilar to the fibers
      4    comprising Item 9. Accordingly, these fibers are not
      5    consistent with originating from Item 9."
      6    Q.   Thank you. And could we now move to the next page of the
      7    report?
      8               MS. JAWAD: Can you zoom in on that last paragraph
      9    before "Remarks" please?
    10     BY MS. JAWAD:
    11     Q.   And Special Agent Erkkinen, would you mind reading that
    12     last paragraph before the remarks?
    13     A.   It says, "The inability to associate persons/items through
    14     a microscopic hair/fiber examination does not necessarily mean
    15     the person/items of interest had no contact. A number of
    16     factors can produce this result, including: 1) Hair/fiber
    17     evidence may not have transferred. 2) Hairs/fibers that did
    18     not transfer may have been lost prior to submission to the
    19     laboratory. 3)" --
    20     Q.   Sorry, did you mean to say "did transfer"?
    21     A.   Number 2, yeah, "Hairs/fibers that did transfer may have
    22     been lost prior to submission to the laboratory. 3) The
    23     hairs/fibers transferred or the known sample submitted may not
    24     be representative of the source. And 4) The hairs/fibers may
    25     be from a different source."


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1596        Page 44 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 44

      1    Q.   Okay. Thank you, Special Agent Erkkinen.
      2                And just to be clear, you didn't conduct these tests?
      3    A.   No, I did not.
      4                MS. JAWAD: You can take it down.
      5    BY MS. JAWAD:
      6    Q.   And going back to January 3rd when you reported to the
      7    airport, did you also interview the defendant's wife that day?
      8    A.   Yes, we did.
      9    Q.   Did she willingly talk to you?
    10     A.   Yes, she did.
    11     Q.   What was her demeanor like generally?
    12     A.   She looked tired. She was cooperative though and she had
    13     some questions about what was going on with her husband and
    14     with her.
    15     Q.   At some point during the interview was she informed of the
    16     nature of the investigation?
    17     A.   Yes, she was.
    18     Q.   What did she do?
    19     A.   Um, when she asked and was told what the nature of the
    20     investigation was, she threw her hands up and kind of covered
    21     her face and kind of slouched over in her seat and just kind of
    22     howled. It was kind of -- it was loud.
    23     Q.   Was she crying at that point?
    24     A.   I thought she would be, but when she kind of came back up
    25     and she pulled her hands away from her face, she was not, she


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1597        Page 45 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 45

      1    was not crying, there were no tears.
      2    Q.   And during the course of this investigation did you obtain
      3    flight records from Spirit Airlines?
      4    A.   Yes, we did.
      5    Q.   If you could turn to tabs 3, 4 and 5 in the binder that
      6    you have.
      7    A.   Mm-hmm.
      8    Q.   What do these tabs contain?
      9    A.   These contain the materials from Spirit Airline that we
    10     received from a subpoena.
    11                 MS. JAWAD: Your Honor, at this time I'd like to
    12     admit Government's Exhibits 3, 4 and 5.
    13                 MR. AMBERG: No objection.
    14                 THE COURT: 3, 4 and 5 will be admitted.
    15                 MS. JAWAD: If we could publish -- publish each
    16     separately, starting with Government's Exhibit 3.
    17                 THE COURT: You may do so.
    18                 MS. JAWAD: And let's zoom in on the relevant
    19     portion.
    20     BY MS. JAWAD:
    21     Q.   Special Agent Erkkinen, do you see where there are three
    22     names listed in the middle of the record that is Government's
    23     Exhibit 3?
    24     A.   Yes, I do.
    25     Q.   And whose names are those?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1598        Page 46 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 46

      1    A.   Prabhu Ramamoorthy, Geethanjali Natarajan and Laura.
      2    Q.   And is that second name that you read the defendant's
      3    wife?
      4    A.   Yes, it is.
      5    Q.   And is there a column about one, two, three, four columns
      6    from the right?
      7    A.   Mm-hmm.
      8    Q.   And what does that column indicate?
      9    A.   It says "Seat."
    10     Q.   And are those seat numbers that correspond to the people
    11     listed in the third column from the left?
    12     A.   Yes.
    13     Q.   And what are those seat numbers?
    14     A.   27D, 27E and 27F.
    15     Q.   Whose seat number is 27D?
    16     A.   Seat 27D is Prabhu Ramamoorthy.
    17     Q.   Would that have been the middle seat or the aisle seat?
    18     A.   That would have been the aisle seat.
    19     Q.   And whose seat number is 27E?
    20     A.   Says "Geethanjali Natarajan."
    21     Q.   Would that have been the middle seat or the aisle seat?
    22     A.   That would have been the middle seat.
    23     Q.   And whose seat number is 27F?
    24     A.   That's Laura's.
    25     Q.   And is that the window seat?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1599        Page 47 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 47

      1    A.   Yes.
      2                MS. JAWAD: If we could also publish Government's
      3    Exhibit 4.
      4                THE COURT: You may.
      5                MS. JAWAD: Thank you, Your Honor.
      6                If we could zoom in on where it says "Passengers."
      7    BY MS. JAWAD:
      8    Q.   And Special Agent Erkkinen, are -- is Government's
      9    Exhibit 4 just a record of the defendant and his wife having
    10     purchased tickets for Spirit Flight 788?
    11     A.   Yes, it is.
    12                 MS. JAWAD: And if we could publish Government's
    13     Exhibit 5, and zoom in on "Passengers."
    14     BY MS. JAWAD:
    15     Q.   Similarly, is Government's Exhibit 5 a record that Laura
    16     purchased a flight and was on Flight Spirit 788?
    17     A.   Yes, it is.
    18                 MS. JAWAD: Thank you. We can take it down.
    19     BY MS. JAWAD:
    20     Q.   And Special Agent Erkkinen, in the course of your
    21     investigation did you also obtain body camera videos from the
    22     Wayne County Airport Authority police officers who assisted in
    23     the investigation?
    24     A.   Yes, we did.
    25     Q.   Have you had an opportunity to review that camera footage?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1600        Page 48 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 48

      1    A.   Yes, I have.
      2    Q.   And during the course of the investigation did you also
      3    learn that the Wayne County Airport Authority obtained swabs
      4    from the defendant's hands?
      5    A.   Yes, we did.
      6    Q.   And did that happen before or after you arrived at the
      7    airport?
      8    A.   That happened before I arrived at the airport.
      9    Q.   So did you have any involvement in the collection of swabs
    10     from the defendant at the airport?
    11     A.   No, we did not.
    12     Q.   Was there also a separate collection of samples from the
    13     defendant later in the day?
    14     A.   Yes, there was.
    15     Q.   And what did that entail?
    16     A.   That was an execution of a search warrant after Special
    17     Agent Kyle Dodge and I transported Mr. Ramamoorthy downtown for
    18     his initial appearance.
    19     Q.   And what were you or the agents who assisted collecting
    20     in -- at that time?
    21     A.   They were collecting fingernail clippings and a DNA swab.
    22     Q.   What type of DNA swab did they collect at that time?
    23     A.   It's a -- like a mouth swab.
    24     Q.   Is that just a reference sample?
    25     A.   Yes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1601        Page 49 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 49

      1    Q.   And you said they also collected fingernail clippings?
      2    A.   Yes.
      3    Q.   Around what time was that?
      4    A.   I think that was around 4:00 p.m.
      5    Q.   Did you also learn in the course of this investigation
      6    that there was a period of time between when this actual
      7    assault happened and -- or when this sexual assault was
      8    reported and when the passengers got off the plane?
      9    A.   Yes.
    10     Q.   And there was also a passage of time between when the
    11     plane landed and when the DNA swab was collected from the
    12     defendant?
    13     A.   Yes.
    14     Q.   And have you reviewed the body cam footage between the
    15     time that the defendant got off the plane and the time that you
    16     conducted your interview of him?
    17     A.   Yes, I have.
    18     Q.   Well, I should ask, did you conduct an interview of the
    19     defendant that day?
    20     A.   Yes, we did.
    21     Q.   I'd like you to turn to Exhibit 21 or Proposed Exhibit 21,
    22     and these are 21A through J. And what do those placeholders
    23     indicate?
    24     A.   These placeholders indicate that there's some clips of
    25     videos from body cameras of the officers, the airport police.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1602        Page 50 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 50

      1    Q.   Have you reviewed these clips prior to your testimony
      2    today?
      3    A.   Yes, I have.
      4                MS. JAWAD: Your Honor, I move to admit Government's
      5    Exhibit 21 the body cam clips A through J.
      6                THE COURT: Any objection?
      7                MR. AMBERG: No objection, Your Honor.
      8    BY MS. JAWAD:
      9    Q.   Special Agent Erkkinen, what is the general nature of
    10     these clips?
    11     A.   These clips are body camera footage from the officers that
    12     were at the airport there and that had dealings with -- with
    13     Prabhu Ramamoorthy. And you can see him being transported, you
    14     can see him coming to the station, you can see him before and
    15     during and up to -- up to the point where we interviewed him.
    16     Q.   And did you specifically select clips of the defendant
    17     wiping his hands or touching other objects?
    18     A.   Yes, we did.
    19     Q.   Are these the clips that you reviewed?
    20     A.   Yes.
    21                 MS. JAWAD: Your Honor, at this time I'd like to
    22     publish these clips. They're short clips but there's about ten
    23     of them, so it may make sense for defense counsel and the
    24     defendant to move so that they can see the screen.
    25                 THE COURT: All right. I'll allow that. Mr. Amberg


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1603        Page 51 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 51

      1    and Mr. Ramamoorthy may move about the courtroom so that they
      2    can see the screen which has been moved closer for the jury's
      3    convenience and somewhat out of the view of where Mr. Amberg
      4    and Mr. Ramamoorthy were sitting.
      5               MS. JAWAD: And, Your Honor, just to clarify, has the
      6    Court received Government's Exhibit 21A through J?
      7               THE COURT: 21A through J are admitted.
      8               MS. JAWAD: Thank you. I'd like to publish 21A.
      9               (Video with audio being played)
    10                MS. JAWAD: Your Honor, if the witness could move so
    11     that he can also see the screen.
    12                THE COURT: Yes.
    13     BY MS. JAWAD:
    14     Q.   But Special Agent Erkkinen, you may want to take the
    15     microphone with you so that the court reporter can hear you if
    16     it's possible. There's a chair.
    17                MS. JAWAD: If we could replay clip A.
    18                (Video with audio being played)
    19     BY MS. JAWAD:
    20     Q.   Special Agent Erkkinen, what is the defendant doing in
    21     this clip?
    22     A.   The defendant is reaching into his pocket and pulling out
    23     his wallet.
    24                MS. JAWAD: If we could publish clip B.
    25                (Video with audio being played)


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1604        Page 52 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 52

      1    BY MS. JAWAD:
      2    Q.   And what is the defendant doing in this clip?
      3    A.   He's preparing to write a statement of what happened.
      4    Q.   And does he have a pen in his right hand?
      5    A.   Yes, he does.
      6    Q.   Now moving to Government's clip C.
      7               (Video with audio being played)
      8    Q.   Where are the defendant's hands in this clip?
      9    A.   He's got his hands crossed so they're kind of tucked under
    10     his armpits.
    11     Q.   Moving now to clip D.
    12                (Video with audio being played)
    13     Q.   Special Agent Erkkinen, where was this video taken?
    14     A.   This is in the lockup at the Metro Air Police.
    15     Q.   And what's happening here?
    16     A.   The officers are asking him to empty his pockets so he's
    17     reaching into his pockets and pulling out his -- his wallet and
    18     his cell phone.
    19     Q.   And for the record, did he also pat his body?
    20     A.   Yes, he did.
    21     Q.   And what was in his pockets?
    22     A.   Well, he had his wallet and his cell phone and looked like
    23     some wadded up tissues.
    24     Q.   Could you tell which hand he was wearing his watch on?
    25     A.   Yeah. His watch was on his left hand.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1605        Page 53 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 53

      1    Q.   And is this clip from -- based on your review of all of
      2    the footage, did this clip happen before the DNA swab?
      3    A.   Yes.
      4    Q.   Moving to United States Exhibit E.
      5                (Video with audio being played)
      6    Q.   And what -- what is the defendant doing in this clip?
      7    A.   He's using that tissue that -- to blow his nose.
      8    Q.   Is this also prior to the DNA swabs?
      9    A.   Yes.
    10     Q.   And moving now to clip G, or sorry, clip F.
    11                 (Video with audio being played)
    12     Q.   And what's happening in clip G?
    13     A.   The officers are taking the fingerprints of the defendant.
    14     Q.   Did that also happen prior to the DNA swabs?
    15     A.   Yes.
    16     Q.   And moving now to clip H. There are only three clips
    17     left. Oh, sorry, clip G is next.
    18                 (Video with audio being played)
    19     Q.   And what's happening here?
    20     A.   The officers are preparing to take a DNA swab of his
    21     hands.
    22     Q.   What do they have to instruct the defendant?
    23     A.   The officers ordered him not to -- to keep his hands out
    24     of his pockets.
    25     Q.   And now moving to clip H.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1606        Page 54 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 54

      1                (Video with audio being played)
      2    Q.   And did the officers in clip H again have to instruct the
      3    defendant to keep his hands out of his pockets?
      4    A.   Yes, they did.
      5    Q.   Was that a separate time from clip G?
      6    A.   Yes, it was.
      7    Q.   And moving now to clip I. Only two more left.
      8                (Video with audio being played)
      9    Q.   And did the defendant have his hands in his pockets in
    10     this clip?
    11     A.   Yes, he did.
    12     Q.   And just to be clear, this video, is this after the swabs
    13     have been taken?
    14     A.   Yes, it is.
    15     Q.   But are we still before the fingernail clips were
    16     collected?
    17     A.   Yes, that's true.
    18     Q.   And finally, United States clip J.
    19                 (Video with audio being played)
    20     Q.   Is the defendant being interviewed by you here?
    21     A.   Yes.
    22     Q.   Or rather was this prior to your interview with the
    23     defendant?
    24     A.   Just prior to, yes.
    25     Q.   And what was he doing in that clip?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1607        Page 55 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 55

      1    A.   Well, he was sitting there waiting and, you know, clearly
      2    he was kind of combing his hair over.
      3    Q.   And was that prior to the fingernail clipping test that
      4    was done?
      5    A.   Yes.
      6    Q.   Okay.
      7                MS. JAWAD: Your Honor, I'm going to move into
      8    talking about the defendant's interview. There are also a
      9    number of video clips. I think it makes sense to keep everyone
    10     here if that's okay.
    11                 THE COURT: Yes. I think though we should probably
    12     take a break before you get into that. We haven't had a
    13     morning break yet. It's almost 10:20. And so let's do that
    14     unless there's any objection. Any objection to taking a break?
    15                 MS. JAWAD: No objection.
    16                 THE COURT: All right. Let's take a break for about
    17     15 minutes. All rise for the jury.
    18                 (Jury excused at 10:18 a.m.)
    19                 THE COURT: All right. You may be seated.
    20                 And so we'll take a 15-minute break. Agent Erkkinen,
    21     obviously you're still under oath. Thank you very much. We're
    22     in recess.
    23                 MS. SMITH: Thank you, Your Honor.
    24                 (Court in recess at 10:18 a.m.)
    25                 (Proceedings resumed at 10:33 a.m., all parties


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1608        Page 56 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 56

      1               present, jury not present)
      2               THE CLERK: Court recalls Case No. 18-200 -- 20027,
      3    United States of America versus Prabhu Ramamoorthy.
      4               Counsel, will you please replace your appearances on
      5    the record?
      6               MS. JAWAD: Yes. Good morning, Your Honor. Amanda
      7    Jawad and Maggie Smith on behalf of the United States. Meghann
      8    O'Connor and Kyle Dodge are with us as well.
      9               THE COURT: Good afternoon.
    10                MR. AMBERG: Good morning, Your Honor.
    11                THE COURT: Good morning.
    12                MR. AMBERG: Time flies when you're having fun. Jim
    13     Amberg on behalf of Mr. Ramamoorthy. He is in the gallery
    14     behind me. Sitting next to him is Mr. Vijay, his interpreter,
    15     and to my right is Victor Mansour, co-counsel in the case.
    16                THE COURT: Very good. Are we ready to bring in the
    17     jury?
    18                MR. AMBERG: Yes.
    19                THE COURT: All right. Let's bring in the jury.
    20                (Jury entered the courtroom at 10:34 a.m.)
    21                THE COURT: Good morning again, ladies and gentlemen.
    22     Welcome back. You may be seated.
    23                And so as you recall, we were continuing with the
    24     testimony of Special Agent Erkkinen, and so Ms. Jawad, you may
    25     proceed.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1609        Page 57 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                  57

      1                 MS. JAWAD: Thank you, Your Honor.
      2    BY MS. JAWAD:
      3    Q.    Special Agent Erkkinen, before we took a break we saw a
      4    beginning of your interview with the defendant. Do you recall
      5    that?
      6    A.    Yes.
      7    Q.    When did you interview the defendant?
      8    A.    That was January 3rd, 2018.
      9    Q.    And that was the date of the incident?
    10     A.    Yes.
    11     Q.    Was that after you had spoken with his wife?
    12     A.    Yes, it was.
    13     Q.    Was it also after you had spoken with the victim?
    14     A.    Yes.
    15     Q.    Who was present for this interview?
    16     A.    For the interview with the defendant it was myself and
    17     Special Agent Kyle Dodge.
    18     Q.    Where did the interview take place?
    19     A.    It took place at the Metro Airport Police lockup in an
    20     interview room.
    21     Q.    Is that where you first met the defendant?
    22     A.    Yes, it is.
    23     Q.    So were you already in the room when the defendant walked
    24     in?
    25     A.    Yes, I was.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1610        Page 58 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 58

      1    Q.   What was his demeanor like when he entered the room?
      2    A.   He was cordial, respectful.
      3    Q.   Did he offer to shake your hand?
      4    A.   Yes, he did.
      5    Q.   Did you shake his hand?
      6    A.   I did not.
      7    Q.   Why not?
      8    A.   At that point, given the nature of the accusation, I
      9    thought it was best to preserve any evidence that might have
    10     been on his hand.
    11     Q.   Do you typically shake defendants' hands?
    12     A.   Yes.
    13     Q.   And was this interview recorded?
    14     A.   Yes, it was.
    15     Q.   Is it FBI policy to record interview with suspects?
    16     A.   Yes. When -- when it's at all possible, yes.
    17     Q.   So what happens when it's not possible?
    18     A.   When we don't have like suitable recording equipment,
    19     then, you know, we're not allowed to record like on our cell
    20     phones or anything like that.
    21     Q.   But you do record interviews when you have the suitable
    22     recording device available?
    23     A.   Yes, we do.
    24     Q.   Okay. And did you have a suitable recording device
    25     available that day?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1611        Page 59 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 59

      1    A.   Yes, we did.
      2    Q.   Did you review that recording prior to your testimony
      3    today?
      4    A.   I did, yes.
      5    Q.   And in the recording that we're talking about, is that an
      6    enhanced version of the recording or is that the original?
      7    A.   It is an enhanced version.
      8    Q.   And why was it enhanced?
      9    A.   The original, the audio was a little bit hard to decipher
    10     what, you know, what I was saying, what Special Agent Dodge was
    11     saying and what the defendant was saying, so it was a little
    12     bit hard to understand.
    13     Q.   So was it the audio that was enhanced in the video?
    14     A.   Yes, it was the audio.
    15     Q.   And if you could turn to Government Proposed Exhibits 14
    16     through 20. Are these clips taken from the recording of your
    17     interview with the defendant?
    18     A.   Yes, they are.
    19     Q.   And have you reviewed each of these clips before your
    20     testimony today?
    21     A.   Yes, I have.
    22     Q.   Do these clips fairly and accurately depict the interview
    23     as it occurred on January 3rd, 2018?
    24     A.   Yes, it does.
    25                MS. JAWAD: Your Honor, at this time we move to admit


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1612        Page 60 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 60

      1    the United States' Exhibits 14 through 20.
      2                THE COURT: Any objection?
      3                MR. AMBERG: No objection.
      4                THE COURT: Without objection, Exhibits 14 through 20
      5    will be admitted.
      6                MS. JAWAD: And I will seek to publish those in just
      7    one moment.
      8    BY MS. JAWAD:
      9    Q.   But first, Special Agent Erkkinen, did you and Agent Dodge
    10     explain to the defendant while you were -- why you were there?
    11     A.   Yes.
    12     Q.   And was the defendant willingly talking with you?
    13     A.   Yes, he was.
    14     Q.   Did he also have some questions for you?
    15     A.   He did have some questions, yes.
    16     Q.   And before you got into the substance of the interview,
    17     did you or Special Agent Dodge first collect basic background
    18     information from the defendant?
    19     A.   Yes. That's pretty standard.
    20     Q.   And does that include things like his name and occupation?
    21     A.   Yes.
    22     Q.   Does it also include someone's level of education?
    23     A.   Yes.
    24     Q.   And why is it important to gather those details?
    25     A.   Um, well, we would want to know, you know, the person that


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1613        Page 61 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 61

      1    we're talking to and potentially look for their ability to
      2    understand certain things. You know, level of education might
      3    indicate that.
      4    Q.   And did Mr. Ramamoorthy indicate that he had a certain
      5    level of indication -- of education?
      6    A.   Yes, he did.
      7    Q.   And what was that education?
      8    A.   A bachelor's degree.
      9    Q.   And did he respond to your questions in English?
    10     A.   Yes, he did.
    11     Q.   Did he appear to understand the questions?
    12     A.   Yes, he did.
    13                MS. JAWAD: At this time I'd like to publish, with
    14     the Court's permission, United States Exhibit 14.
    15                THE COURT: Any objection to 14?
    16                MR. AMBERG: No objection.
    17                THE COURT: Okay.
    18                MS. JAWAD: And, Your Honor, this is a video with a
    19     transcript that we'll be scrolling, and both parties have
    20     reviewed the transcripts and stipulate to its accuracy.
    21                THE COURT: You may proceed.
    22                (Video with audio being played)
    23     BY MS. JAWAD:
    24     Q.   And Special Agent Erkkinen, is that you sitting in the
    25     interview room?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1614        Page 62 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 62

      1    A.   Yes, it is.
      2    Q.   Are you the one wearing the hat?
      3    A.   Yes.
      4    Q.   And is that the defendant sitting across from you?
      5    A.   Yes, that's him.
      6    Q.   Did the defendant ask for a translator at this time?
      7    A.   No, he did not.
      8    Q.   And was there anything unusualable [sic] -- unusualable
      9    [sic] -- unusual about the way that the defendant said his name
    10     to you?
    11     A.   It was unusual that he spelled it out the way he did, with
    12     phonetic.
    13     Q.   What did that indicate to you?
    14     A.   Well, it indicated that he -- that he had maybe an unusual
    15     name but that, you know, he knew that he could clarify that by
    16     using the phonetic, you know, the -- the words that represent
    17     his letter.
    18     Q.   And did you take that to mean that he could understand
    19     English words?
    20     A.   Yes.
    21     Q.   Did he ever say that he would be more comfortable if there
    22     were a translator present?
    23     A.   He did not say that.
    24     Q.   And after you and Special Agent Dodge collected his basic
    25     biographical information, did you and Special Agent Dodge give


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1615        Page 63 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 63

      1    the defendant his Miranda warnings?
      2    A.   Yes, we did.
      3    Q.   And what do the Miranda warnings include?
      4    A.   It includes the rights that he has as a person that's
      5    being questioned in connection with a criminal violation and
      6    he's -- and who's in custody.
      7    Q.   And what are some of those rights?
      8    A.   Some of them would be like the right to remain silent and
      9    the right to an attorney.
    10     Q.   Did you or Special Agent Dodge explain that the defendant
    11     didn't have to talk to you if he didn't want to?
    12     A.   Yes, we did.
    13     Q.   Did you tell him he could stop talking to you at any time?
    14     A.   Yes, we did.
    15     Q.   And did you tell him that he had the right to an attorney?
    16     A.   Yes, we did.
    17     Q.   Did you ever yell at him at any point in this interview?
    18     A.   No.
    19     Q.   Did anyone raise their voices during this interview?
    20     A.   No.
    21     Q.   Did you display your weapons at any time?
    22     A.   We did not.
    23     Q.   Did you make any kind of threats to him?
    24     A.   No, we did not.
    25     Q.   And did you go over these rights both orally and in


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19           PageID.1616        Page 64 of 247
                                Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   64

      1    writing?
      2    A.     Yes, we did.
      3    Q.     If you could turn to your exhibit book, the United States
      4    Proposed Exhibit 12. Do you recognize that document?
      5    A.     Yes.
      6    Q.     What is it?
      7    A.     It's our Advice of Rights form.
      8    Q.     And does that form contain the Miranda warnings?
      9    A.     Yes, it does.
    10     Q.     Is that a standard form that the FBI uses or was that
    11     specific to this case?
    12     A.     No, it's a standard form.
    13     Q.     And is your signature or Special Agent Dodge's signature
    14     on that form?
    15     A.     Yes, both of ours as witnesses, yes.
    16     Q.     And is that the -- the form that you recall using on that
    17     day?
    18     A.     Yes, it is.
    19                   MS. JAWAD: At this time, Your Honor, we move to
    20     admit United States Exhibit 12.
    21                   MR. AMBERG: No objection.
    22                   THE COURT: Exhibit 12 is admitted.
    23                   MS. JAWAD: May I publish it to the jury?
    24                   THE COURT: You may.
    25                   MS. JAWAD: If we could zoom in on the top portion.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1617        Page 65 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 65

      1    BY MS. JAWAD:
      2    Q.   And what are we looking at here, Special Agent Erkkinen?
      3    This is about two to three inches of the top of the page.
      4    A.   So this is the top of the Advice of Rights form, and it --
      5    you'll see at the top right there it says the place where
      6    this -- the advice of rights were administered, the date and
      7    the time.
      8    Q.   And was that something filled out by you or Special Agent
      9    Dodge?
    10     A.   Yes.
    11     Q.   And what was the time of the interview?
    12     A.   The time was approximately 2:08 p.m.
    13                 MS. JAWAD: And if we could now zoom in on the rights
    14     that are listed here.
    15     BY MS. JAWAD:
    16     Q.   Are these the rights that you and Special Agent Dodge went
    17     over with the defendant?
    18     A.   Yes, those are the rights, yes.
    19     Q.   And what are those letters we see on the left?
    20     A.   The letters "PR," the defendant's initials.
    21     Q.   And did you ask the defendant to initial each line?
    22     A.   Yes, we did.
    23     Q.   Why is that?
    24     A.   We asked him to initial next to the line that -- that
    25     indicated that he understood what that line meant.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1618        Page 66 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 66

      1    Q.   Okay. And could you read each line?
      2    A.   Sure. The first one says, "Before we ask you any
      3    questions, you must understand your rights.
      4                "You have the right to remain silent.
      5                "Anything you say can be used against you in court.
      6                "You have the right to talk to a lawyer for advice
      7    before we ask you any questions.
      8                "You have the right to have a lawyer with you during
      9    questioning.
    10                 "If you cannot afford a lawyer, one will be appointed
    11     to you before any questioning if you wish."
    12                 And "If you decide to answer any questions now
    13     without a lawyer present, you have the right to stop answering
    14     at any time."
    15     Q.   And did the defendant read these lines aloud to you?
    16     A.   Yes, he did.
    17     Q.   And did he make any indication that he understood?
    18     A.   Yes, by initialing each line.
    19     Q.   Did he also ask questions about the form?
    20     A.   Yes.
    21     Q.   Did you answer those questions?
    22     A.   Yes, we did.
    23     Q.   About how long would you say you spent going over this
    24     form with the defendant?
    25     A.   Several minutes, probably close to 10 or 11 minutes.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1619        Page 67 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 67

      1               MS. JAWAD: And if we could see now what's on the
      2    bottom of the form.
      3    BY MS. JAWAD:
      4    Q.   If you could read the line before where we see the
      5    signatures.
      6    A.   The line says, "I have read this statement of my rights
      7    and I understand what my rights are. At this time I'm willing
      8    to answer questions without a lawyer present."
      9    Q.   And whose signature appears right below that?
    10     A.   That's the defendant's signature.
    11     Q.   Did you witness him signing that document?
    12     A.   Yes, I did.
    13     Q.   And is that your signature on the document as well?
    14     A.   Yes. It's the second one down under the witnesses.
    15     Q.   And what time was this signed?
    16     A.   2:19 p.m.
    17     Q.   Okay.
    18                MS. JAWAD: At this time, Your Honor, we would like
    19     to play the United States Exhibit 15.
    20                THE COURT: You may do.
    21                (Video with audio being played)
    22     BY MS. JAWAD:
    23     Q.   Special Agent Erkkinen, in the beginning of this clip when
    24     the defendant says, "I don't understand this," what was he
    25     referring to?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1620        Page 68 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 68

      1                MR. AMBERG: I object to that. How does he know?
      2    BY MS. JAWAD:
      3    Q.   Well, in -- what had you instructed him to do --
      4                THE COURT: All right.
      5                MS. JAWAD: I can rephrase.
      6                THE COURT: Just a moment. So the objection is that
      7    you're saying he doesn't have knowledge of that, is that what
      8    you're saying?
      9                MR. AMBERG: Right, because that is an issue in this
    10     case.
    11                 THE COURT: All right. You rephrase your question
    12     then. Go ahead.
    13     BY MS. JAWAD:
    14     Q.   At what point in the discussion did Mr. Ramamoorthy say,
    15     "I don't understand"?
    16     A.   When he -- when we were talking about, you know, what
    17     rights that he might have, he spoke -- he asked, you know, "I
    18     don't understand what happens with the procedure."
    19     Q.   But before that, did he say he didn't understand after you
    20     told him to initial next to the line?
    21     A.   Yes.
    22     Q.   And did you then clarify what you meant by --
    23     A.   Yes.
    24     Q.   -- putting his initials down?
    25     A.   Yeah. I didn't tell him put PR but I said "your


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1621        Page 69 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 69

      1    initials."
      2    Q.   And he knew what that meant?
      3    A.   Yes.
      4    Q.   Okay. And when you said he didn't understand the
      5    procedure, he was talking about the court procedure that was
      6    going to happen after that interview?
      7    A.   Yes.
      8    Q.   And did you and Special Agent Dodge do your best to
      9    explain to him what was going on?
    10     A.   Yes, we did.
    11     Q.   And based on this initial interaction, did you feel like
    12     he was understanding the questions?
    13     A.   Yes.
    14     Q.   Did he answer them appropriately?
    15     A.   Yes, he did.
    16     Q.   Did he also nod his head to indicate that he understood
    17     his rights?
    18     A.   Yes, he did.
    19     Q.   And did he ask you a question about cameras on the
    20     airplane?
    21     A.   Yes, he did.
    22     Q.   What did he ask?
    23     A.   He asked if Spirit had any cameras.
    24     Q.   And after this clip did you continue to go through the
    25     rest of the form with him?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1622        Page 70 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 70

      1    A.   Yes, we did.
      2    Q.   Did he continue to ask questions?
      3    A.   He did.
      4    Q.   At some point did he begin to volunteer information about
      5    what happened on the airplane?
      6    A.   Yes.
      7    Q.   Did you -- did you engage in that conversation?
      8    A.   We kind of tried to stop that since we wanted to get
      9    through the advice of rights first.
    10     Q.   Why is that?
    11     A.   Well, we wanted him to fully understand what all of his
    12     rights were before he started telling us his side.
    13     Q.   And when you're interviewing a suspect of a crime, how do
    14     you typically go about asking your questions?
    15     A.   Well, typically after an advice of rights like this, you
    16     know, we probably start off with some open-ended questions
    17     like, you know, tell us what happened, just to hear his side of
    18     the story or her side of the story.
    19     Q.   And did you say you're a licensed professional counselor?
    20     A.   Yes.
    21     Q.   And do you use some of that training and experience in
    22     your interviews with the FBI?
    23     A.   Yes, I do.
    24     Q.   What are some of the techniques that you use based on your
    25     experience as a counselor?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1623        Page 71 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 71

      1    A.     Typically I would find it most effective in talking with
      2    others to ask open-ended questions, to ask some clarifying
      3    questions if I don't understand. Another big thing that I do
      4    is I rephrase what they're saying just to make sure that I'm
      5    understanding what they're talking about.
      6    Q.     And did you do that throughout the interview?
      7    A.     Yes.
      8    Q.     And when he was done signing the Advice of Rights form,
      9    did the defendant ask you any questions about the victim in the
    10     case?
    11     A.     Yes.
    12     Q.     What did he ask you?
    13     A.     He asked -- he wanted to know the nature of the complaint
    14     against him.
    15     Q.     And did he want to know that before he answered any of
    16     your questions?
    17     A.     Yes. He asked us that before we got a chance to ask him.
    18     Q.     Did you ever tell the defendant what the victim said about
    19     him?
    20     A.     No, not at that time.
    21     Q.     And why is that?
    22     A.     Well, it's an effort to kind of hear an unsolicited side
    23     from -- from him, so that way anything that he might hear from
    24     us might steer his side of the story.
    25     Q.     And did he begin to offer information about what happened


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1624        Page 72 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 72

      1    on the airplane?
      2    A.    Yes, he did.
      3                 MS. JAWAD: Your Honor, if we could play Government's
      4    Exhibit 16 at this time.
      5                 THE COURT: You may.
      6                 (Video with audio being played)
      7    BY MS. JAWAD:
      8    Q.    And Special Agent Erkkinen, at the end of this clip are
      9    you checking in with the defendant to ask whether he
    10     understands you?
    11     A.    Yes.
    12     Q.    And did he indicate he had any trouble understanding you?
    13     A.    No. He indicated he didn't have any trouble understanding
    14     me.
    15     Q.    And when the defendant was talking about what happened on
    16     the airplane, was that in response to any questions?
    17     A.    No.
    18     Q.    Did he volunteer that information?
    19     A.    Yes, he did.
    20     Q.    And at some point did he talk about what the victim was
    21     doing on the airplane?
    22     A.    Yes.
    23     Q.    What did he say?
    24     A.    He said that she was resting on his shoulder and on his
    25     lap and kind of moving, moving her legs around kind of in and


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19           PageID.1625        Page 73 of 247
                                Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   73

      1    out.
      2    Q.     Did he describe her demeanor in any way?
      3    A.     No. I mean he said that she was kind of sniffing and
      4    maybe muttering and she was text messaging or he said
      5    messaging, she was messaging and chatting, so he said that he
      6    thought that she might be drunk.
      7    Q.     And did he also demonstrate to you that she had fallen
      8    asleep on him?
      9    A.     Yes.
    10     Q.     Did he begin to demonstrate where he was placing his
    11     hands?
    12     A.     Yes, he did.
    13     Q.     And where did he indicate that he placed his hands?
    14     A.     Well, he said that she kind of fell on his shoulder and
    15     then --
    16     Q.     And for the record, are you pointing at your left or your
    17     left shoulder?
    18     A.     I'm pointing to my right shoulder.
    19                   So that she kind of fell on his right shoulder and
    20     then fell on his lap, and that he initially had kept his hand
    21     back like this, like across looked like maybe the back of her
    22     seat, and then he said that his arm started to kind of get
    23     tired and so he rested his hand on her back.
    24                   MS. JAWAD: At this time, Your Honor, we'd like to
    25     play Government's Exhibit 17.


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1626        Page 74 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 74

      1                THE COURT: Okay.
      2                (Video with audio being played)
      3    BY MS. JAWAD:
      4    Q.   So for the record, is he showing you all of the places
      5    that he put his hands on her, on the victim's body?
      6    A.   Yes.
      7    Q.   And is he describing her as sleeping while this happens?
      8    A.   Yes, he is.
      9    Q.   And again, for the record, we saw the defendant. Was he
    10     moving his legs outward and inward --
    11     A.   Yes.
    12     Q.   -- to demonstrate what the victim was doing?
    13     A.   Yes.
    14     Q.   Can you describe his -- his body movements as he explained
    15     what the victim was doing?
    16     A.   Yes. He was showing us at this point how she was kind of
    17     sleeping and falling -- falling asleep on his shoulder and then
    18     how she flopped down on his lap, and he described how her arms
    19     were kind of like over the top of his lap and touching him.
    20                 MR. AMBERG: I would object to this, Your Honor, and
    21     this is my objection. The tape speaks for itself. He's now
    22     interpreting what Mr. Ramamoorthy is trying to convey is
    23     inappropriate. I think the jury can interpret for themselves
    24     what the video says and shows. I don't think having any --
    25                 THE COURT: All right. Thank you.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1627        Page 75 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 75

      1               Any response?
      2               MS. JAWAD: Your Honor, I'm just trying to unpack
      3    what was said and make clear for the record what the gestures
      4    were.
      5               THE COURT: You may question the witness about if
      6    there were things that happened that are not contained in the
      7    clips, you may ask about that, but let's just focus on what
      8    happened in the video. Go ahead.
      9               MS. JAWAD: Thank you, Your Honor.
    10     BY MS. JAWAD:
    11     Q.   Did the defendant's version of the facts begin to change
    12     as the interview progressed?
    13     A.   Yes, they did.
    14     Q.   And at some point did you or Special Agent Dodge speak
    15     with him about telling the truth?
    16     A.   Yes, we did.
    17     Q.   And what did you say to him?
    18     A.   We gave kind of a standard warning of helping him to
    19     understand that it's important for him to tell the truth and
    20     that there's a potential for being charged with another crime
    21     of -- a federal violation if it's determined that he's not
    22     giving us truthful information.
    23     Q.   And what was the purpose of telling him this?
    24     A.   Just so that he understood the importance, you know, how
    25     important it was for him to tell us the truth.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1628        Page 76 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 76

      1                MS. JAWAD: At this time I'd like to play
      2    Government's Exhibit 18.
      3                THE COURT: You may.
      4                (Video with audio being played)
      5    BY MS. JAWAD:
      6    Q.   And just to be clear, was the defendant gesturing in this
      7    video with his right hand or his left hand?
      8    A.   He was gesturing with his right hand.
      9    Q.   And as you continue to speak with the defendant, did he
    10     give an opinion on whether or not he thought she had been
    11     drinking?
    12     A.   Yes. He thought she was drunk.
    13     Q.   What, if anything, did he say about his sleep?
    14     A.   He said that he was in a deep sleep and then there were
    15     times where he said he wasn't asleep.
    16     Q.   And was he able to give details about what the victim was
    17     doing?
    18     A.   Yes.
    19     Q.   Did he begin to talk with you about what the victim was
    20     wearing?
    21     A.   Yes, he did.
    22     Q.   And did he eventually begin to talk about touching her --
    23     A.   Yes.
    24     Q.   -- in more detail?
    25     A.   Yes, he did.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1629        Page 77 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 77

      1    Q.   At some point did you and Special Agent Dodge suggest to
      2    the defendant that maybe the victim was flirting with her?
      3    A.   Yes.
      4    Q.   Or him?
      5    A.   Yes, we did.
      6    Q.   And why did you do that?
      7    A.   Part of it was just to kind of get -- get an understanding
      8    of what he might have been seeing or what he might have been
      9    witnessing or if he was getting some kind of message from her
    10     that indicated that she wanted him to touch her.
    11     Q.   And what did he say about that?
    12     A.   He said no, she wasn't flirting.
    13                 MS. JAWAD: Your Honor, at this time we'd like to
    14     play United States Exhibit 19, and there are two left.
    15                 THE COURT: You may.
    16                 MS. JAWAD: Thank you.
    17                 (Video with audio being played)
    18     BY MS. JAWAD:
    19     Q.   Special Agent Erkkinen, after this clip does the defendant
    20     eventually begin to talk about what he did to the victim's bra?
    21     A.   Yes.
    22     Q.   And what does he say?
    23     A.   He says that he was playing with --
    24                 MR. AMBERG: Again I'm going to object to this. It
    25     speaks for itself. We don't need somebody to tell us what a


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1630        Page 78 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 78

      1    video shows us.
      2                THE COURT: I think it's better to play a video, so
      3    let's go with the video. You may ask questions that relate to
      4    events or anything that happened outside the video.
      5                MS. JAWAD: Thank you, Your Honor. At this point we
      6    would ask to play United States Exhibit 20, and this is the
      7    last one.
      8                (Video with audio being played)
      9                MS. JAWAD: And, Your Honor, this was the end of the
    10     video clips if people would like to move back to their seats.
    11     BY MS. JAWAD:
    12     Q.   Special Agent Erkkinen, during that video we just saw, for
    13     the record, was the defendant gesturing on his own body to
    14     indicate what he was doing to the victim's body?
    15     A.   Yes, he was.
    16     Q.   And just one quick question about the clarifying
    17     questions. You said that you continued to ask clarifying
    18     questions of the defendant throughout the interview?
    19     A.   Yes.
    20     Q.   If there was a time that the defendant didn't agree that
    21     you had the right interpretation of what he was saying, did he
    22     tell you that?
    23     A.   Yes, he did.
    24     Q.   And did he say no sometimes when you asked him if he did a
    25     certain thing?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1631        Page 79 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 79

      1    A.   Yes.
      2    Q.   And at some point was the interview cut short?
      3    A.   Yes, it was?
      4    Q.   Why was that?
      5    A.   Well, we wanted to get him downtown to get in front of a
      6    judge for his initial appearance.
      7    Q.   And is that where you went next?
      8    A.   Yes.
      9    Q.   And was there a certain deadline you were trying to make
    10     to get downtown?
    11     A.   Yes. I think the judge had kind of stood by, so I want to
    12     say that we tried to get him down here 4:00 or 4:15 that
    13     afternoon.
    14     Q.   And how did you transport the defendant downtown?
    15     A.   He was transported in the back of Special Agent Dodge's
    16     vehicle.
    17     Q.   Did you ride in the car with him?
    18     A.   Yes, I did.
    19     Q.   Where did you sit?
    20     A.   I sat behind Special Agent Dodge who was driving, next to
    21     the defendant.
    22     Q.   And did you continue to speak with the defendant about
    23     what happened?
    24     A.   Yes, I did.
    25     Q.   Was that conversation recorded?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1632        Page 80 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 80

      1    A.   No, it was not.
      2    Q.   Why not?
      3    A.   Well, we didn't have recording equipment in Special Agent
      4    Dodge's vehicle.
      5    Q.   And why did you keep talking to him?
      6    A.   Well, because we wanted to get him downtown and time was
      7    kind of of the essence at that point. Towards the end of the
      8    interview his -- his story had kind of evolved, and right at
      9    the end I think, you know, it sounded like we were starting to
    10     get some more details that I wanted to flesh out, so I was
    11     asking him if there was any difference between basically what
    12     he was saying, if his story would change in the -- in the
    13     vehicle at all.
    14     Q.   And what did he say in the vehicle?
    15     A.   Well, in the vehicle he indicated that he tried to get her
    16     pants undone. He had spoken about earlier that his -- that he
    17     was not right-handed and so his right hand wasn't quite as
    18     coordinated and that might have been why his -- he couldn't --
    19     couldn't get the zipper down, and that also he couldn't tell if
    20     he was touching her underwear or her skin.
    21     Q.   And what's the next thing that happened?
    22     A.   We arrived downtown and the defendant was taken up to the
    23     U.S. Marshals for processing.
    24     Q.   And Special Agent Dodge, in your training and experience
    25     with the FBI, is it common for defendants to confess in small


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1633        Page 81 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 81

      1    increments?
      2    A.   Yeah. Erkkinen, but yes.
      3    Q.   Sorry, what did I call you?
      4    A.   Dodge.
      5    Q.   Oh, I'm sorry.
      6    A.   Yes. Yes, it is not uncommon to see a confession change
      7    as time goes on.
      8               MS. JAWAD: No further questions, Your Honor.
      9               THE COURT: All right. Thank you very much.
    10                Any cross-examination?
    11                MR. AMBERG: Yes, Your Honor.
    12                                  CROSS-EXAMINATION
    13     BY MR. AMBERG:
    14     Q.   Agent Erkkinen, hello.
    15     A.   Hi, Mr. Amberg.
    16     Q.   Good to see you as always. I've got a lot of questions
    17     for you so --
    18     A.   I'll do my best.
    19     Q.   -- bear with me as I get set up.
    20                Okay. Agent Erkkinen, first I want to talk about the
    21     investigation itself and then talk about the interview
    22     afterwards, okay?
    23     A.   Okay.
    24     Q.   Okay. Now, you and Agent Dodge are the agents that were
    25     working this case for the FBI, right?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1634        Page 82 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 82

      1    A.   Yes.
      2    Q.   And you were both really the agents in charge of this
      3    investigation?
      4    A.   Yes.
      5    Q.   Okay. And you work together on these kinds of cases,
      6    right?
      7    A.   Not typically, but in this case, yes.
      8    Q.   Okay. And so you were familiar with everything that Agent
      9    Dodge was doing and vice versa, right?
    10     A.   Mostly familiar, yes.
    11     Q.   Okay. One thing I want to talk about first was the -- the
    12     evidence of the -- the fibers, okay? And that was you who
    13     requested that be done, right?
    14     A.   I'm not sure if I processed that. I just collected --
    15     collected them from the victim.
    16     Q.   Okay. And what you collected from the complainant were
    17     the jeans, right?
    18     A.   Yes.
    19     Q.   They were the same jeans that she was wearing that day,
    20     right?
    21     A.   That's what she told me, yes.
    22     Q.   Okay. And they looked like them too, right?
    23     A.   Yeah.
    24     Q.   Okay. Did you take the fabric sample or what, did you cut
    25     a piece of the jeans off or send the whole jeans out there or


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1635        Page 83 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 83

      1    what?
      2    A.   No. I brought the jeans and I believe it was Special
      3    Agent Dodge that had it sent to the lab.
      4    Q.   Okay. So that -- they in their entirety were sent there,
      5    right?
      6    A.   As far as I understand. I wasn't that did that though.
      7    Q.   Okay. But you guys wanted them to test for was the fibers
      8    to see if they matched the fibers on Mr. Ramamoorthy's
      9    fingernails, right?
    10     A.   I -- I didn't submit that request, but that was my
    11     understanding that that's what we were looking for, yeah.
    12     Q.   Right, because you've been taught and you've probably seen
    13     it in your experience that people when they touch clothing and
    14     stuff like that can get fibers of that clothing on their
    15     fingernails, right?
    16     A.   That's my understanding, yes.
    17     Q.   And not just that but hair as well, right?
    18     A.   Yes.
    19     Q.   Okay. And did you ask them to test for DNA on the pants?
    20     A.   I believe there was -- I believe that was part of the
    21     request. I didn't submit that request though, so...
    22     Q.   But you think it was part of it, right?
    23     A.   I believe so, yeah.
    24     Q.   It was -- there was no DNA of Mr. Ramamoorthy on those
    25     pants, right?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1636        Page 84 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 84

      1    A.   As far as I understand in the report, I don't think there
      2    was, no.
      3    Q.   Okay. And one thing about the report, I know it's in
      4    evidence, but both his right and left hand fingernails were
      5    tested for fibers, right?
      6    A.   Yes.
      7    Q.   Okay. And on page 2 of this report it reads as follows:
      8    "Textile fibers of various types and colors were -- were
      9    recovered from Items 10 and 11." Okay. Items 10 and 11, 10 is
    10     the left hand fingernail clipping of Mr. Ramamoorthy, right?
    11     A.   Yes.
    12     Q.   11 is the right hand fingernail clipping, right?
    13     A.   Yes.
    14     Q.   So in both of his fingernail clippings there's various
    15     types of fibers found in the nails, right?
    16     A.   According to the results, yes.
    17     Q.   Okay. Well, wouldn't this indicate that things weren't
    18     washed from his hands but instead there was a multiple amount
    19     of different types of fibers on the -- the fingernails and the
    20     clippings?
    21     A.   I'm not sure. I'm not -- I'm not like a DNA or a fiber
    22     expert. Based on this, I can only go with the report, what it
    23     says, that there were a variety of fibers collected.
    24     Q.   All you can say is that, yes, there were different types
    25     of colors, different types of fibers --


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1637        Page 85 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 85

      1    A.   That's what it looks like, yes.
      2    Q.   -- in the fingernails, right?
      3    A.   That's what the -- that's what the results say, yeah.
      4    Q.   And those fibers and different things that were found
      5    under the nails did not match those pants?
      6    A.   It says that the fibers were dissimilar to the fibers from
      7    the jeans, Yes.
      8    Q.   Correct. And the last part of this report on that
      9    paragraph it says, "Accordingly, these fibers are not
    10     consistent with originating from Item 9."
    11     A.   Yes, that's what it says.
    12     Q.   Well, this is evidence that Mr. Ramamoorthy did not touch
    13     these pants, correct?
    14     A.   I'm not sure if I could say that. I'm not a fiber expert.
    15     Q.   Well, the other way around, if there were fibers from
    16     those pants, then I'm sure you would say, well, that is
    17     evidence that he touched those pants, right?
    18     A.   I would assume that he would have touched the pants if
    19     there were his -- yeah, if there were her fibers under his
    20     fingernails.
    21     Q.   And so likewise, when there's nothing that connects the
    22     pants to what was found, that would suggest that he did not
    23     touch the pants?
    24     A.   That part I'm not sure of.
    25                MS. JAWAD: Your Honor, I'm going to object. He


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1638        Page 86 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 86

      1    can't interpret someone else's report.
      2                THE COURT: I think the question's been asked and
      3    answered. Why don't you move on.
      4                MR. AMBERG: Thank you, Your Honor.
      5    BY MR. AMBERG:
      6    Q.   In addition to that, was there fingerprint evidence done
      7    in this case?
      8    A.   Fingerprints, like were his fingerprints taken from --
      9    Q.   Well, didn't you guys try to do some fingerprint analysis
    10     on a napkin or something like that?
    11     A.   Oh, there was some fingerprints, yeah, yeah.
    12     Q.   His fingerprints weren't on those either, right?
    13     A.   My understanding is they were not.
    14     Q.   Okay.
    15     A.   Yeah.
    16     Q.   Now, you were trained in Quantico for like four or five
    17     months, right?
    18     A.   Yes.
    19     Q.   And they teach you in great detail how to conduct all
    20     sorts of types of investigations?
    21     A.   I'd say maybe not great detail, but...
    22     Q.   You learn that in cases where there's a potential for DNA
    23     evidence to preserve that evidence?
    24     A.   Yes, we learned it's important to preserve DNA evidence.
    25     Q.   Okay. And, in fact, was that one of the first things that


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1639        Page 87 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 87

      1    you thought of when you got the call in this case?
      2    A.   I'm not sure if that was the first thing I thought of. I
      3    knew it was important.
      4    Q.   It was important?
      5    A.   Yeah.
      6    Q.   It was something that you thought of?
      7    A.   It was something I thought of at some point, yeah.
      8    Q.   Okay. And did you discuss that with Agent Dodge?
      9    A.   Yes.
    10     Q.   Did you call or in any other way communicate to the
    11     officers that were on scene to preserve DNA evidence?
    12     A.   No, I did not.
    13     Q.   Okay. Why not?
    14     A.   I was coming in secondary I guess. I figured maybe that
    15     was handled already before I got there.
    16     Q.   Well, don't you want to make sure?
    17     A.   I mean yeah, sure.
    18     Q.   Because when there's DNA on somebody, that's like
    19     incontrovertible evidence of guilt, right?
    20     A.   That I'm not -- I don't know about that.
    21     Q.   Well, if Mr. Ramamoorthy's DNA was in the vaginal cavity
    22     of the complainant, that would be proof that his hand was
    23     inside of her?
    24     A.   I'm not a DNA expert so I'm not sure.
    25     Q.   Okay. And just like with the fiber evidence, likewise


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1640        Page 88 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 88

      1    when there's no evidence of DNA inside of her of Mr.
      2    Ramamoorthy's, that would be evidence that he didn't touch her
      3    like that?
      4    A.   Again, I'm not sure about that. I'm not a DNA expert.
      5    Q.   All right.
      6    A.   Fiber expert.
      7    Q.   Okay. So as far as the collection of DNA goes, I know
      8    that you mentioned that -- that you didn't shake his hand
      9    because you were concerned that maybe you -- it would rub DNA
    10     off of his hand?
    11     A.   Right.
    12     Q.   Well, here's the thing. I mean do you -- by this point in
    13     time you and Agent Dodge are -- are well involved in this case,
    14     right?
    15     A.   Yes.
    16     Q.   Why not tell these people to throw gloves on him?
    17     A.   I'm not sure about that.
    18     Q.   You didn't do that?
    19     A.   I didn't -- I didn't ask to put gloves on him, no.
    20     Q.   Well, and even when you got in there, you didn't ask for
    21     him to put gloves on, right?
    22     A.   No.
    23     Q.   You let him touch himself all over the place, right?
    24     A.   Well, I mean it's up to him whether he touches himself I
    25     guess, but...


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1641        Page 89 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 89

      1    Q.    If you were concerned about the DNA evidence leaving his
      2    hands, then why would you not immediately have him put gloves
      3    on?
      4    A.    I'm not sure.
      5    Q.    All right. Instead you conducted that whole interview and
      6    never once mentioned that?
      7    A.    Right. Yes.
      8    Q.    That interview took place how long after he came off that
      9    flight?
    10     A.    How long after the defendant came off the flight? It
    11     would have been a number of hours at that point, yeah. I think
    12     if -- if -- yeah, number of hours.
    13     Q.    Like it's in what, like 6:00 in the morning, something
    14     like that?
    15     A.    It was something to that effect, yeah.
    16     Q.    This is taking place at 2:00 in the afternoon?
    17     A.    Yes.
    18     Q.    Okay.
    19     A.    Yeah.
    20     Q.    Now, I know that you watched all of these different videos
    21     and things like that, and you testified to these little clips
    22     in the beginning of your testimony on direct exam.
    23     A.    Yes.
    24     Q.    And you were asked by the -- I guess the U.S. Attorney to
    25     do that?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1642        Page 90 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 90

      1    A.   To?
      2    Q.   To look and see and find videos of when Mr. Ramamoorthy
      3    might have been touching objects and things.
      4    A.   Yes.
      5    Q.   Okay. When was that asked of you to do, when were you
      6    asked to do that?
      7    A.   I'm not sure. I've -- I've reviewed that video numerous
      8    times so...
      9    Q.   Okay. Well, couple of things. When the fingerprints are
    10     done to Mr. Ramamoorthy, you saw that, right?
    11     A.   When -- when the airport police took the fingerprints?
    12     Q.   Yes.
    13     A.   Yes.
    14     Q.   You never saw them spray his hand down with any type of
    15     water or any other materials, right?
    16     A.   No, not that I recall.
    17     Q.   Okay. It was just a dry finger on the thing, finger off,
    18     right?
    19     A.   Yeah. As far as I can -- as far as I -- the video showed.
    20     Q.   You never saw at any point in time him washing his hands,
    21     right, up until when the swabs happened?
    22     A.   No, I don't believe I did.
    23     Q.   And I just want to be clear so the jury understands this.
    24     From the point that he gets off the plane until the point that
    25     you sit in that interview with -- room with him a half a day


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1643        Page 91 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 91

      1    later, there is a camera on him the entire time?
      2    A.   Well, there are cameras around. I'm not sure if they're
      3    pointing at him at all times.
      4    Q.   Well, in that police station that camera rolled the entire
      5    time?
      6    A.   In the interview room?
      7    Q.   Even before that. You watched -- clearly you watched all
      8    the -- the hours and hours of videos of him sitting there in
      9    the police station before the interview, right?
    10     A.   Yes.
    11     Q.   He never once put anything on his hands during that,
    12     right?
    13     A.   During the parts that I -- where he's visible on camera.
    14     There are parts where he's not on camera.
    15     Q.   Anytime he's not right in front of that camera he is with
    16     officers?
    17     A.   Yes.
    18     Q.   Okay.
    19     A.   As far as I know.
    20     Q.   At no point during -- before the swabs happened on his
    21     hands did he have any opportunity after he was taken off the
    22     plane to do anything to his hands?
    23     A.   You mean like wash his hands?
    24     Q.   Yeah, wash his hands.
    25     A.   I wasn't there. Judging from what I can see on the video,


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1644        Page 92 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 92

      1    I didn't see him wash his hands on the video, no.
      2    Q.   I mean here's the thing. If you had some evidence that
      3    something like that happened, you probably would have played
      4    that today?
      5    A.   I'm assuming.
      6    Q.   Right. And that's because you're taught about DNA in
      7    Quantico, right?
      8    A.   We're taught about the importance of, yeah, maintaining
      9    evidence.
    10     Q.   Right. And you're taught that -- well, I mean are you
    11     taught about DNA specifically?
    12     A.   It's touched on, but it's not like a -- it's not something
    13     I would consider myself an expert in.
    14     Q.   Okay. But you have learned that DNA can exist on somebody
    15     not just for days but for weeks and even months after the fact,
    16     right?
    17     A.   I might have read that somewhere, yeah.
    18     Q.   Okay. So just 'cuz a couple hours go by between when
    19     somebody touches something and then the DNA swab takes place,
    20     that doesn't mean the DNA just magically disappears, right?
    21     A.   I'm not sure I understand. Are you saying -- could you
    22     maybe rephrase that?
    23     Q.   Sure.
    24     A.   Okay.
    25     Q.   How about this. DNA certainly could have existed on Mr.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1645        Page 93 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 93

      1    Ramamoorthy's hands hours after the alleged incident occurred?
      2    A.   I --
      3                MS. JAWAD: Your Honor, I'm going to object. He's
      4    already testified that he's not a DNA expert and has no basis
      5    for answering these questions.
      6                MR. AMBERG: Your Honor, I think he can -- from what
      7    he knows from Quantico, I mean he's an agent who has been
      8    trained on this.
      9                THE COURT: You may ask if he's had training in that.
    10                 MR. AMBERG: Thank you.
    11     A.   Okay. I'm sorry.
    12     BY MR. AMBERG:
    13     Q.   This is about the time where I forget my question. All
    14     right.
    15                 Here's the thing. You test for that DNA because it
    16     is there a lot of times, right?
    17     A.   Um, we -- we -- I'm not sure. We test for DNA. We
    18     attempt to take a DNA sample, if that's what you're talking
    19     about. I don't test anything though. I mean I take a DNA
    20     sample.
    21     Q.   Right. Right. That's what I mean.
    22     A.   Okay.
    23     Q.   You take that sample because of that?
    24     A.   Yeah, I mean in case there's evidence.
    25     Q.   Here's another thing too. In that -- in all those


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1646        Page 94 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 94

      1    videos -- and you watched them all, right?
      2    A.   Yes.
      3    Q.   You never see Mr. Ramamoorthy biting off his nails, right?
      4    A.   No.
      5    Q.   No. You never see him trying to rip off his nails, right?
      6    A.   No.
      7    Q.   You never see him trying to do things to his nails, right?
      8    A.   No.
      9    Q.   Even at that one thing that you showed where he's getting
    10     his hands swabbed and they say, "Get your hand out of your
    11     pocket," remember that?
    12     A.   I do.
    13     Q.   You saw that and clearly you remember then that the hand
    14     that he put down was the hand that had just been swabbed,
    15     right?
    16     A.   There was a time I think where he was -- it was -- it was
    17     one hand or the other, but, yeah, the -- he was ordered not to
    18     put his hands in his pockets.
    19     Q.   Right. After they swabbed his hand, he put his hand down
    20     his pocket?
    21     A.   I think it happened maybe before and after, yeah.
    22     Q.   Before?
    23     A.   No, I mean like before he was swabbed. He had -- you
    24     know, he has two hands, so I'm not sure which hand he was told
    25     not to put in his pocket, but...


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1647        Page 95 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 95

      1    Q.   Okay.
      2    A.   Yeah.
      3    Q.   As far as the investigation itself, there's a lot of
      4    people on this airplane, right?
      5    A.   According to the records that we got, yeah.
      6    Q.   Okay. Well, let's talk about those records. You know,
      7    I'll -- let's talk about them in a second.
      8    A.   Okay.
      9    Q.   There are all sorts of people that are on this flight,
    10     right?
    11     A.   Yes.
    12     Q.   Did you talk to anybody that was sitting around where
    13     these people were sitting?
    14     A.   Yes.
    15     Q.   Okay. Did anybody have any information that would --
    16     that'd make you think that they saw something?
    17     A.   We talked to some people who said that they --
    18                 MS. JAWAD: I'm going to object to hearsay.
    19                 THE COURT: It is hearsay, so the objection is
    20     sustained.
    21     BY MR. AMBERG:
    22     Q.   Did you actually talk to any of the people on the plane
    23     besides the -- the parties that are all involved in this?
    24     A.   Yes.
    25     Q.   The -- the passengers?


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1648        Page 96 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 96

      1    A.   Yes.
      2    Q.   Did you talk to every single passenger that surrounded
      3    these people?
      4    A.   No.
      5    Q.   Okay. Did you make any attempt to try to figure out who
      6    those people were?
      7    A.   Who, the people surrounding?
      8    Q.   Yes.
      9    A.   Yes.
    10     Q.   How?
    11     A.   There were subpoenaed records for the -- the flight
    12     manifest who were --
    13     Q.   Okay.
    14     A.   -- the people.
    15     Q.   Did you subpoena those records?
    16     A.   Special Agent Dodge did. We did, yes.
    17     Q.   Right. Are you talking about the manifest that was
    18     there --
    19     A.   Yes.
    20     Q.   -- that was provided that -- that you showed? You guys
    21     subpoenaed those records?
    22     A.   I -- I did not submit the subpoena.
    23     Q.   Okay. You think maybe I subpoenaed those records?
    24     A.   I'm not sure.
    25                 MS. JAWAD: I'm going to object, Your Honor. He has


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1649        Page 97 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 97

      1    no basis of knowledge as to that question.
      2               THE COURT: I think he indicated he was not sure, so
      3    move on to another topic.
      4               MR. AMBERG: Okay.
      5    BY MR. AMBERG:
      6    Q.   When you did receive that manifest, how long after this
      7    did you get that?
      8    A.   How long after the --
      9    Q.   The -- the allegations take place on January 2nd or 3rd.
    10     Do you remember when you got that?
    11     A.   No, I don't recall.
    12     Q.   Okay. Once you got that, did you make any attempt to
    13     contact all those other people that were sitting around there?
    14     A.   I made some effort to contact some people around.
    15     Q.   Okay. Did you get any -- any evidence at all that you
    16     could bring in here to talk about in this case?
    17     A.   I talked to some people that were sitting around, and are
    18     you -- am I allowed to tell you what they said?
    19     Q.   No.
    20     A.   Okay. So, yes, I talked to some people around.
    21     Q.   Okay.
    22     A.   Yeah.
    23     Q.   All right. Didn't lead you to investigate anything else?
    24     A.   No, I don't think so.
    25     Q.   All right. I want to talk about the complainant's phone.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1650        Page 98 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 98

      1    A.   Mm-hmm.
      2    Q.   Okay. And it sounds like you made efforts to look on her
      3    phone to see what was on there, right, or she showed you what
      4    was on there as far as these text messages go?
      5    A.   Yes.
      6    Q.   Okay. And you took screen shots of these?
      7    A.   She did, yes.
      8    Q.   Okay. And that's on her iPhone, you can take little
      9    pictures?
    10     A.   Yes.
    11     Q.   Okay. Did you actually get a chance to look at her phone?
    12     A.   She handed us -- as far as I understand, if -- if I
    13     remember correctly, she either showed it to us or handed it to
    14     us and we were able to look at the text messages from that day.
    15     Q.   Okay. Was she willing to let you guys look at her phone?
    16     A.   Yes.
    17     Q.   Okay. Did you take that opportunity up to look at her
    18     phone?
    19     A.   We looked at the text messages from that day.
    20     Q.   All the text messages?
    21     A.   No, from -- from that section where -- where the
    22     allegations.
    23     Q.   But just the ones that she showed you?
    24     A.   Yeah. We didn't look through her entire phone if that's
    25     what you're asking.


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19         PageID.1651        Page 99 of 247
                              Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                 99

      1    Q.   You didn't look to see if there were other text messages
      2    sent around that same time?
      3    A.   No, not that I recall.
      4    Q.   Do you think that might have been a good idea to see who
      5    else she was texting?
      6    A.   Maybe. I mean she was the victim, so...
      7    Q.   Well --
      8    A.   Yeah.
      9    Q.   -- you never know, right?
    10     A.   You never know.
    11     Q.   You never know.
    12                 What you did try to do is you tried to call AT&T up
    13     and see if they could get you those messages, right?
    14     A.   Yes.
    15     Q.   And they said no?
    16     A.   They said no.
    17     Q.   Right. But here's the thing. You work for the FBI?
    18     A.   Yes.
    19     Q.   And you have unlimited amounts of resources when it comes
    20     to analyzing these phones, right?
    21     A.   I wouldn't say that, but we have -- we have resources.
    22     Q.   Have you ever done a phone dump before on a phone?
    23     A.   Not myself, no.
    24     Q.   Do you know what that is, a phone dump?
    25     A.   I'm sure there's different varieties of phone dumps, but


                                  USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1652        Page 100 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   100

      1    you mean kind of cloning or pulling everything off of it, all
      2    the data?
      3    Q.     Right, when you take all the data off the phone, have you
      4    ever done that before?
      5    A.     I have not, no.
      6    Q.     Okay. You're familiar that you guys can do that, right?
      7    A.     Yes.
      8    Q.     Okay. And that was something that certainly was available
      9    to you then?
     10    A.     Potentially, yes.
     11    Q.     Okay.
     12    A.     Yeah.
     13    Q.     You --
     14    A.     Probably.
     15    Q.     Probably, right? You could just make a phone call and
     16    ask?
     17    A.     And some paperwork I'm sure, yeah, right.
     18    Q.     But it could be done?
     19    A.     As far as I understand, yeah.
     20    Q.     And when you do that, when you take all the data off of
     21    the phone, it will show literally every single text message
     22    that that phone has contained on it?
     23    A.     I -- I suppose.
     24    Q.     But you guys didn't do that?
     25    A.     No, we did not, no.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1653        Page 101 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   101

      1    Q.    Now, when -- when you get to the police station in the
      2    Wayne County airport, that's about what time, 1:30-ish,
      3    something like that?
      4    A.    No, it would have been -- I think it would have been
      5    earlier than that.
      6    Q.    When's the first time you saw Mr. Ramamoorthy though?
      7    A.    It probably would have been closer in the afternoon
      8    towards like maybe 1:30 or 2:00 o'clock.
      9    Q.    Okay. Because I saw on the -- the Miranda statement that
     10    it said like 2:00 p.m. or 2:08, something like that, so...
     11    A.    Yeah, something like that.
     12    Q.    So that's around -- that's when you first meet him, right?
     13    A.    Yeah, I believe so. I think that was the first time I met
     14    him, yeah.
     15    Q.    You're actually sitting in the room that's -- and he's
     16    brought in there and that's when you first meet him?
     17    A.    Yes.
     18    Q.    Okay. I want to talk about how he -- how he was put in
     19    the station before you meet him, okay?
     20    A.    Okay.
     21    Q.    Now, you saw all those videos of how that station looked
     22    when he was in there, right?
     23    A.    Yes.
     24    Q.    There's different rooms?
     25    A.    (Nods in the affirmative.)


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1654        Page 102 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   102

      1    Q.    And then there's like that main little lobby area, right?
      2    A.    Yes.
      3    Q.    And he was kept in that main little lobby area, right?
      4    A.    For most of the time. He moved around a little bit, but
      5    yeah.
      6    Q.    Well, officers moved him around a little bit?
      7    A.    Right, mm-hmm.
      8    Q.    There was a room in there with a bed and a sheet and a
      9    cot, right, you see that on the video?
     10    A.    I'm sure there was. I'm not -- I -- I don't remember
     11    though.
     12    Q.    They didn't let Mr. Ramamoorthy go in there to get some
     13    sleep, right?
     14    A.    Not that I saw, no.
     15    Q.    Because from what he ultimately tells you, he had been up
     16    since earlier the day before at the Grand Canyon, right?
     17    A.    He said he was at the Grand Canyon, yeah, the day before.
     18    Q.    And clearly when you watch that video, he doesn't get any
     19    sleep while he's waiting around in that police station, right?
     20    A.    I don't -- I don't think he was sleeping at all, yeah.
     21    Q.    So he was up at that point in time for over 24 hours
     22    straight, right?
     23    A.    I'm not sure.
     24    Q.    Okay. Let's talk about that condition about where he was
     25    placed. All right. This wasn't like a comfortable chair he


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1655        Page 103 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   103

      1    could sit in, right?
      2    A.    I don't believe so.
      3    Q.    No. What it was was a two-and-a-half-foot concrete bench,
      4    right?
      5    A.    I believe so, yeah.
      6    Q.    And he's surrounded by this little concrete wall?
      7    A.    Mm-hmm.
      8    Q.    Right? Yes?
      9    A.    Yes. Sorry.
     10    Q.    And there's no cushion there for him to sit on, right?
     11    A.    I don't think so.
     12    Q.    And throughout that entire video that you watched you
     13    could see him trying to move around the entire time to maybe
     14    get comfortable, who knows, but that's what he's doing, he's
     15    moving around there, right?
     16    A.    Moving around, yes.
     17    Q.    Okay. He is not sound asleep, right?
     18    A.    Oh, as far as I saw, I don't remember him sleeping in
     19    that -- at that time.
     20    Q.    Okay. Now, that's not a nice condition for somebody to be
     21    in, right?
     22    A.    You mean like locked up or just sitting on a concrete
     23    bench or --
     24    Q.    The way that that was set up, that was not comfortable?
     25    A.    I'm not sure. I wouldn't --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1656        Page 104 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   104

      1    Q.    You wouldn't think that was comfortable?
      2    A.    I probably wouldn't think that's comfortable.
      3    Q.    Right.
      4    A.    Yeah.
      5    Q.    So he sits there for hours and hours and hours, okay,
      6    right? Are you with me?
      7    A.    Well, he's moving around, but he's -- he's there in that
      8    location for hours I believe, yeah.
      9    Q.    Okay.
     10    A.    Until we talked to him.
     11    Q.    And this is already a stressful location beyond the way
     12    that he's sitting, right?
     13    A.    Maybe. I mean it would probably be up to him, but I'm
     14    assuming.
     15    Q.    He's not free to leave?
     16    A.    He's not, no.
     17    Q.    Right?
     18    A.    Mm-hmm.
     19    Q.    He's being told what to do, right?
     20    A.    Yeah.
     21    Q.    Okay. This is a situation that could be scary?
     22    A.    It could be.
     23    Q.    All right. Fearful?
     24    A.    It could be scary.
     25    Q.    Now, before you even meet with Mr. Ramamoorthy you know


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1657        Page 105 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   105

      1    that there's issues with his English?
      2    A.    I'm not -- I'm not sure about that actually.
      3    Q.    Oh, so that's -- you didn't know that he wasn't an English
      4    first speaker until you met him?
      5    A.    I don't recall if -- if that was discussed beforehand.
      6    Q.    Okay.
      7    A.    Like to what level his English was, you know, how
      8    proficient he was.
      9    Q.    Okay. As soon as you start talking to him, it's very
     10    clear that English is probably not his first language?
     11    A.    It was clear to me, yes.
     12    Q.    Okay. I mean the first time he opens his mouth, it's
     13    pretty clear that he is from some country, right?
     14    A.    It would -- it became clear pretty quickly that English
     15    wasn't his first language.
     16    Q.    Okay.
     17    A.    Yes.
     18    Q.    And the thing about this is is that I know on direct exam
     19    you testified that he did not ask for a translator, right?
     20    A.    Right.
     21    Q.    But you never suggested to him that maybe he should get a
     22    translator, right?
     23    A.    No, I did not.
     24    Q.    You could have done that, right?
     25    A.    Yes, I could have.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1658        Page 106 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   106

      1    Q.    Because one thing is you want to make sure when somebody's
      2    being interrogated that they understand exactly what's being
      3    asked, right?
      4    A.    Yeah, I wanted to make sure that he understood.
      5    Q.    You didn't even bring up the subject with him that that
      6    was something that was available, right?
      7    A.    Right, I did not.
      8    Q.    Right. And you could have got a translator for him,
      9    right?
     10    A.    That I'm not sure of.
     11    Q.    He was also sick, wasn't he?
     12    A.    I'm not sure.
     13    Q.    I mean you saw him even on these videos wiping his nose,
     14    you saw him do that, right?
     15    A.    I did see him wipe his nose. I heard him cough.
     16    Q.    Coughing, you saw that, right?
     17    A.    I did.
     18    Q.    He even said something that he was sick during the
     19    interview, he talked about that, didn't he?
     20    A.    Yeah.
     21    Q.    Okay.
     22    A.    In the interview he did.
     23    Q.    Okay. So we have somebody who is sleep-deprived, in a
     24    very scary and uncomfortable spot for hours and hours and
     25    hours, who is not well and does not speak English as a first


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1659        Page 107 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   107

      1    language, that's how this interview starts, right?
      2    A.    I suppose.
      3    Q.    Okay. Now I want to talk about your training in
      4    interrogation, okay?
      5    A.    Mm-hmm.
      6    Q.    You learned about interrogation at Quantico, right?
      7    A.    Yes.
      8    Q.    Okay. This is a very important part of investigating a
      9    crime, right?
     10    A.    It could be, yes.
     11    Q.    Interrogation sometimes can lead to answers that you could
     12    not otherwise get, right?
     13    A.    I -- I suppose.
     14    Q.    That's why you do it. Who knows what you'll hear, right?
     15    Right?
     16    A.    I don't know, sure.
     17    Q.    I would imagine that in your training you are also taught
     18    certain cautions about how to do those interrogations, right?
     19    A.    Yes.
     20    Q.    You need to be cautious when somebody is sleep-deprived,
     21    right?
     22    A.    I'm not sure I recall that, hearing that.
     23    Q.    You've never been taught that?
     24    A.    That you should be careful when someone's sleep-deprived?
     25    Q.    So you think it's okay if somebody has been up for over


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1660        Page 108 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   108

      1    24 hours in a highly stressful situation to conduct an
      2    interrogation?
      3    A.    No. I said that I wasn't taught that.
      4    Q.    Okay.
      5    A.    I didn't say that was all right.
      6    Q.    They -- they teach you at Quantico, and correct me if I'm
      7    wrong --
      8    A.    Okay.
      9    Q.    -- but that sometimes when people are interrogated, that
     10    they may say things that are not true to you, right?
     11    A.    I'm not sure if I saw that or if I was told that directly
     12    at Quantico.
     13    Q.    They call it false confessions?
     14    A.    Okay.
     15    Q.    Okay. Have you heard about that?
     16    A.    False confessions, yes.
     17    Q.    You know about that, right?
     18    A.    I know about false confessions, yes.
     19    Q.    Like this is something you need to watch out for, right?
     20    A.    Right.
     21    Q.    Right. Because you don't want people to say things that
     22    aren't true, right?
     23    A.    Right.
     24    Q.    Because what happens is sometimes people will say things
     25    to you that aren't true, but they say that because they think


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1661        Page 109 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   109

      1    that's what you want to hear, right?
      2    A.    Um, sometimes people say things that are not true, and
      3    there are times where people might say that because they think
      4    that somebody else wants to hear it?
      5    Q.    Right.
      6    A.    Yeah.
      7    Q.    Okay. That happens?
      8    A.    It does happen.
      9    Q.    Okay. And you've been taught that that happens?
     10    A.    I know that that happens, yes.
     11    Q.    Okay. You've -- have you ever experienced that yourself?
     12    A.    You mean personally --
     13    Q.    In you --
     14    A.    -- like with my kids?
     15    Q.    Well, you don't want to talk about interrogation with my
     16    kids. You gotta come over for that experience. But I want to
     17    talk about in your job.
     18    A.    Right.
     19    Q.    Okay?
     20    A.    Sorry.
     21    Q.    Now, you've had a lot of history outside of -- of working
     22    at the FBI?
     23    A.    Yes.
     24    Q.    You came into the FBI with sort of a different path,
     25    right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1662        Page 110 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   110

      1    A.    Yeah. Everybody comes with a different path, but yes.
      2    Q.    You came as a counselor?
      3    A.    Yes.
      4    Q.    Right?
      5                 You would meet with people, right?
      6    A.    Yes.
      7    Q.    You would talk to people?
      8    A.    Yes.
      9    Q.    Okay. You would understand even from that that when
     10    people are put in situations that are highly stressful, that
     11    maybe they can't really say what they really want to say,
     12    right?
     13    A.    They can struggle with it for sure.
     14    Q.    Okay. Now, how many interrogations had you done up until
     15    this point for the FBI?
     16    A.    I -- I'm not sure.
     17    Q.    I mean are we talking one or two?
     18    A.    No.
     19    Q.    We talking a thousand?
     20    A.    No, not a thousand.
     21    Q.    We talking like ten, like -- I mean give me like a -- if
     22    you don't know --
     23    A.    Probably.
     24    Q.    -- you don't know, but --
     25    A.    Yeah, probably. I -- I -- I really don't know. I'm not


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1663        Page 111 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   111

      1    sure. Probably less than a hundred.
      2    Q.    Okay.
      3    A.    But...
      4    Q.    So it's something that happens to you pretty frequently,
      5    right, that you interrogate somebody?
      6    A.    We question people, and sometimes that turns into, you
      7    know, maybe more direct questions, more of an interrogation
      8    scenario.
      9    Q.    Okay. Now, you -- getting back to what I was talking
     10    about before, the concern about a false confession --
     11    A.    Mm-hmm.
     12    Q.    -- one thing is that if -- in addition to the sleep
     13    deprivation, the fear of being held for so long, that can add
     14    to a potential for a false confession, right?
     15                MS. JAWAD: Objection. Calls for speculation.
     16                MR. AMBERG: I'm talking in general, Your Honor, with
     17    the things that he'd indicated.
     18                THE COURT: You may ask him about whether he's had
     19    any training in that area.
     20    A.    So could you rephrase it?
     21    BY MR. AMBERG:
     22    Q.    Sure. In addition to the sleep deprivation, placing
     23    somebody in fear for a considerable period of time could also
     24    potentially add to false confessions?
     25                MS. JAWAD: Objection.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1664        Page 112 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   112

      1                THE COURT: Counsel, I said you may ask him if he had
      2    training in that area.
      3                MR. AMBERG: Oh, I'm sorry, Your Honor.
      4                THE COURT: Rephrase your question.
      5                MR. AMBERG: Yes, yes.
      6    BY MR. AMBERG:
      7    Q.    Well, you've had training in this area, right?
      8    A.    In?
      9    Q.    In false confessions?
     10    A.    Oh, in false confessions?
     11    Q.    Yeah.
     12    A.    I wouldn't say I've had training in false confessions.
     13    I'm aware that false confessions can happen.
     14    Q.    Okay. Have you read articles about it?
     15    A.    Not that I recall.
     16    Q.    Does the FBI have any sort of check guards or -- or
     17    safeguards to make sure that somebody is not giving a false
     18    confession?
     19    A.    Are you talking about like a polygraph exam or something
     20    like that?
     21    Q.    No, I'm talking about like a checklist: has -- did this
     22    person got enough sleep --
     23    A.    No.
     24    Q.    -- does this person know what's going on?
     25    A.    Not that I'm aware of, no.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1665        Page 113 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   113

      1    Q.     Okay. Does this person speak English well enough to do
      2    this, stuff like that.
      3    A.     Not that I'm aware of. A checklist?
      4    Q.     Yes.
      5    A.     No.
      6    Q.     Has -- has anybody ever told you that you should be very
      7    keyed in on that as you're doing these interrogations?
      8    A.     Keyed in on?
      9    Q.     On the -- the potential that maybe the person is saying
     10    things to maybe get out of there maybe because they're scared
     11    but that it's not accurate?
     12    A.     You mean -- sorry, are we --
     13    Q.     A false confession.
     14    A.     Right. Are we -- I'm not sure if I was trained in
     15    detecting what a false confession might look like.
     16    Q.     I mean has anybody even brought that up from the FBI to
     17    you?
     18    A.     What's that?
     19    Q.     False confessions.
     20    A.     I mean I'm aware that false confessions can happen and I'm
     21    aware that, you know, we should be careful about, you know,
     22    somebody confessing falsely, yes.
     23    Q.     Do you think that when somebody's sleep-deprived for that
     24    long, there's a potential that maybe you're going to get more
     25    of a false confession?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1666        Page 114 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   114

      1    A.    That I'm not sure.
      2    Q.    Okay.
      3    A.    I'm not sure if that affects it.
      4    Q.    Is it possible?
      5    A.    It's possible.
      6    Q.    Okay.
      7    A.    Mm-hmm.
      8    Q.    Is being in fear for so long potentially add to the chance
      9    it would be a false confession, is that possible?
     10    A.    Can fear lead to, you know, a false confession?
     11    Q.    Sure.
     12    A.    I believe so, yeah.
     13    Q.    There's many things that could?
     14    A.    Sure.
     15    Q.    Right. That's why you have to make sure that other
     16    evidence corroborates whatever that person says, right?
     17    A.    That's a reason why it would be important to corroborate,
     18    yeah.
     19    Q.    Okay. Now, I want to talk about the interview itself.
     20               THE COURT: Why don't we take a break right now
     21    because it's about 12:30 and you're getting into a new area,
     22    and we indicated to the jury that we would stop at about 12:30
     23    and they may want to have something for lunch, and so let's
     24    take a lunch break at this time.
     25               Let's all rise for the jury.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1667        Page 115 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   115

      1               (Jury excused at 12:26 p.m.)
      2               THE COURT: We'll be back on the record in about an
      3    hour. You may be seated.
      4               Are there any matters we need to take up before we
      5    take a lunch break?
      6               MS. SMITH: Not from the United States.
      7               MR. AMBERG: No, Your Honor.
      8               THE COURT: All right. Thank you very much. We can
      9    be in recess then. You're still under oath, Special Agent
     10    Erkkinen. Thank you very much.
     11               THE LAW CLERK: All rise. Court's in recess.
     12               (Court in recess at 12:27 p.m.)
     13               (Proceedings resumed at 1:38 p.m., all parties
     14               present, jury not present)
     15               THE CLERK: Court recalls Case No. 18-20027, United
     16    States of America versus Prabhu Ramamoorthy.
     17               Counsel, will you please replace your appearances on
     18    the record?
     19               MS. JAWAD: Good afternoon, Your Honor. Amanda Jawad
     20    and Maggie Smith on behalf of the United States. With us at
     21    counsel table is Meghann O'Connor, a paralegal from our office,
     22    as well as Special Agent Kyle Dodge with the FBI.
     23               THE COURT: Good afternoon.
     24               MR. AMBERG: And good afternoon, Your Honor. Jim
     25    Amberg on behalf of the defendant, Mr. Ramamoorthy, who is


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1668        Page 116 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   116

      1    standing to my right. To his right is Mr. Vijay, the
      2    interpreter, and to my left is co-counsel, Victor Mansour.
      3               THE COURT: Good afternoon, Counsel. Good afternoon,
      4    Mr. Ramamoorthy. Are we ready to bring in the jury?
      5               MS. JAWAD: Your Honor, there is one matter I'd like
      6    to take up with the Court before one of the defense witnesses
      7    testifies and that's Thomas Selleke.
      8               THE COURT: Yes.
      9               MS. JAWAD: He does have a prior felony conviction
     10    within the past ten years that we would like to introduce as
     11    impeachment evidence under 609(a)(1)(A), which is -- sorry,
     12    Your Honor -- any civil -- in any civil case or criminal case
     13    in which the witness is not a defendant, any conviction from
     14    the last ten years, any felony conviction.
     15               THE COURT: All right. And is there any objection to
     16    that?
     17               MR. AMBERG: Well, this is what I would say to this,
     18    Your Honor. Second part of 609(a)(1), any evidence that an
     19    accused has been -- let's see. Sorry, I'm sort of looking at
     20    this while I'm thinking out loud here.
     21               (Brief pause)
     22               Okay. So here's the argument, Your Honor. Mr.
     23    Selleke is a -- I know he's our witness, but he is simply a
     24    witness who observed the complainant in this case at the bar in
     25    Las Vegas. He's -- this is not like somebody who's connected


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1669        Page 117 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   117

      1    to my client. His prior felony is a felony drunk driving from
      2    2015.
      3                I know that the government can technically use a
      4    prior conviction to impeach under certain circumstances but
      5    it's subject to the limitations of Rule 403, which is the
      6    exclusion of relevant evidence on grounds of prejudice,
      7    confusion or waste of time. That's that probative value
      8    analysis.
      9                I would say that the fact that Mr. Selleke had a
     10    drunk driving felony in 2015 has no probative value to this
     11    case. This is not a situation where he had a prior crime that
     12    involves dishonesty or anything like that. It's a crime that
     13    happens all the time in Michigan, and I don't think it would
     14    aid the jury in any way in their analysis of his credibility.
     15    But at the same time, it's very -- it's very much highly
     16    prejudicial and unfair.
     17                I look at him like an independent witness. He's just
     18    a guy that was there, that's it. So I don't understand what --
     19    what purpose it would even be to bring that in.
     20                THE COURT: Well, Rule 609 indicates that the rule
     21    that applies if you're attacking a witness's character for
     22    truthfulness by evidence of a criminal conviction, that if it
     23    is a crime that in the convicting jurisdiction was punishable
     24    by death or by imprisonment for more than one year, that the
     25    evidence must be admitted subject to Rule 403 in a civil case


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1670        Page 118 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   118

      1    or in a criminal case in which the witness is not a defendant.
      2    In this case the witness is not a defendant.
      3               It would be subject to the 403 balancing test in
      4    terms of whether it's more prejudicial than it is probative. I
      5    don't think it has particularly high probative value of truth
      6    telling, but I also don't think it has particularly high
      7    prejudicial impact either.
      8               The rule appears to be written to cover this kind of
      9    a conviction, and so I will allow the government to ask the
     10    question and take the answer, but I don't expect a lot of
     11    additional questions beyond that. Is that clear?
     12               MS. JAWAD: Understood, Your Honor.
     13               THE COURT: All right. Anything else?
     14               MS. JAWAD: Not from the government, Your Honor.
     15               MR. AMBERG: (Nods in the negative.)
     16               THE COURT: Very good. Should we bring in the jury?
     17               MS. JAWAD: Yes, Your Honor.
     18               (Jury entered the courtroom at 1:43 p.m.)
     19               THE COURT: Good afternoon everyone. Welcome back.
     20    Very good. Let's be seated.
     21               And we had Special Agent Erkkinen on the stand during
     22    cross-examination, and Mr. Amberg, do you wish to inquire?
     23               MR. AMBERG: Yes, Your Honor.
     24               THE COURT: You may continue.
     25               MR. AMBERG: Thank you, Your Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19           PageID.1671        Page 119 of 247
                                Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                    119

      1    BY MR. AMBERG:
      2    Q.     Good afternoon again, Agent Erkkinen. It's good to see
      3    you.
      4    A.     Likewise.
      5    Q.     Feel like I've been seeing you a lot lately.
      6                  I sort of left it off at a big part of this which is
      7    the video, okay, and interview, and I wanted to ask you some
      8    questions about that.
      9                  So I want to talk about Mr. Ramamoorthy and your
     10    impression of him. Now, you were in this interview for what,
     11    about an hour, give or take, something around that?
     12    A.     Yeah, longer than that, yeah.
     13    Q.     Longer, little longer than that?
     14    A.     Mm-hmm.
     15    Q.     Yes?
     16    A.     Yes.
     17    Q.     And you were able -- you didn't ask most of the questions;
     18    Agent Dodge did, right?
     19    A.     Yes, I would say he asked most of the questions.
     20    Q.     Okay. And you were sort of the -- the agent that kind of
     21    listens and, you know, tries to hear what this -- this suspect
     22    is saying, right?
     23    A.     Right.
     24    Q.     Okay. And I know we already sort of discussed that he has
     25    a -- a thick accent, right?


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1672        Page 120 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   120

      1    A.     He does have an accent.
      2    Q.     Okay. And I think he even told you he's from India,
      3    right?
      4    A.     He did, yes.
      5    Q.     And that he's been in the United States for a couple of
      6    years?
      7    A.     Yeah. I think he said he had the job for a few years.
      8    Q.     Okay.
      9    A.     In the U.S., yes.
     10    Q.     And, you know, as the questioning happened, what I noticed
     11    was this, and correct me if I'm wrong because I want to get
     12    your impression about this, is that he would just -- he would
     13    answer a question and like ramble on and on. Is that fair to
     14    say?
     15    A.     Um, at times he went beyond what maybe the specific
     16    question was, yes.
     17    Q.     And the -- and the answers that he would give would be
     18    somewhat strange, right, at times?
     19    A.     Strange?
     20    Q.     I mean I don't know, I'll give you an example. He --
     21    he -- you asked him -- well, you know, I'll -- let me give you
     22    a specific example of this --
     23    A.     Okay.
     24    Q.     -- because it's very important I think to this case.
     25    A.     Sure.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1673        Page 121 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   121

      1    Q.    One -- one thing that was shown here with you was there
      2    was a part of this video and it ends right on here, and I'm
      3    going to read what the transcript said. And this --
      4                 MS. JAWAD: Excuse me, Your Honor. Can I just ask
      5    what page you're reading from?
      6                 MR. AMBERG: Oh, 321.
      7                 MS. JAWAD: Thank you.
      8                 MR. AMBERG: Yep.
      9    A.    And I don't -- I don't have that up in front of me, just
     10    so you know.
     11    BY MR. AMBERG:
     12    Q.    I'm going -- I'll just read it to you. If you want to
     13    look at it, I'll -- I'll -- just ask me, I'll show it to you,
     14    okay, how about that?
     15    A.    Okay.
     16    Q.    It says "AE," which is you, right?
     17    A.    That is me, yes.
     18    Q.    Okay. "I might have you slow down or repeat some things
     19    every once in a while, and are you having trouble understanding
     20    at all?" You remember asking that question to him?
     21    A.    Yes.
     22    Q.    That's the last question in that one video clip that we
     23    watched, right?
     24    A.    I believe so, yes.
     25    Q.    Your answer was that --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1674        Page 122 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   122

      1    A.    His answer?
      2    Q.    He -- what was your -- I -- you -- you gave your answer
      3    about what you thought he said in response, that he understood
      4    you, was that what it was?
      5    A.    That -- that he had no trouble, he has understanding.
      6    Q.    Let me read what he says to you in response to that
      7    because it wasn't played here.
      8    A.    Right.
      9    Q.    "No, I was not troubling. Only was I not troubling.
     10    Morning onwards I'm frustrating and I didn't do anything and I
     11    donno about anything, simply they locked me, this is the first
     12    time, in my native also nothing happened, its my first history,
     13    very frustrated, from morning, I'm not okay, everything goes
     14    wrong, I donno why she complaint, what does she want." Okay?
     15    A.    Okay.
     16    Q.    That answer to you made you think that he understood what
     17    you were saying because that's what you testified to?
     18    A.    Yes. That's when he said -- when I said, "Are you having
     19    trouble understanding me?" and he says no.
     20    Q.    He says, "No, I was not troubling."
     21    A.    "Not troubling," mm-hmm. Yes, I took that to mean that he
     22    didn't have an under -- have a problem understanding me.
     23    Q.    Okay. And then he just goes on and on about his
     24    frustrations, right?
     25    A.    He does.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1675        Page 123 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   123

      1    Q.    Okay.
      2    A.    Yeah.
      3    Q.    Why didn't you inquire more at that time to make sure he
      4    understood exactly what you were saying?
      5    A.    I'm not sure.
      6    Q.    Okay. Instead he just sort of goes on, right?
      7    A.    Yes, he does.
      8    Q.    Okay.
      9    A.    Yep.
     10    Q.    And throughout this interview I noticed that what would
     11    happen is that a question was asked and his answer may have
     12    nothing to do with the question, right, and that Agent Dodge
     13    would just stop him and ask another question. I mean that
     14    happened throughout this interview.
     15                 MS. JAWAD: Your Honor, I'm going to object. Defense
     16    counsel's testifying.
     17                 MR. AMBERG: I've --
     18                 THE COURT: Counsel, frame your question along the
     19    lines of whether or not he remembers something happening in the
     20    interview.
     21                 MR. AMBERG: Okay. I will, I will, Your Honor.
     22    BY MR. AMBERG:
     23    Q.    Throughout this interview he says he did not intentionally
     24    touch her, right?
     25    A.    He does say that.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1676        Page 124 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   124

      1    Q.    You remember?
      2    A.    Yes.
      3    Q.    We saw that even on here?
      4    A.    He does say that.
      5    Q.    And that was --
      6    A.    Intentionally.
      7    Q.    Not intentionally, that's throughout this interview,
      8    right?
      9    A.    He says -- you know, he says lots of things, but yes, he
     10    says, "I did not intentionally" --
     11    Q.    Touch her?
     12    A.    I'm -- I'd have to look at the transcript specifically,
     13    but it's a lot.
     14    Q.    Okay. One thing that I noticed in this interview was that
     15    he repeatedly asks to see or to have the camera from the plane
     16    be obtained, right?
     17    A.    He asked if there was a camera.
     18    Q.    Okay. And -- and although that's brought up at different
     19    times by him, right?
     20    A.    Yes.
     21    Q.    Okay. And he's saying things about the plane like the --
     22    the -- the -- the video from the plane would save him, right,
     23    he said that?
     24    A.    Something to that effect I think.
     25    Q.    And that it may help him?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1677        Page 125 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   125

      1    A.    It would help him, he thought it would help him.
      2    Q.    Okay.
      3    A.    Mm-hmm.
      4    Q.    He -- throughout this, at least for the first majority of
      5    this, he's trying to tell you what happened as far as her
      6    sleeping on his lap and things like that, right?
      7    A.    He's -- he is telling us -- if -- I'm not sure what you're
      8    asking. Yes, he's telling -- I mean he's telling us that --
      9    what happened with relation to her.
     10    Q.    And -- and over -- it was not just one time where he told
     11    you that story about how she was laying on him and where his
     12    hands might have been while she was laying on him. That took
     13    place multiple times throughout that interview?
     14    A.    He reiterated a few different times and changed some
     15    things as time went on.
     16    Q.    Okay. But for the majority of that interview he tells you
     17    that at least three or four different times?
     18               MS. JAWAD: Objection. He's just going through
     19    everything the transcript says that he's reading and not asking
     20    any questions.
     21               MR. AMBERG: I mean I'm just asking --
     22               THE COURT: I'm going to sustain the objection. You
     23    need to focus your question on specific things in the interview
     24    if you wish but not to characterize from your opinion as to
     25    what happened throughout the interview.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1678        Page 126 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   126

      1    BY MR. AMBERG:
      2    Q.    Another example that I wanted to bring up was that like
      3    you discussed on direct exam about how Agent Dodge tells him at
      4    one point, "Hey, Mr. Ramamoorthy, you know if you lie to us,
      5    it's a crime." You remember what I'm talking about with that?
      6    A.    Yes.
      7    Q.    Okay. And after he gets done telling Mr. Ramamoorthy
      8    that, Mr. Ramamoorthy, at least from what we could see because
      9    we saw that transcript, it looks like he thinks that -- that
     10    Agent Dodge is talking about the armrest, right?
     11                 MS. JAWAD: Same objection, Your Honor.
     12                 MR. AMBERG: Your Honor, I think he can testify to
     13    that.
     14                 THE COURT: Why don't you just rephrase the question
     15    and try to narrow it down to the exact point that you're trying
     16    to get at.
     17                 MR. AMBERG: Okay.
     18    BY MR. AMBERG:
     19    Q.    When that was brought up, okay, the -- the response by Mr.
     20    Ramamoorthy had to do with the armrest, right?
     21    A.    Yes, initially.
     22    Q.    Okay.
     23    A.    Yes.
     24    Q.    Did you think that was strange?
     25    A.    Not particularly.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1679        Page 127 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   127

      1    Q.    Okay. When he spoke at times, he spoke like he spoke in
      2    broken English, is that fair to say?
      3    A.    You could tell that English wasn't his first language.
      4    Q.    And there were times that you found him harder to
      5    understand?
      6    A.    Yes.
      7    Q.    Okay. And he said things during this interview at times
      8    like -- like he says he was sleeping at times, right, the whole
      9    time?
     10    A.    He does say he was sleeping at times.
     11    Q.    Other times -- at least one time I noticed that he talked
     12    about -- talking about scenarios, right?
     13    A.    Yes.
     14    Q.    Okay. And that Agent Dodge told him that he didn't want
     15    to hear scenarios, right?
     16    A.    I'm not sure if that was the right words, but it was
     17    something like that. I think it was theories.
     18    Q.    Theories was the next thing I was going to ask, that --
     19    that Mr. Ramamoorthy had said in -- that this is a theory or
     20    this is in theory or something like that, right?
     21    A.    I think Mr. Ramamoorthy said scenario and I think Agent
     22    Dodge said theory.
     23    Q.    Okay. Now, it's towards the end of the questioning that
     24    things become -- like certain things become much more
     25    discussed, which is the touching and things like that, right?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1680        Page 128 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   128

      1    That's sort of right at the end of the interview, the -- like
      2    the -- the bra, the -- the pants and things like that?
      3    A.    The specifics --
      4    Q.    Yes.
      5    A.    -- of what -- where the touch happened? Yes.
      6    Q.    Yes. And I want to talk about how those specifics come to
      7    be.
      8    A.    Okay.
      9    Q.    It wasn't Mr. Ramamoorthy who brought up flirting, right?
     10    A.    The term flirting?
     11    Q.    Yes.
     12    A.    No, he did not bring up the term flirting.
     13    Q.    It was Agent Dodge or you?
     14    A.    If I remember correctly, it -- it was us, yeah.
     15    Q.    Okay. It wasn't Mr. Ramamoorthy who brought up the
     16    complainant being attractive?
     17    A.    I don't -- I don't believe so, no.
     18    Q.    It was -- it was you or Agent Dodge?
     19    A.    Yes.
     20    Q.    Right. As far as unhooking the bra goes, that was a
     21    question not from -- that wasn't a statement from Mr.
     22    Ramamoorthy, that was a question from Agent Dodge, right?
     23    A.    Agent Dodge asked, yeah, a pointed question about
     24    unhooking her bra.
     25    Q.    All right. And unhooking the bra was not mentioned until


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1681        Page 129 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   129

      1    that point in the interview?
      2    A.    Not specifically unhooking her bra.
      3    Q.    Even unbuttoning the pants, that was something that came
      4    out of not Mr. Ramamoorthy's mouth for the first time but
      5    either your mouth or Agent Dodge's mouth?
      6    A.    I believe so, I believe that's right, yes.
      7    Q.    Okay. So have you ever heard of the term "suggestive
      8    questioning"?
      9    A.    I'm not sure if I've heard it called that.
     10    Q.    Okay. Do you think you know what I'm talking about?
     11    Okay. What is -- what do you think I'm talking about?
     12    A.    Kind of like what you just did to me. Yeah, I think I
     13    have an idea.
     14    Q.    It's a suggestive part. And what it is is -- and this is
     15    something that you're trained about, right? You were trained
     16    when you're doing an interrogation, sometimes you can inject a
     17    term or you can inject an idea into the questioning and then
     18    talk about it, right?
     19    A.    I'm not sure if I've heard it called that, but I mean part
     20    of talking to people and -- and talking to them specifically
     21    about events would be bringing up specific things that we're
     22    interested in.
     23    Q.    Well, like in this case when Agent Dodge says, "How did
     24    you unhook the bra?," I mean that's the first time that that's
     25    brought up is "How did you do that?"


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1682        Page 130 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   130

      1    A.    Right.
      2    Q.    That's -- that's not just simply asking Mr. Ramamoorthy,
      3    "Did you unhook the bra?" He's -- he's implying that he did.
      4    A.    It's a different type of question, yes.
      5    Q.    Right. That's a much more suggestive type question,
      6    right?
      7    A.    It's -- it's kind of a directed question.
      8    Q.    When you do those kinds of questions, you have to be
      9    careful because sometimes people will just go along with those
     10    suggestive questions, right?
     11    A.    I guess it depends.
     12    Q.    Well, I mean that's what was going on towards the end of
     13    this interview, right?
     14    A.    That I don't know.
     15    Q.    Okay.
     16    A.    I mean -- I don't know if he was feeling that. I'm not --
     17    I mean that would be him.
     18    Q.    Okay. Now, I want to talk about his -- his use of terms,
     19    okay?
     20    A.    Mm-hmm.
     21    Q.    Mr. Ramamoorthy, you know obviously he couldn't speak --
     22    you know, English wasn't his first language and things like
     23    that and you're trying to understand what he says. I want to
     24    talk about the first time that the word -- that he uses the
     25    term "tried," okay?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1683        Page 131 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   131

      1    A.    Tried?
      2    Q.    Tried, yes.
      3               Now, I'm going to just kind of read -- read this
      4    transcript, and this was played but I'll just read it and I
      5    want to ask you some questions about it. Now, this is Agent
      6    Dodge. "I mean, you know, there's -- there's like they just
      7    don't come apart necessarily. They -- they -- you have to
      8    unhook them."
      9               "UI" means unintelligible, right?
     10    A.    Unintelligible, right.
     11    Q.    So we don't even know what Mr. Ramamoorthy says, right?
     12    We saw that on that transcript. There was times where it would
     13    say "unintelligible"?
     14    A.    Unintelligible, right.
     15    Q.    Agent Dodge then says, "So you -- I mean," and this is
     16    what he says in response. "No, that, uh, definitely,
     17    intentionally I did not do that, but I -- yes, but I -- my
     18    think I was tried. That I am sure because the dress came up."
     19               Agent Dodge then says, "So you might have
     20    accidentally done it?" Mr. Ramamoorthy responds, "Yes, might
     21    be chance like that."
     22               THE COURT: Counsel, ask a question.
     23               MR. AMBERG: I'm -- I'm going to ask about the --
     24               THE COURT: Ask a question.
     25               MR. AMBERG: Yes. Okay. Okay.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1684        Page 132 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   132

      1    BY MR. AMBERG:?
      2    Q.    To your knowledge, was that the first time he says the
      3    term "tried"?
      4    A.    I -- I don't -- I'm not sure. You mean in this interview?
      5    Q.    Correct.
      6    A.    It might be.
      7    Q.    Okay.
      8    A.    Yeah.
      9    Q.    And what's happening when he says he tried, "my think I
     10    was tried, that I am sure," he's saying he didn't do it, right,
     11    that's what he said?
     12                MS. JAWAD: Objection, Your Honor. He can't testify
     13    as to what the defendant meant.
     14                MR. AMBERG: Well, that -- I can -- I'll -- I'll
     15    move -- I'll -- strike that answer or strike that question,
     16    Your honor. I'll move on to my next question about that.
     17                THE COURT: All right. And let me also suggest that
     18    if you have an extra copy of the transcript and you want to
     19    draw the witness's attention to certain portions of the
     20    interview, that that might be more convenient rather than
     21    trying to read the entire section.
     22                MR. AMBERG: Yes, Your Honor. We have an extra one
     23    right here, but I don't think I'll have much more to -- to ask
     24    about it.
     25                THE COURT: All right. Go ahead.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1685        Page 133 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   133

      1                 MR. AMBERG: But if I could just briefly approach.
      2                 THE COURT: You may.
      3                 MR. AMBERG: This is just the transcript.
      4                 THE COURT: For the record, why don't you indicate
      5    where that is on the transcript so that counsel can follow
      6    along.
      7                 MR. AMBERG: Yes, Your Honor. I pointed Agent
      8    Erkkinen 921 to 930 on the transcript. I don't have the page
      9    number but it's numerically numbered.
     10    BY MR. AMBERG:
     11    Q.    And Agent Erkkinen, you've looked at that, right?
     12    A.    Yes.
     13    Q.    Okay. Now, at that point in time did you or Agent Dodge
     14    ask him what he meant by the term "tried"?
     15    A.    No.
     16    Q.    Okay. The reason why I bring up the term "tried" is
     17    because "tried" and "trying" are the -- is the primary term
     18    that he uses for the remainder of this interview after that
     19    point to describe the answers to your questions.
     20                 MS. JAWAD: Objection. Is there a question?
     21                 MR. AMBERG: Yes. It's coming right now.
     22    BY MR. AMBERG:
     23    Q.    During anytime after that did you ask him what he meant by
     24    the term "tried" or "trying" as he answered these questions?
     25    A.    Not that I recall, no.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1686        Page 134 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   134

      1    Q.    Okay. One thing that when you're doing an interrogation
      2    that you can do is at the end of the interrogation, you have
      3    the person write down what they've told you orally that they've
      4    done, right?
      5    A.    You mean like a -- like a confession letter?
      6    Q.    Right.
      7    A.    That is one thing that can be done, yeah.
      8    Q.    Okay. That will allow the person to look to see what --
      9    what -- what supposedly they've said and either acknowledge it
     10    or not acknowledge it, right?
     11    A.    It lets them write out, yeah, their account of what
     12    they're telling us.
     13    Q.    That did not happen after the interview in this case?
     14    A.    No, we did not.
     15    Q.    Why not?
     16    A.    Not sure. I mean we were driving at that point. We --
     17    were -- we were running out of time.
     18    Q.    Okay.
     19    A.    Mm-hmm.
     20    Q.    I mean you -- you could have -- you brought him here,
     21    right?
     22    A.    Yes.
     23    Q.    You could have put him right in the -- to the lockup right
     24    here and had him fill out right there, right?
     25    A.    Yeah, probably.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1687        Page 135 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   135

      1    Q.    Okay.
      2                 MR. AMBERG: Can I have one second?
      3                 (Brief pause)
      4    Q.    All right, Agent Erkkinen. Thank you very much, sir.
      5                 MR. AMBERG: I have no other questions.
      6                 THE COURT: Thank you very much, Mr. Amberg.
      7                 Is there any redirect?
      8                 MS. JAWAD: Yes, Your Honor.
      9                                REDIRECT EXAMINATION
     10    BY MS. JAWAD:
     11    Q.    Special Agent Erkkinen, this statement was video-recorded,
     12    is that right?
     13    A.    The statement?
     14    Q.    The interview.
     15    A.    Yes.
     16    Q.    So was there any need to obtain a written confession when
     17    the defendant's statements are on video?
     18    A.    No.
     19    Q.    And going back to when the defendant was saying the word
     20    "try," were there times in the video that you saw where he
     21    said, "I tried but no success"?
     22    A.    Yes.
     23    Q.    And did that indicate to you that he understood what the
     24    concept of trying is?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1688        Page 136 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   136

      1    Q.    And you mentioned on direct that you tend to begin an
      2    interview with open-ended questions, is that right?
      3    A.    That's right.
      4    Q.    And then as the interview progresses, do you change your
      5    questioning in any other way, do you --
      6    A.    Yes.
      7    Q.    And how do you that?
      8    A.    Well, as the information starts to come in, it begins to
      9    taper or shape how we might ask future questions based on what
     10    we're getting without asking much. And so as we start to drill
     11    down into some details, the questions become a little bit more
     12    pointed just to kind of obtain more details about what evidence
     13    we might have.
     14    Q.    And whose -- or let me ask it this way. Is it the
     15    defendant's decision to proceed with the interview or not
     16    proceed?
     17    A.    Yes, it was the defendant's decision.
     18    Q.    And did you and Special Agent Dodge make it clear to him
     19    that he didn't have to speak with you at all?
     20    A.    Yes.
     21    Q.    And if he chose not to speak with you, what would you have
     22    done?
     23    A.    We would have ended the interview.
     24                 MS. JAWAD: No further questions, Your Honor.
     25                 THE COURT: Thank you very much.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1689        Page 137 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   137

      1               Ladies and gentlemen, I'd like to ask if you have any
      2    questions for this witness. If you do, raise your hand. All
      3    right. Please write down your questions and I'll present them
      4    to counsel.
      5               (Side-bar discussion as follows):
      6               THE COURT: Okay. We have a number of questions
      7    here. The first question says -- a juror asks, "In the last
      8    interview did the defendant say, 'I liked her like that' when
      9    talking about her skirt length?"
     10               MR. AMBERG: This is sort of my thought about that.
     11    We have the video evidence. The jury's going to have a chance
     12    to have that and they're going to watch it and listen to it
     13    themselves versus -- versus the agent testifying about what was
     14    said. I think we both had objections on that. I think during
     15    the cross, maybe -- maybe it's just let 'em watch the video.
     16               MS. JAWAD: I think it's fair to ask if he remembers
     17    and they can also watch the video as well.
     18               THE COURT: Not entirely sure what is meant by the
     19    last interview. I'm not sure if the question is referring to
     20    the interview in the car or -- because I don't remember that
     21    statement either way.
     22               MS. JAWAD: I think they might be referring to the
     23    last clip that was played. I -- I'm not sure that statement
     24    was -- was made, but I do believe that's when he was talking
     25    about her outfit.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1690        Page 138 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   138

      1               THE COURT: All right.
      2               MS. SMITH: He used the term "dress" in the last
      3    video.
      4               THE COURT: Okay. Let's see how many of these
      5    other -- go ahead.
      6               MR. AMBERG: I think it makes more sense to just say,
      7    "You will have an opportunity at the end of this trial to view
      8    all of this evidence," and that's part of the evidence they
      9    viewed. They have that accessible to them to watch.
     10               THE COURT: Okay. Well, let's see how many of these
     11    questions are like this in terms of characterizing the video.
     12               Okay. Juror asks, "Did defendant use the restroom
     13    privately after being detained and DNA samples taken
     14    approximately from 6:00 a.m. until 5:00 p.m.?"
     15               MS. JAWAD: No objection.
     16               MR. AMBERG: No objection to that question.
     17               THE COURT: A juror asks, "Did defendant seem
     18    sleep-deprived during interview?" And then also, "Was the
     19    handling of DNA evidence proper by all agencies involved?"
     20               MR. AMBERG: Not -- no objection.
     21               MS. SMITH: No objection.
     22               MS. JAWAD: No objection.
     23               THE COURT: A juror asks two questions. "Given that
     24    the defendant had taken Tylenol, was ill, and had at the time
     25    of the interview been up all night, did he appear to be sick,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1691        Page 139 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   139

      1    ill during the interview process or afterwards?"
      2                MS. JAWAD: No objection.
      3                MR. AMBERG: No objection.
      4                THE COURT: "Based on the boarding manifest, was the
      5    defendant assigned to 27D, yet ended up in sitting -- ended up
      6    actually sitting in 27E next to 27F and Laura?"
      7                MS. JAWAD: No objection.
      8                MR. AMBERG: No objection.
      9                THE COURT: All right. So I think with regard to
     10    this first question, I think I will tell them that they can
     11    watch the video to determine whether things were said on the
     12    video rather than asking the witness.
     13                MS. JAWAD: All right.
     14                (End of side-bar discussion)
     15                THE COURT: Ladies and gentlemen, after conferring
     16    with counsel, one of the questions pertained to asking the
     17    witness whether the witness remembered the defendant saying or
     18    making a certain statement during the video, and after
     19    conferring with counsel, I'm going to direct you to review the
     20    evidence yourselves and determine what was said during the
     21    video rather than to ask this witness to try to remember what
     22    was said during the video. So that's how we'll deal with that
     23    question.
     24                Now, we have a number of other questions here.
     25    First, a juror asks, "Did defendant seem sleep-deprived during


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1692        Page 140 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   140

      1    the interview?"
      2               THE WITNESS: I guess I'm not sure -- I guess
      3    everybody would look a little differently when they're
      4    sleep-deprived, but I didn't get that impression.
      5               THE COURT: A juror asks, "Has the handling of DNA
      6    evidence -- or was the handling of DNA evidence proper by all
      7    the agencies involved?"
      8               THE WITNESS: I'm -- I'm assuming that the airport
      9    police handled it according to their own protocols. When it
     10    came to us, we followed our protocols and had it shipped to the
     11    lab, so...
     12               THE COURT: Another juror asks, "Did defendant use
     13    the restroom privately after being detained and DNA samples
     14    taken from 6:00 a.m. until 5:00 p.m. approximately?"
     15               THE WITNESS: The -- the defendant used the restroom,
     16    as far as I understand, I could see -- I saw body camera
     17    footage of the defendant in that lockup area moving -- he asked
     18    to use the restroom. They -- as far as I remember, they gloved
     19    him up and he went to the bathroom. The -- the officer that
     20    was there kind of turned away so the camera wasn't capturing
     21    him using the restroom. I'm assuming he actually used the
     22    restroom. The officer kind of stands in the doorway of the --
     23    where the restroom area was, so...
     24               THE COURT: A juror asks, "Given that the defendant
     25    had taken Tylenol, was ill, and had at the time of the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1693        Page 141 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   141

      1    interview been up all night, did he appear to be sick, ill
      2    during the interview process or afterwards?"
      3               THE WITNESS: Um, I heard -- during the interview I
      4    didn't get the impression that he was ill. He mentioned that
      5    he had taken a tablet, and in the body cam footage you can hear
      6    him coughing. I'm not sure if that answers the question.
      7               THE COURT: "Based on the boarding manifest," a juror
      8    asks, "was the defendant assigned to 27D, yet ended up actually
      9    sitting in 27E next to 27F and Laura?"
     10               THE WITNESS: So according to the records that we
     11    received, the defendant was assigned to 27Delta, or D, which is
     12    the aisle seat, and his wife was assigned to 27Echo, or E,
     13    which is the middle seat. My understanding was the way that
     14    they were seated and from all the people that I've talked to,
     15    the wife was sitting in the aisle seat, defendant was sitting
     16    in the middle seat and Laura was sitting in the window seat.
     17               THE COURT: Any followup questions from counsel?
     18               MS. JAWAD: No, Your Honor.
     19               MR. AMBERG: Yes, Your Honor.
     20                                 RECROSS-EXAMINATION
     21    BY MR. AMBERG:
     22    Q.    Agent Erkkinen, hello again.
     23    A.    Hi, Mr. Amberg.
     24    Q.    Just a couple of questions about what the jurors asked.
     25    When this interview starts, you never ask Mr. Ramamoorthy if he


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1694        Page 142 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   142

      1    was sleep-deprived, right?
      2    A.    That's correct.
      3    Q.    You never asked if he was given food or anything?
      4    A.    Not that I recall, no.
      5    Q.    Did you even ask if he had been given anything to drink?
      6    A.    I don't recall asking that, no.
      7    Q.    And you watched the -- the -- all these videos. He was
      8    never eating any food on those videos, right?
      9    A.    Not that I remember. I don't remember him eating anything
     10    on video.
     11    Q.    And I'm going to skip ahead to the third question, but
     12    it's important because it's a part of that first question.
     13    You -- you never asked him about whether he was ill while the
     14    interview was taking place, right?
     15    A.    I think we asked -- we asked him about medications that he
     16    might have been on or any kind of -- any kind of pill, but I'm
     17    not sure if we asked him specifically if he was sick or ill.
     18    Q.    Okay. You didn't ask him, "Do you have a cold?"
     19    A.    I don't -- I don't recall asking him that.
     20    Q.    You didn't ask him if he had the flu?
     21    A.    I remember him offering that information.
     22    Q.    Okay. The -- the restroom issue and the questions about
     23    the bathroom, when you watched all those videos, he doesn't use
     24    the restroom at the police station until after the swabbing of
     25    his hands is done?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1695        Page 143 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   143

      1    A.    Yes, that's my understanding, yeah.
      2    Q.    So even after the swabbing was done, the officers at the
      3    police station had him put Latex gloves on when he went to the
      4    bathroom, right?
      5    A.    They had him put gloves on.
      6    Q.    Okay.
      7    A.    Yeah.
      8    Q.    And to your knowledge, that was done to make sure that
      9    evidence was preserved, right?
     10    A.    I believe they say that on the body cam footage.
     11    Q.    Okay.
     12    A.    Yeah.
     13    Q.    At no time did you see him go to the bathroom without that
     14    happening, right? It was just that one time.
     15    A.    I don't think he went to the bathroom without -- yeah, at
     16    a different time as far as I understand.
     17    Q.    Okay. And you never asked him before that interview
     18    started whether he wanted to use the restroom before the
     19    interview started?
     20    A.    No, I don't think we did, no.
     21    Q.    Okay.
     22               MR. AMBERG: If I could just have one second, Your
     23    Honor.
     24               (Brief pause)
     25    BY MR. AMBERG:


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1696        Page 144 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   144

      1    Q.    Regarding the questions about whose seat was whose on the
      2    flight, are you aware of who was sitting in those seats first?
      3    A.    Um --
      4    Q.    Was it Mr. Ramamoorthy that was sitting there first or was
      5    it the complainant, do you know?
      6    A.    Are you talking about the --
      7    Q.    When everybody boarded the flight.
      8    A.    When they boarded the flight, yeah, my understanding is
      9    having talked to some -- the people that were in that row, that
     10    the couple was seated first, the defendant and his wife.
     11    Q.    Couple's first, then the complainant comes?
     12    A.    Yes.
     13    Q.    Okay.
     14                 MR. AMBERG: No further questions. Thanks, Your
     15    Honor.
     16                 THE COURT: Any other followup questions?
     17                 MS. JAWAD: No, Your Honor.
     18                 THE COURT: All right. May this witness then be
     19    excused?
     20                 MS. JAWAD: Yes, Your Honor.
     21                 THE COURT: Thank you very much, Special Agent
     22    Erkkinen. You can step down. Thank you for your testimony.
     23                 (Witness excused at 2:22 p.m.)
     24                 THE COURT: Does the government have any more
     25    evidence or witnesses it wishes to present?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1697        Page 145 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   145

      1               MS. JAWAD: No, Your Honor, the United States rests.
      2               THE COURT: Is there -- are there any stipulations or
      3    any other kinds of exhibits that the government wishes to place
      4    on the record?
      5               MS. JAWAD: No, Your Honor.
      6               THE COURT: All right.
      7               MR. AMBERG: I -- I -- maybe at this time I'd like to
      8    make a motion, Your Honor. Brief recess before we start, but
      9    I'm presenting witnesses.
     10               THE COURT: All right. Well, let's -- let's take a
     11    recess and we'll deal with some legal matters. And so, ladies
     12    and gentlemen, please stand as the jury leaves the courtroom,
     13    and ladies and gentlemen, you can be excused for now.
     14               (Jury excused at 2:23 p.m.)
     15               THE COURT: Okay. I thought we should double-check
     16    on the exhibits here to make certain that we have all of the
     17    evidence in the record. The -- in looking at my exhibit list,
     18    it looks as if Government Exhibits 1 through 5 were admitted,
     19    is that right, does everyone agree with that?
     20               MS. SMITH: Yes.
     21               THE COURT: 6 I think must just be a summary name, is
     22    that right?
     23               MS. SMITH: Correct.
     24               THE COURT: 6a through d were admitted, correct?
     25               MS. SMITH: Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1698        Page 146 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   146

      1               MR. AMBERG: Yes.
      2               THE COURT: 7, 8 and 9 were admitted?
      3               MS. SMITH: Yes.
      4               THE COURT: 10, 11 and 12 were admitted?
      5               MS. SMITH: Yes.
      6               THE COURT: What about 13?
      7               MS. SMITH: 13 we've decided not to use.
      8               THE COURT: All right. So 13 was not admitted.
      9               It looks to me like we had 14 through 20, those were
     10    the clips of the defendant's interview. Those were admitted,
     11    correct?
     12               MS. SMITH: Yes.
     13               THE COURT: And we have 21B through -- let's see. On
     14    my list I have B, 21B, C, D, E, F. Now, I don't seem to have G
     15    and H on my list, but I do think G and H were.
     16               MS. SMITH: I believe we updated this list as late as
     17    this morning, but we -- my records show we moved to Exhibit 21A
     18    through J.
     19               THE COURT: All right.
     20               MS. SMITH: And I think that our paralegal gave
     21    somebody a copy of that this morning, but we can get another
     22    one to the Court if you can't seem to locate it.
     23               THE COURT: I think I probably have it here too, but
     24    I didn't realize that you had submitted it. So is -- do you
     25    agree with that, Mr. Amberg?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1699        Page 147 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   147

      1               MR. AMBERG: Yes, Your Honor. Those were the little
      2    clips --
      3               THE COURT: All right.
      4               MR. AMBERG: -- that --
      5               THE COURT: Yeah.
      6               MR. AMBERG: Yeah.
      7               MS. SMITH: Yep.
      8               THE COURT: And I thought there was going to be a
      9    stipulation of some kind. Was there a stipulation previously
     10    placed on the record?
     11               MS. SMITH: We -- we stipulated on the record as to
     12    the admissibility of Exhibit 22 which otherwise would have been
     13    hearsay but the parties agreed to admit it, and so it's already
     14    been admitted and received by the Court.
     15               MR. AMBERG: That's correct, Your Honor.
     16               THE COURT: And what about the federal jurisdiction
     17    element?
     18               MS. SMITH: We have not sought a stipulation on that.
     19    I don't know what the defendant's feelings are.
     20               MR. AMBERG: I wasn't intending on arguing this.
     21               THE COURT: I'm sorry? You were not intending to
     22    argue it or you were intending to argue it?
     23               MR. AMBERG: No. The special aircraft jurisdiction
     24    of the United States, I wasn't intending on arguing that.
     25               THE COURT: Right. I mean the evidence, there is


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1700        Page 148 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   148

      1    evidence obviously that this was a civil aircraft, but
      2    oftentimes jurisdiction elements like this are subject to
      3    stipulation, and I just wanted to make sure we knew what the
      4    state of the agreement was with the parties.
      5               So we can -- government can rest on the evidence and
      6    they're perfectly in their rights to do so.
      7               MR. AMBERG: As far as the -- and I -- maybe we can
      8    even agree on this. I -- it just sort of dawned on me as I was
      9    looking at the -- the elements of the case. When we talk about
     10    the term "sexual act," there's a number of sexual acts that are
     11    not -- I don't think it would be in dispute in this case that
     12    they didn't happen. If you look at page 17 of the -- the final
     13    jury instructions, we have the definition of the crime. Number
     14    (2), "The term 'sexual'" --
     15               THE COURT: I don't think I have my jury instructions
     16    up here with me right now.
     17               MR. AMBERG: Your Honor, what it is, it's the
     18    definition of the crime, and it's giving us or it's giving the
     19    jury the elements of the crime, and basically you have this
     20    definition of what a sexual act is. It has "(A) contact
     21    between the penis and vulva or the penis and the anus." I
     22    don't believe we have that here.
     23               "(B) contact between the mouth and the penis, the
     24    mouth and the vulva, or the mouth and the anus." I --
     25    that's -- I don't think that that's been shown here, I don't


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1701        Page 149 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   149

      1    think it's been argued.
      2               (C), I'm going to hold off on talking about that
      3    because that's different. I think that's what we're dealing
      4    with here.
      5               (D) is "the intentional touching, not through the
      6    clothing, of the genitalia of another person who has not
      7    attained the age of 16 years with the intent to abuse,
      8    humiliate, harass, degrade, or arouse or gratify the sexual
      9    desire of any person."
     10               So that's (A), (B) and (D) I don't think are
     11    applicable. (C) I think is why we're here: "The penetration,
     12    however slight, of the anal or genital opening of another by a
     13    hand or finger or by any object, with an intent to abuse,
     14    humiliate, harass, degrade, or arouse or gratify the sexual
     15    desire of any person."
     16               So I would just move that what the jury ultimately
     17    sees in -- in this jury instruction -- and maybe I guess it
     18    would be a motion for directed verdict just on those parts of
     19    the sexual act. I don't think it necessarily would be. I mean
     20    I think we can agree to that. I don't think the jury should
     21    see that when they look at the definition of the crime, now
     22    that I think about it.
     23               MS. SMITH: I object because that's not how this
     24    works. The definition of the crime comes from the statutory
     25    language, and therefore the entire statutory language ought to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1702        Page 150 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   150

      1    be included in this jury instruction. Now, we aren't
      2    necessarily going to argue that the defendant completed this
      3    crime by the means, every single means that's noted in this
      4    statute, but it is proper and -- well, it's proper under the
      5    law, and it should be that the entire statutory language
      6    remains in the jury instruction.
      7                MR. AMBERG: I'm just concerned that that could
      8    confuse the jury. Most of that is completely irrelevant to
      9    this case.
     10                THE COURT: Well, it is -- I agree that that language
     11    doesn't relate to the evidence that was presented in this case.
     12    Sometimes parties will agree with one another that the
     13    statutory language that doesn't directly apply here need not be
     14    given to the jury.
     15                So I would just say we're not going to get to the
     16    jury instructions I don't believe until tomorrow. Does anyone
     17    think we will? I don't think we will.
     18                MS. SMITH: Well, if we go till 5:00. Well, I guess
     19    the question is does the Court give the instructions before
     20    closings or after closings?
     21                THE COURT: That's another issue depending on what
     22    you all would like to do. Oftentimes I do give them before
     23    closings.
     24                But -- so anyway, as to this dispute, I feel like we
     25    could go either way. I don't think the jury is going to be


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1703        Page 151 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   151

      1    applying these elements of the definition of sexual act in this
      2    case, so...
      3               MS. SMITH: I don't think they will be, but I -- I --
      4    but it's not error to include it but it might be error to
      5    exclude portions of the statute in the jury instruction, but I
      6    feel confident that it's not error to include the entire
      7    statutory language.
      8               MR. AMBERG: I -- I have my concerns with it, Your
      9    Honor. I've put it on the record.
     10               THE COURT: Okay. Thank you. And what else, what
     11    else do we need to consider right now?
     12               MR. AMBERG: Well, Your Honor, I have two witnesses.
     13               THE COURT: Yes.
     14               MR. AMBERG: And I think we're going to be done well
     15    before 5:00 o'clock. I did ask in the beginning this morning
     16    if we could do our closings fresh in the morning, and I would
     17    feel much better about doing the closing tomorrow morning as
     18    opposed to like 4:00 o'clock this afternoon, so...
     19               THE COURT: I think that would be fine. Let's just
     20    complete the evidence today and we'll allow you to do your
     21    closings tomorrow.
     22               MR. AMBERG: Thank you, Your Honor.
     23               THE COURT: Were you going to make a motion of some
     24    kind?
     25               MR. AMBERG: That was my motion, Your Honor.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1704        Page 152 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   152

      1               THE COURT: That was a motion regarding the jury
      2    instructions?
      3               MR. AMBERG: Yeah, I guess it really wasn't a motion.
      4    I mean maybe I sought some clarification for that. I just want
      5    to make sure that when we're -- you know, I don't forget it,
      6    so...
      7               THE COURT: Okay. You don't have any other motion
      8    about the evidence or you want to wait until you're done with
      9    your case?
     10               MR. AMBERG: I'm sorry?
     11               THE COURT: You could make a motion --
     12               MR. AMBERG: For directed verdict?
     13               THE COURT: If you wish --
     14               MR. AMBERG: Well, your Honor --
     15               THE COURT: -- or you could wait until you're done
     16    with your evidence, whatever you prefer.
     17               MR. AMBERG: I -- I -- I would like to wait until --
     18    because I am presenting evidence in this case, so maybe I could
     19    wait until tomorrow to make the motion if this goes a little
     20    late today, and that way I can just look and maybe look up some
     21    case law on it if -- if it's applicable. But I -- I mean I
     22    think we're going to probably be done at 4:00 today with both
     23    witnesses. So -- and I'm going to call Thomas Selleke up
     24    first, so I don't know, do you want me to just bring him in
     25    right now?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1705        Page 153 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   153

      1               MS. SMITH: Hold on.
      2               THE COURT: Don't bring him in yet.
      3               MR. AMBERG: Okay.
      4               MS. SMITH: May I be heard?
      5               THE COURT: Yes, you may.
      6               MS. SMITH: Okay. As to the Rule 29 motion, the
      7    rules do require that the defendant raise that issue after the
      8    United States rests. We are willing to -- to waive that. If
      9    he wants to raise it -- he's supposed to raise it twice, once
     10    after the United States and once again after his case, but we
     11    are willing to let him present it all at once on that.
     12               Additionally, I would just point out, for
     13    housekeeping matters, that the defendant will need to decide
     14    today whether or not he's going to testify, and we would ask
     15    that the Court voir dire him outside the presence of the jury
     16    when that time comes as well.
     17               MR. AMBERG: And, Your Honor, first, thank you to the
     18    government for that.
     19               And second, I completely agree. I -- I did bring up
     20    before the -- giving me that ten-extra-minute break there
     21    before that happens, and maybe it would be wise after the -- my
     22    second witness testifies, then I could have the ten minutes
     23    with Mr. Ramamoorthy. But most likely you could probably let
     24    the jury go and then we can come back and he can be voir dired
     25    on that.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1706        Page 154 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   154

      1               MS. SMITH: I object to that. I want -- I think that
      2    before we let the jury go today he is going to be done with his
      3    case, and we need the defendant's decision on the record
      4    whether or not he intends to testify.
      5               MR. AMBERG: I mean that's fine.
      6               THE COURT: Let's just make sure we use all of our
      7    time today to present any additional evidence we have, whether
      8    it's the defendant testifying or not testifying.
      9               And so Mr. Amberg, do you wish to for the record
     10    indicate whether you're going to move under Rule 29 based on
     11    the government's proofs.
     12               MR. AMBERG: Um --
     13               THE COURT: We can take it up as an argument either
     14    after all the evidence is presented today or even tomorrow
     15    morning, but I think you should -- if you're going to make the
     16    motion, I think you need to do so.
     17               MR. AMBERG: Okay. Well, I would like to make the
     18    motion but reserve my argument until after I've presented the
     19    defendant's proofs.
     20               THE COURT: Any objection?
     21               MS. SMITH: No, Your Honor.
     22               THE COURT: All right. Motion is under advisement.
     23               MR. AMBERG: Thank you, Your Honor.
     24               THE COURT: Are we ready for the jury?
     25               MS. SMITH: Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1707        Page 155 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   155

      1               THE COURT: Please bring in the jury. All rise.
      2               (Jury entered the courtroom at 2:35 p.m.)
      3               THE COURT: All right. Welcome back, ladies and
      4    gentlemen. You may be seated everyone.
      5               And Ms. Jawad, I believe you've indicated the
      6    government has no additional evidence at this time, is that
      7    correct?
      8               MS. JAWAD: That's correct, Your Honor.
      9               THE COURT: Does the government rest?
     10               MS. JAWAD: Yes, Your Honor, the United States rests.
     11               THE COURT: Thank you very much.
     12               Mr. Amberg, do you wish to present any evidence?
     13               MR. AMBERG: Yes, Your Honor. I'm going to -- if I
     14    could to call my first witness, Your Honor.
     15               THE COURT: Call your first witness.
     16               MR. AMBERG: Thank you.
     17               (Brief pause)
     18               THE COURT: Mr. Amberg, who is your first witness?
     19               MR. AMBERG: Thomas Selleke, Your Honor.
     20               THE COURT: Come forward please, Mr. Selleke. Will
     21    you raise your right hand, sir?
     22                          T H O M A S            S E L L E K E
     23    was thereupon called as a witness herein, and after being
     24    first duly sworn to tell the truth and nothing but the truth,
     25    testified on his oath as follows:


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1708        Page 156 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   156

      1               THE WITNESS: Yes, I do.
      2               THE COURT: You may be seated.
      3               MR. AMBERG: May I proceed, Your Honor?
      4               THE COURT: You may.
      5               MR. AMBERG: Thank you.
      6                                  DIRECT EXAMINATION
      7    BY MR. AMBERG:
      8    Q.    Good afternoon, sir.
      9    A.    Good afternoon.
     10               THE COURT REPORTER: Pull the mic toward you please.
     11    Q.    There we go.
     12               I just have a few questions for you.
     13    A.    Okay.
     14    Q.    First, what's your name?
     15    A.    Thomas Martin Selleke.
     16    Q.    Okay. And, sir, what connection do you have to a flight
     17    that went from Las Vegas to Detroit back in January of this
     18    year?
     19    A.    Well, I took the flight from a vacation we took.
     20    Q.    Okay. And you were on vacation where?
     21    A.    In Las Vegas.
     22    Q.    Okay. And how long were you there for?
     23    A.    About three days.
     24               THE COURT: Mr. Selleke, could you please speak right
     25    into the microphone?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1709        Page 157 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   157

      1                 THE WITNESS: Oh, sorry.
      2                 THE COURT: It's a little bit hard to hear sometimes.
      3                 THE WITNESS: Sorry.
      4                 THE COURT: Go right ahead.
      5    A.    About two days, three days.
      6    BY MR. AMBERG:
      7    Q.    And what were you doing there?
      8    A.    We went to a bunch of shows. I'm in the restaurant
      9    industry so we went to quite a few high-end restaurants to
     10    experience the cuisine and critique it.
     11    Q.    And who were you with?
     12    A.    My former wife.
     13    Q.    Okay. Now, I know I brought up this flight. Did you fly
     14    there and home from Vegas, did you take a flight to and from
     15    Vegas to get there to come home?
     16    A.    Yes.
     17    Q.    Okay. And do you remember that flight home from Vegas?
     18    A.    Yes.
     19    Q.    Okay. Before you boarded that flight, did you do
     20    anything?
     21    A.    Yes.
     22    Q.    Okay. What did you do?
     23    A.    I sat at the bar that was at the departure level for about
     24    five flights and I had some snacks, a sub, I had a beer, and
     25    basically waited approximately an hour before my flight left.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1710        Page 158 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   158

      1    Q.     Okay. And were you the only person at the bar?
      2    A.     No.
      3    Q.     Okay. Who else was there, if you can recall?
      4    A.     My former wife was sitting on one side of me. There was
      5    three people from Fort Lauderdale I had a conversation with
      6    about building, and there was a young lady that was sitting on
      7    the wing end of the bar.
      8    Q.     Okay. And how -- you said you had a conversation with the
      9    people from Fort Lauderdale?
     10    A.     Yes.
     11    Q.     You didn't know them before?
     12    A.     No.
     13    Q.     That was -- just struck up a conversation at the bar?
     14    A.     Yes.
     15    Q.     Okay. What about the lady that was there, did you know
     16    her?
     17    A.     No.
     18    Q.     Did you eventually know who she was in any way?
     19    A.     Yes.
     20    Q.     Okay. At the time that you were sitting there, what was
     21    she doing?
     22    A.     She was drinking, sitting by herself drinking at the end
     23    of the bar.
     24    Q.     Okay. And did you see what she was drinking?
     25    A.     I couldn't see what was mixed when he gave it to her,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1711        Page 159 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   159

      1    but -- he had his back to us but it was in a tall glass. It
      2    wasn't beer; it was some sort of mixed drink.
      3    Q.    Okay. And was she talking to anybody?
      4    A.    She was talking a few times to the two people that were to
      5    my right, which they were a little older and they had a younger
      6    gentleman with them from Fort Lauderdale, and he was swinging
      7    up conversations with her and turning back and with a big grin
      8    on his face and making comments to the gentleman, other
      9    gentleman from Fort Lauderdale.
     10    Q.    Okay. Did you ever talk to her?
     11    A.    No.
     12    Q.    Okay. How was her demeanor?
     13    A.    She looked a little worn out like she had -- what she had
     14    been doing, I don't know.
     15    Q.    Okay. When you say worn out, what do you mean?
     16    A.    Laid back, tired, maybe had been drinking. I don't know,
     17    I don't want to speculate.
     18    Q.    Okay. Did you see her drink that drink that she had?
     19    A.    Yes.
     20    Q.    Okay. How long -- well, let me ask you this. When you
     21    got to the bar, was she already there?
     22    A.    No. She came just very shortly I believe after we sat
     23    down.
     24    Q.    Okay. And about how long were you together at the bar?
     25    A.    I'm going to say at the most an hour or maybe a little


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1712        Page 160 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   160

      1    longer, whatever it took before the flight time. We were there
      2    about an hour and a half before the flight. And then, like I
      3    said, we had eaten snacks and had some food before we got there
      4    and I ate some more before I got on the plane, and it was
      5    approximately an hour, maybe an hour and a half at the most.
      6    Q.    And was she at the bar the entire time you were there
      7    after she got there?
      8    A.    Yes.
      9    Q.    Okay. And did she have a drink in front of her the entire
     10    time if you remember.
     11    A.    To the best of my recognition, yes.
     12    Q.    And I know you already testified to it. I just want to
     13    make sure I understand this. Was that a mixed drink in front
     14    of her?
     15    A.    I believe so, yes.
     16    Q.    And what kind of glass was it in?
     17    A.    It was in a tall, clear glass. I remember the glasses
     18    were clear because the people sitting next to me also were
     19    drinking mixed drinks in tall, clear glasses.
     20    Q.    Okay. Did you ever see anybody ever handing out drinks at
     21    the bar?
     22    A.    Handing out drinks? I don't understand the question.
     23    Q.    Any of the fellow people at the bar, did they ever hand
     24    out drinks to anybody?
     25    A.    Yeah. Actually, yes, they -- the guys from Lauderdale,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1713        Page 161 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   161

      1    they had ordered some drinks that were mixed incorrectly or
      2    something. They were offering them up to the other people at
      3    the bar.
      4    Q.    Did you see if -- that the young lady at the bar took any
      5    of those drinks?
      6    A.    I couldn't say that for sure, no.
      7    Q.    Okay. Did you see her leave the bar?
      8    A.    No, I really didn't pay much attention. Once our flight
      9    was called up, I pretty much just left.
     10    Q.    Okay. And when you got on the plane, did you see her get
     11    on the plane?
     12    A.    I didn't -- I don't recall seeing her get on the plane,
     13    but I do recall seeing her get off.
     14    Q.    Okay. Well, let's talk about that. You -- how do you
     15    recall her getting off the plane?
     16    A.    Well, we were stuck on the tarmac for a period of time, it
     17    was getting hot and uncomfortable, and then suddenly they
     18    brought her off the plane with a blanket on her and she passed
     19    me and I recognized her from sitting at the bar.
     20    Q.    Okay. And after that, did you ever see her again?
     21    A.    No.
     22    Q.    You have no idea who she is?
     23    A.    I have absolutely no idea who -- idea who any of those
     24    people are.
     25    Q.    And I was going to ask you that. Do you -- do you know


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1714        Page 162 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   162

      1    Mr. Ramamoorthy at all?
      2    A.    No.
      3    Q.    And you don't know her at all?
      4    A.    No, sir.
      5    Q.    And up until today, you never met me?
      6    A.    Actually no.
      7    Q.    Okay. How -- how did the information come to be that you
      8    had -- or how did it come to be that you had information about
      9    this case, do you remember?
     10    A.    Well, I just -- I read a lot. So I thought it was
     11    unusual, everything that was going on, but I didn't really pay
     12    much attention to it at the time. I read on I believe it was
     13    Yahoo or one of the news sites about a gentleman who had gotten
     14    into a confrontation with a lady on the flight.
     15    Q.    Let me stop you there because I don't -- I don't think we
     16    should be going into the specifics of what you read, but --
     17    A.    All right.
     18    Q.    -- did any agents ever contact you initially about this?
     19    A.    No.
     20    Q.    Okay. Did you make the effort to contact somebody about
     21    this?
     22    A.    Yes.
     23    Q.    Okay. Now, let's just talk real briefly about this plane.
     24    Were these seats comfortable or uncomfortable?
     25    A.    Probably the worst flight I've taken in 40 years.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19           PageID.1715        Page 163 of 247
                                Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                    163

      1    Q.     And why is that?
      2    A.     When I originally took the flight to Las Vegas, I had a
      3    leg injury, some chronic problems, and it was so cramped and
      4    tight between me and three other guys or two other gentlemen
      5    that were sitting with me, you could barely move your arms,
      6    your knees were up in your face. It became extremely
      7    uncomfortable and almost intolerable actually to a point where
      8    I had to get up and stand in the aisle for a good period of
      9    time.
     10                  Once I arrived in Las Vegas, one of the first things
     11    we did was to call and get my seat moved and pay more money to
     12    get into a -- an exit door area so that I could extend my seat
     13    and fit. It got a little wider, but the seats directly behind
     14    us and all behind I guess get smaller and smaller and I
     15    couldn't even imagine that.
     16    Q.     Okay. Well, let me ask you this. With the -- at some
     17    point did you have people in front of you sitting, or where
     18    you -- where you were sitting, it sounds like that was an exit
     19    row?
     20    A.     Yes.
     21    Q.     Okay. How far back were the people behind you?
     22    A.     I didn't look that far back but it was at least, you know,
     23    ten rows or more.
     24    Q.     Well, I'm talking not about these people in this case but
     25    just in general. I want to get an idea of what this was like


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1716        Page 164 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   164

      1    to sit in this plane. The people -- how far are the people
      2    behind you when you're sitting down in this -- in this plane,
      3    the people directly behind you?
      4    A.    They're right up on top of you. I mean it's -- they
      5    shrunk the planes this way and this way. I mean the seating is
      6    just extremely uncomfortable. Anybody my size is just -- or
      7    even smaller in most cases, it's very uncomfortable.
      8    Q.    And could you hear the people behind you?
      9    A.    Oh, yeah.
     10    Q.    And -- and how about on the side of you for the next --
     11    the row on the -- the other side of the aisle, could you --
     12    A.    Oh, yeah, yeah.
     13    Q.    These -- are these seats where you can't see other people
     14    or can you see everybody there?
     15    A.    You're right -- everybody's right on top of you. I mean
     16    the next person sitting next to you on either side, his face is
     17    like right here, their face is, and then the other aisle is
     18    right there, and then the people behind you, you just gotta
     19    turn your head and they're like right there. It's very
     20    compact, that's all I can say.
     21    Q.    Okay. Now, on this flight did you hear anything unusual
     22    while you were flying?
     23    A.    No.
     24    Q.    You never heard anybody screaming or anything like that?
     25    A.    No, absolutely not.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1717        Page 165 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   165

      1    Q.    Okay. And it was -- was this an uneventful flight until
      2    the end I guess, if that makes sense? Was it for you
      3    uneventful until the end when you're on the tarmac?
      4    A.    Pretty much so. I didn't sleep through the flight. Just
      5    still the seats are uncomfortable sitting, but I had a
      6    three-hour drive ahead of me so I -- yeah, but there was pretty
      7    much uneventful, yeah, I guess you could call it that.
      8    Q.    Okay. As far as when the flight is in the air, are -- are
      9    a lot of lights turned off on the plane?
     10    A.    No, there's some lights on throughout the aisleways and
     11    stuff and some people got their lights on while they're
     12    reading. I actually had mine on and was reading at one point.
     13    Q.    Okay. And could you see throughout the plane even when
     14    the main lights were off?
     15    A.    Certainly you could see down the aisleway in either
     16    direction, yes.
     17    Q.    Could you see the people on the other side of the aisle
     18    that were sort of parallel to you?
     19    A.    Yes.
     20    Q.    And the people behind you?
     21    A.    Well, if I turned around, yes.
     22    Q.    Okay. What about the people in front of you?
     23    A.    Yes. If -- you're talking about when I first came, flight
     24    in and flight back, I am on an exit seat, so it's different,
     25    set up differently.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1718        Page 166 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   166

      1    Q.    But -- well, let me ask you this. On the flight in was
      2    the plane very similar as far as how it was set up?
      3    A.    Absolutely.
      4    Q.    And on the flight in did you have a seat where people were
      5    right in front of you?
      6    A.    Yes.
      7    Q.    And how close were they to you?
      8    A.    Very close, within a hand's reach.
      9    Q.    And the way that these seats are set up, could you see in
     10    between the seats to see the people in front of you?
     11    A.    I couldn't say for sure.
     12    Q.    How about hearing them?
     13    A.    Yes, you can hear people talking around you because I
     14    remember a lady in the back was talking quite a bit behind me.
     15    Q.    Was that on the way there or the way back?
     16    A.    On the way there.
     17    Q.    Okay. All right. Mr. Selleke, give me one second, okay?
     18                 (Brief pause)
     19                 Mr. Selleke, just a couple more questions for you
     20    here. During this flight home from Vegas to Michigan to
     21    Detroit, did the air -- the air hostesses and air hosts, did
     22    they walk up and down the aisle throughout the flight.
     23    A.    Yes.
     24    Q.    Okay. Was that pretty frequently?
     25    A.    They'd come and go, you know, they're -- from the front to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1719        Page 167 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   167

      1    the back and back and forth.
      2    Q.    Okay. And I know you said that you drank some alcohol
      3    while you were at the bar there?
      4    A.    Yes.
      5    Q.    Did that impair your ability in any way to --
      6    A.    No.
      7    Q.    Okay. So you knew what was going on?
      8    A.    Absolutely.
      9    Q.    All right. Thank you very much, sir.
     10                 MR. AMBERG: I have no further questions, Your Honor.
     11                 THE COURT: Thank you very much.
     12                 Any cross-examination?
     13                 MS. JAWAD: Yes, Your Honor.
     14                                  CROSS-EXAMINATION
     15    BY MS. JAWAD:
     16    Q.    Good afternoon, Mr. Selleke.
     17    A.    Good afternoon.
     18    Q.    So you testified that you were drinking at the bar in Las
     19    Vegas while you were waiting for your --
     20    A.    Yes.
     21    Q.    -- flight back to Detroit, is that right?
     22    A.    Yes.
     23    Q.    And how many drinks did you have at the bar?
     24    A.    Probably no more than maybe two. I had a situation where
     25    I have an inner ear problem and flying nowadays is very


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19           PageID.1720        Page 168 of 247
                                Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                    168

      1    difficult for me and going on boats is intolerable, so I try to
      2    eat as much as I can and try to avoid too much drinking.
      3    Q.     And you said you saw a woman that was -- she was across
      4    the bar from you?
      5    A.     The bar is set up kind of like in a round L, and she was
      6    sitting -- would be sitting directly like where that
      7    gentleman's sitting right there.
      8    Q.     And for the record, the witness has identified someone
      9    that's about ten feet away from you?
     10    A.     Approximately ten feet.
     11    Q.     Would you agree with that?
     12    A.     Yes, ma'am.
     13    Q.     And you could see in her cup from there?
     14    A.     Well, the glass was sitting right in front of her on the
     15    bar.
     16    Q.     Okay. And there were -- were there several people in
     17    between you and the woman?
     18    A.     Well, the way the bar was set up, these people line up to
     19    my right, and then she was on the turn where you could -- if I
     20    was to look to my left, she's directly across from me.
     21    Q.     And you weren't sitting next to her?
     22    A.     No. No, ma'am.
     23    Q.     You had no interaction with her?
     24    A.     No.
     25    Q.     You didn't speak with her?


                                    USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1721        Page 169 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   169

      1    A.     No.
      2    Q.     And you didn't speak with the defendant in this case at
      3    all?
      4    A.     No.
      5    Q.     And you said you were sitting in an exit row when you got
      6    on the flight?
      7    A.     On the trip, return trip, yes.
      8    Q.     Right. That's the flight from Las Vegas to Detroit?
      9    A.     Yes.
     10    Q.     You were in the exit row?
     11    A.     Yes. I had transferred to that seating 'cuz of the
     12    problems from the flight to Detroit, from Detroit to Las Vegas.
     13    Q.     And exit row seats are typically in the middle of the
     14    plane, is that right?
     15    A.     Yes.
     16    Q.     And perhaps a little bit closer to the front?
     17    A.     You know, I didn't look to see what I was particularly
     18    seeing. Some planes are bigger and some have more exit seats.
     19    Q.     But you were not sitting in the back of the plane?
     20    A.     Not to the far back, no.
     21    Q.     And there were several seats in between you and the back
     22    of the plane?
     23    A.     Yes.
     24    Q.     You said the main lights were off on the airplane?
     25    A.     Well, they go to those dimmer lights when people in the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1722        Page 170 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   170

      1    evening, when they sleep I guess, the other people sleep.
      2    Q.    This flight was darker than a -- a daytime flight?
      3    A.    Of course.
      4    Q.    And at some point you contacted somebody about this case
      5    after reading about this case in the newspaper?
      6    A.    On the Internet.
      7    Q.    Okay. In -- on the Internet in the news?
      8    A.    Yes.
      9    Q.    So you thought you had some information about a criminal
     10    case that would be important?
     11    A.    Well, it just felt -- it just seemed very unusual to me,
     12    the whole thing seemed very unusual to me. I mean I remember
     13    seeing the lady, I remember seeing this. I actually at one
     14    point thought she was taken off the plane due to drugs or
     15    something because of the legalization in Nevada, so I didn't
     16    pay much attention to it.
     17                 Once I had read a little bit more about it, I was
     18    shocked because I had not heard anything. And I had remembered
     19    seeing her sitting at the bar and I kind of didn't think much
     20    about it, just kept it stuck in my mind, and I just kept
     21    thinking I should -- maybe I should call someone and just tell
     22    'em that I seen her sitting at the bar. Whether it's relevant
     23    or not, I don't know. I still don't know to this day, to be
     24    honest with you.
     25                 But I -- for some reason something told me it was


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1723        Page 171 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   171

      1    very unusual. I remember seeing her sitting at the bar, I
      2    remember what she was wearing. I don't know why. It just
      3    seemed unusual that she was traveling alone with no jacket.
      4    She was kind of wearing like a Daisy Duke type top with the top
      5    open, and I just remembered her and I -- when I seen her come
      6    off the plane. And then I heard about --
      7    Q.    I'm going to stop you.
      8    A.    Okay. I'm sorry. I just --
      9    Q.    You have to respond to a question.
     10    A.    Yes.
     11    Q.    But -- so you -- you thought you had information that may
     12    possibly be significant to a criminal investigation?
     13    A.    May or may not. I did not know.
     14    Q.    But you didn't contact the police?
     15    A.    No, because I had seen this gentleman's name was attached
     16    to the article I believe or I -- so I can't remember even how I
     17    got his -- I called his law office.
     18    Q.    And you didn't call the FBI?
     19    A.    No. I wasn't even aware the FBI was involved with it
     20    until they called me like a week ago.
     21    Q.    So you called -- you notified the defense attorney?
     22    A.    Yes.
     23    Q.    And you know a thing or two about the criminal justice
     24    system, is that right?
     25    A.    A little.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1724        Page 172 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   172

      1    Q.    You have a prior felony conviction from 2015, is that
      2    right?
      3    A.    Yes, for drinking and driving.
      4                 MS. JAWAD: No further questions, Your Honor.
      5                 THE COURT: Any redirect?
      6                 MR. AMBERG: Very briefly, Your Honor.
      7                               REDIRECT EXAMINATION
      8    BY MR. AMBERG:
      9    Q.    The fact that you had a drinking and driving in 2015, did
     10    that have any effect on what you saw there?
     11    A.    Absolutely not.
     12    Q.    Okay. And it sounds like you saw -- the only thing that
     13    indicated who was handling anything with this case was the name
     14    of a -- a defense firm or attorney or something, right?
     15    A.    Yes.
     16    Q.    Okay. It did not mention what investigating agency was
     17    investigating it?
     18    A.    No.
     19    Q.    Okay. Had that been on there, would you have called them?
     20    A.    I don't know.
     21    Q.    Okay. And you had described what the -- the young lady at
     22    the bar looked like?
     23    A.    Yes.
     24    Q.    Okay. And -- and just let me ask you that. What did she
     25    look like when you saw her, just generally the -- what clothes


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1725        Page 173 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   173

      1    did she have on things like that?
      2    A.    She was a younger lady dressed in a -- a -- a lighter top
      3    with the top opened up, like a Daisy Duke you would call it
      4    like from the Dukes of Hazard or something, and with the
      5    midriff type thing, and she was -- and I just remembered her
      6    basically from that.
      7    Q.    And was that the same person that you saw being taken off
      8    the plane?
      9    A.    Yes.
     10    Q.    Okay.
     11    A.    I just found it unusual without the jacket, considering it
     12    was like 20 degrees in Detroit, and what she was wearing I was
     13    thinking, you know, "You're going to be freezing," you know.
     14    Q.    Right. Well, which is pretty cold.
     15    A.    Which is why it stuck in my head.
     16    Q.    Fair enough. Thank you very much, sir.
     17                 MR. AMBERG: I have no further questions, Your Honor.
     18                 THE COURT: All right. Are there any questions from
     19    the members of the jury for this witness? I see one question.
     20    Counsel approach.
     21                 (Side-bar discussion as follows):
     22                 THE COURT: A juror asks, "What actual row number was
     23    this witness seated in?"
     24                 MS. JAWAD: Fair question.
     25                 MR. AMBERG: Yeah, sure.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1726        Page 174 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   174

      1               (End of side-bar discussion)
      2               THE COURT: Mr. Selleke, we have a question from one
      3    of the members of the jury, and the question is, "What row
      4    number was this witness seated in, what actual row number was
      5    this witness seated in?" So what row number were you seated
      6    in, if you recall?
      7               THE WITNESS: I can't recall the row number I was
      8    sitting in. I just know it was an exit, an exit aisle, which
      9    either puts me to the -- sometimes they have two of them. I
     10    just don't recall. Or they're right in the middle of the
     11    plane.
     12               And as far as the lady that was there, she was
     13    certainly sitting behind me because she walked -- when they
     14    brought her off the plane, she was coming back and walked right
     15    past me because we were sitting on the tarmac waiting for
     16    whatever the problem was, and if you've ever been on a --
     17    trapped on a plane, you know how hot it starts getting all of a
     18    sudden in there.
     19               And so that's -- I couldn't get -- I guess the answer
     20    is I do not know what their seat number is. I guess I could
     21    find out my seat number because I would have to probably look
     22    up my flight plan, but I was definitely in the exit, exit door
     23    to let people off. If there was an emergency exit door, that's
     24    where I was sitting. And she was absolutely sitting behind me
     25    though; how many rows back, I cannot say.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1727        Page 175 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   175

      1               THE COURT: All right. Any followup questions from
      2    the attorneys?
      3               MS. JAWAD: No, Your Honor.
      4               MR. AMBERG: No, Your Honor.
      5               THE COURT: Thank you very much. Mr. Amberg, may
      6    this witness be excused?
      7               MR. AMBERG: Yes, Your Honor.
      8               THE COURT: Thank you very much, Mr. Selleke, for
      9    your testimony. You may be excused.
     10               (Witness excused at 3:01 p.m.)
     11               THE COURT: Call your next witness if you have
     12    another witness you'd like to present.
     13               (Brief pause)
     14               THE COURT: Come forward please. Would you please
     15    indicate who your next witness is, Mr. Amberg?
     16               MR. AMBERG: Yes, Your Honor. We would call Geetha
     17    Natarajan to the stand.
     18               THE COURT: Thank you very much.
     19               Ms. Natarajan, will you raise your right hand please?
     20                 G E E T H A N J A L I                N A T A R A J A N
     21    was thereupon called as a witness herein, and after being
     22    first duly sworn to tell the truth and nothing but the truth,
     23    testified on her oath as follows:
     24               THE WITNESS: (Nods in the affirmative.)
     25               THE COURT: You may be seated. You may be seated.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1728        Page 176 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   176

      1                                  DIRECT EXAMINATION
      2    BY MR. AMBERG:
      3    Q.    Good afternoon.
      4    A.    Good afternoon.
      5    Q.    Ma'am, could you please state your name for the record?
      6    A.    Geetha Natarajan. My full name is Geethanjali Natarajan.
      7    Q.    Okay.
      8    A.    You can call me Geetha.
      9    Q.    Geetha?
     10    A.    Yes.
     11    Q.    We know each other, right?
     12    A.    Yes.
     13    Q.    Okay. Now, Geetha, I want to ask you some questions about
     14    the situation here, okay?
     15    A.    Mm-hmm.
     16    Q.    Yes?
     17    A.    Yes.
     18    Q.    And you have to answer into the microphone so we can pick
     19    it up, okay?
     20    A.    Okay.
     21    Q.    Do you know who this gentleman is that is sitting at the
     22    table over here?
     23    A.    Yes.
     24    Q.    Who is he?
     25    A.    He's my husband.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1729        Page 177 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   177

      1    Q.    Okay. And just sort of so everybody understands, I notice
      2    that your last name and his last name are different.
      3    A.    Yes.
      4    Q.    Okay. Why is that?
      5    A.    I go with my father's last name which is Natarajan, his
      6    name is Natarajan.
      7    Q.    Okay. And you guys are married?
      8    A.    Yes.
      9    Q.    Okay. Now, where -- where are you from?
     10    A.    I'm from Tamil Nadu, India.
     11    Q.    In India?
     12    A.    Yes.
     13    Q.    Okay. And do you know where Mr. Ramamoorthy's from?
     14    A.    Yes, he is also from India.
     15    Q.    Okay. Did you guys meet in India?
     16    A.    Yes.
     17    Q.    Okay. Did you get married in India?
     18    A.    Yes.
     19    Q.    Okay. Where do you live now?
     20    A.    We live in United States, Rochester Hills.
     21    Q.    Okay. And how long ago did you move out here?
     22    A.    Right after our marriage, Prabhu got an offer through his
     23    company that he was assigned to a project which needed his help
     24    and he needed to travel in the United States.
     25    Q.    Okay. And when you arrived in the United States, was that


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1730        Page 178 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   178

      1    the first time that you've been to the United States?
      2    A.    Yes.
      3    Q.    Okay. What about -- you called -- his first name is
      4    Prabhu?
      5    A.    Yes, Prabhu.
      6    Q.    What about Prabhu, was that his first time to your
      7    knowledge of coming to the United States?
      8    A.    Yes. Yes.
      9    Q.    Okay. And was this a few years ago?
     10    A.    I think it was 2015. That's when we got married, and he
     11    moved right after our marriage to United States.
     12    Q.    Okay. And did you move with him?
     13    A.    Yes. Right -- like there was -- yes. Actually like three
     14    weeks after he was -- after coming here, after that I moved
     15    here.
     16    Q.    Okay. And since the move, have you -- have you lived in
     17    the United States in Rochester?
     18    A.    Actually we first were living in Troy.
     19    Q.    Okay.
     20    A.    And then we moved to Rochester Hills.
     21    Q.    Okay. And let me ask you this. How did you learn how to
     22    speak English?
     23    A.    I took my own interest in speaking English when I got to
     24    know that I have to travel to United States. So I watched
     25    movies and also read books through understanding to speak


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1731        Page 179 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   179

      1    English.
      2    Q.    And can you understand what I'm saying to you right now?
      3    A.    Yes. You are -- you are in my speed, in a speed which I
      4    can understand, so yes.
      5    Q.    Okay. Are there times when it becomes more difficult to
      6    understand English?
      7    A.    Yes.
      8    Q.    Okay. Could you give me an example?
      9    A.    Any normal American, if they are having a conversation and
     10    if they were trying to crack a joke that -- in which I have
     11    experienced couple of cases where I didn't get what they were
     12    trying to say.
     13    Q.    Okay.
     14    A.    And if -- if they are too -- if the words that they use is
     15    not normal and if it is too -- like I don't know how to put it,
     16    but there are some cases where I feel difficult to understand
     17    English. If I am -- I have some difficulty, then I would ask
     18    them to -- either I would ask them to repeat the question.
     19    Q.    Okay. What about Prabhu? You live with him, right?
     20    A.    Yes.
     21    Q.    How is his English?
     22    A.    So actually I took some efforts to learn English because I
     23    know that I'll be coming here and I have to talk with people.
     24    But his English was good in his technology site, so that --
     25    that's what I understood from his level of English knowledge.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1732        Page 180 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   180

      1    So he is -- he will be able to understand what the word was
      2    communicated in terms of technology projects and his
      3    work-related stuff. If you can talk anything related to his
      4    work, he will be able to understand. Apart from that, normal
      5    conversations are pretty difficult for him to understand.
      6    Even, for example --
      7    Q.    Well, let me -- let me ask you this. I want to sort of
      8    break that down so I understand this. When dealing with work,
      9    I just -- I don't want to misquote you here, but he's okay
     10    speaking in English when talking about technical stuff?
     11    A.    Not speaking. I -- I thought you were -- your question
     12    was more on understanding English.
     13    Q.    Okay. Well, let me ask you that then so I understand
     14    that. His understanding of technical stuff with his work --
     15               MS. SMITH: Objection, Your Honor. She can't testify
     16    to what the defendant understands.
     17               MR. AMBERG: Well, I -- I think that she could if she
     18    knows.
     19               THE COURT: Well, why don't you ask the question
     20    directed to that exact point, what her experience is with his
     21    ability to understand from experiences that she has had.
     22               MR. AMBERG: Sure.
     23    BY MR. AMBERG:
     24    Q.    Let's talk about experience that you and Prabhu have had.
     25    A.    Yeah.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1733        Page 181 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   181

      1    Q.    Okay. Have you ever seen him have difficulty in
      2    understanding American English?
      3    A.    Yes.
      4    Q.    Okay. Could you please give me an example?
      5    A.    Many cases I can give. Salesmen, sales representatives,
      6    when we go shopping outside and if -- if a salesperson is
      7    asking some -- talking to him, like even we were in a showroom
      8    to find a perfect shirt for him, in Van Design Showroom, where
      9    he couldn't exactly ask what he was trying to find to the
     10    salesperson.
     11    Q.    Okay.
     12    A.    So...
     13    Q.    Now --
     14                 THE COURT REPORTER: Could you pull the mic more
     15    towards you? Just move it -- no, no, you can sit back and be
     16    comfortable. Just move the microphone up to you. You have a
     17    soft voice.
     18                 THE WITNESS: Oh, sorry. Okay.
     19                 THE COURT REPORTER: That's okay. Thank you.
     20    BY MR. AMBERG:
     21    Q.    Now, what -- what does he do or what have you seen him do
     22    if he can't tell the person what he wants to say, what does he
     23    do?
     24    A.    If I was near, if I was with him, and he would ask me to
     25    tell that to that person.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1734        Page 182 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   182

      1    Q.    Okay. So have you acted as his interpreter?
      2    A.    Sort of, many times.
      3    Q.    Okay. To your -- to the best of what you've seen with
      4    him, how much English does he understand?
      5    A.    Maybe 60 percent, 50 to 60 percent.
      6    Q.    Okay. And what about speaking, how about speaking of
      7    English?
      8    A.    I have always -- this might go out of topic but I have
      9    always --
     10    Q.    Well, I want you to listen to my question and answer my
     11    question. As far as him speaking, can he speak English?
     12    A.    Yeah, he can.
     13    Q.    Okay. Does he speak it well or what?
     14    A.    No, he can't communicate his thoughts through his words.
     15    Q.    And is that something that you've observed with him?
     16    A.    Yes.
     17    Q.    Okay. And is that something that happens frequently?
     18    A.    Yes.
     19    Q.    Okay. And is that -- what kind of people does that happen
     20    with?
     21    A.    In bank, when we go to bank with the cashier, with the
     22    clerks that happened. And there was another case where we
     23    experienced in Costco when we were talking with the customer
     24    service representative, that happened.
     25    Q.    Okay. Have you ever helped him work on his English?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1735        Page 183 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   183

      1    A.    Yes.
      2    Q.    Could you please explain to the jury that?
      3    A.    Okay. So I was trying to tell him the importance of this
      4    language. If we were living in India, it wouldn't have been --
      5    there wouldn't have been this much need to learn this language.
      6    Though he -- he was able to write English in technical terms,
      7    but when it comes to speaking to the people and conveying his
      8    thoughts, what I saw in him was he's trying to put words
      9    together but it is not framing in the right way as it should
     10    be. So I was trying to show him some conversations on Youtube
     11    that people make on like normal instances like a phone call
     12    conversation between a business user and a technical person.
     13    Those kind of stuffs I was helping him with.
     14    Q.    Okay. Would he ever get confused, to your knowledge, what
     15    you saw, would he get confused when speaking in English?
     16    A.    He was not sure what he's talking so only then he will be
     17    confused, right. So what in his thought he is telling the
     18    right thing what he's thinking, but in actual it's not the
     19    case.
     20    Q.    Okay.
     21    A.    So I would ask him to -- I -- I would give a topic to him
     22    and ask him to talk few sentences on that topic. And again I
     23    would interpret those -- his own sentences back to him and I
     24    would ask him, "This is what were you trying to tell?," and he
     25    would say, "No, I was trying to tell a different thing." So...


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1736        Page 184 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   184

      1    Q.    And was this something that you would do often with him?
      2    A.    Whenever we'd get some time, we actually learn a lot
      3    together so -- because both office are in technology,
      4    technology field of work, so we have to spend some time in
      5    learning together.
      6    Q.    Okay. Well, let me ask you about the language that you're
      7    speaking outside of work.
      8    A.    Yes.
      9    Q.    What language do most of your friends speak?
     10    A.    You mean -- I'm sorry, friends means?
     11    Q.    People that you hang out with.
     12    A.    It's our own community people say that -- they talk in our
     13    language.
     14    Q.    Okay. What community do you hang out with?
     15    A.    Tamil.
     16    Q.    Okay. And is that -- what is Tamil?
     17    A.    Tamil is a language spoken in India, it's southern part of
     18    India. It's not northern, it's southern part of India.
     19    Q.    Okay. And the people that you hang out with here, are
     20    they from that part of India?
     21    A.    Yes. They are even -- even they are from same place where
     22    I am, so...
     23    Q.    And do you speak Tamil with them?
     24    A.    Yes.
     25    Q.    Okay. As far as hobbies --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1737        Page 185 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   185

      1    A.    Uh-huh.
      2    Q.    -- are you active in any community type things or anything
      3    like that?
      4    A.    Yes. Actually we volunteer to the temple which is also a
      5    part of our community.
      6    Q.    And what is the temple?
      7    A.    It is Parashakthi Temple which is in Pontiac.
      8    Q.    And what language is spoken at the temple?
      9    A.    It's mostly Tamil. Tamil is -- even the goddess for which
     10    the temple was built, it is a Tamil goddess.
     11    Q.    Is it fair to say that most of the conversations that --
     12    that involve you and Prabhu --
     13    A.    Yes.
     14    Q.    -- are in Tamil?
     15    A.    Yes.
     16    Q.    Together do you speak English or do you speak Tamil?
     17    A.    Mostly we'll speak Tamil.
     18    Q.    Okay.
     19    A.    Only during the sessions that I was telling you when we
     20    were working together on the language, then that's when we
     21    tried to talk in English.
     22    Q.    Now, I want to talk about the events in this case, okay?
     23    A.    Okay.
     24    Q.    And you're very familiar with what's going on, right?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1738        Page 186 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   186

      1    Q.    Okay. You understand your husband is on trial?
      2    A.    Yes.
      3    Q.    Okay. I want to talk about what you guys did before the
      4    flight. What were you doing, were you on vacation or
      5    something?
      6    A.    So we took around I think -- Detroit to Las Vegas, Las
      7    Vegas to Seattle, Seattle to Las Vegas -- we took around four
      8    flights in this total trip.
      9    Q.    Okay.
     10    A.    So which flight you would like me to talk?
     11    Q.    Okay. Well, what was the -- where -- let me ask you this.
     12    Where were you going when you started the trip?
     13    A.    So the starting off the trip was on -- was from Detroit to
     14    Seattle.
     15    Q.    Okay. And what was going on in Seattle?
     16    A.    So we were visiting one of Prabhu's friend and his family
     17    who is living there in Seattle with kids.
     18    Q.    And are these people who speak Tamil as well?
     19    A.    Yeah, they -- they speak Tamil and also a different
     20    language, so they mostly speak Tamil, yes.
     21    Q.    So when you were there, what language were you speaking
     22    with these people?
     23    A.    Tamil only.
     24    Q.    Okay. And what was going on with Prabhu, anything as far
     25    as his health?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1739        Page 187 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   187

      1    A.    No. No.
      2    Q.    Nothing was going on with him?
      3    A.    When we were in Seattle is what you're asking?
      4    Q.    Yes, when you were in Seattle.
      5    A.    No, when we were visiting Seattle, nothing happened.
      6    Q.    Okay. Was he healthy at that point in time?
      7    A.    Yeah, when we leave Seattle he was healthy.
      8    Q.    Okay. Where did you go from Seattle?
      9    A.    So we stayed there for four days and we came back through
     10    Las -- Las Vegas, yes.
     11    Q.    Okay. And why did you go to Las Vegas?
     12    A.    Actually we planned a trip which included Seattle or Grand
     13    Canyon, and so also the flight that offered that we got was
     14    from Seattle to Nevada, then Nevada to Detroit.
     15    Q.    Okay.
     16    A.    So we took that offer from the Spirit Airlines and we
     17    booked the flight and that's when we went to Nevada.
     18    Q.    Okay. Nevada is what you're saying?
     19    A.    Yes.
     20    Q.    Okay. And how long were you in Las Vegas for?
     21    A.    We were there for 30th, 31st, 1st and 2nd. We were there
     22    for four days.
     23    Q.    And what did you do when you were there?
     24    A.    Actually we didn't -- we couldn't do much. So when we
     25    were taking off from Seattle, Prabhu was not feeling well.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1740        Page 188 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   188

      1    Q.    Okay. Could you describe to the jury what you mean by he
      2    wasn't feeling well?
      3    A.    So we left Seattle on I think the 23rd of December, 2017.
      4    We visited them actually for the Christmas Eve because they are
      5    Christians from India and they wanted us to celebrate the
      6    Christmas with them. So we went there and we started
      7    decorating their houses for the Christmas, and -- and on 24th
      8    we visited the nearby church and we -- we baked foodstuffs and
      9    we were so busy on the Christmas Eve, and the next day we got
     10    the first snow in Seattle.
     11    Q.    Okay.
     12    A.    It's not the first snow for us but it's for them, so they
     13    just came from India to U.S. so it's -- it's the first snow for
     14    them. So --
     15    Q.    So what happened with the snow?
     16    A.    They got excited and they -- they had kids who -- who
     17    loves Prabhu a lot.
     18    Q.    Well, well, let me stop you here. Did -- did Prabhu --
     19    was he outside in the snow?
     20    A.    Yes.
     21    Q.    Okay. Did he -- because my original question was did
     22    he -- you know, was he feeling well or feeling unwell and you
     23    were telling this story. As far as after him going out in the
     24    snow, did he get sick eventually?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1741        Page 189 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   189

      1    Q.    Okay. And when did that -- when did those symptoms start
      2    happening?
      3    A.    Right after leaving Seattle.
      4    Q.    Okay. And what were his symptoms?
      5    A.    Initially he started sneezing a lot, he had runny nose,
      6    that's -- that's the symptom I noticed.
      7    Q.    Did he have a fever?
      8    A.    Not at that time, no. Just runny nose, sore throat and
      9    that's what he was telling.
     10    Q.    Okay. So when you were in Vegas, did you guys do
     11    anything?
     12    A.    No, that's -- that's the reason so we couldn't do
     13    anything. He -- when we landed in Las Vegas, he was pretty
     14    tired already and he wanted to get some sleep, that's what he
     15    told.
     16    Q.    Okay. And is that what he did?
     17    A.    Yes. We -- both of us needed a very good sleep so we went
     18    to the hotel room and we slept.
     19    Q.    Okay. And do you drink alcohol?
     20    A.    No.
     21    Q.    To your knowledge, does Prabhu drink alcohol?
     22    A.    Never, no.
     23    Q.    Never?
     24    A.    Never.
     25    Q.    And so I take it you guys didn't go out and drink alcohol


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1742        Page 190 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   190

      1    in Las Vegas, right?
      2    A.    No.
      3    Q.    Okay. Did you end up doing anything as far as the Grand
      4    Canyon goes?
      5    A.    Yes. So we planned for the Grand Canyon trip from Nevada
      6    on 1st January, but which we couldn't do.
      7    Q.    Why couldn't you do it?
      8    A.    Because he -- that's -- that's when he got his fever. In
      9    Nevada when he was resting in the hotel room, he got fever
     10    already.
     11    Q.    So he had a fever on January 1st?
     12    A.    Yes.
     13    Q.    Okay. Did you guys go to the Grand Canyon?
     14    A.    We couldn't because of that, and also there was another
     15    reason that we couldn't get a cab, I mean a car, rental car.
     16    Q.    Okay. Were you eventually able to go to the Grand Canyon?
     17    A.    Yes, we were -- we were able to, yes.
     18    Q.    And when did that happen?
     19    A.    That happened on 2nd January.
     20    Q.    Okay. Now, was this the -- the day that the flight was
     21    leaving back to Detroit?
     22    A.    Yes, you're right.
     23    Q.    Okay. So that day --
     24    A.    Yeah.
     25    Q.    -- did you travel to the Grand Canyon?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1743        Page 191 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   191

      1    A.    Yes.
      2    Q.    And how did you travel to the Grand Canyon?
      3    A.    So on January 1st at the end of the day we were able to
      4    get the rental car under Prabhu's name and we used that car for
      5    our Grand Canyon trip.
      6    Q.    Okay. And how long was that drive to the Grand Canyon?
      7    A.    We started around 5:00 a.m. and reached there around 10:00
      8    a.m. I think, approximately.
      9    Q.    Okay. So at 5:00 a.m. --
     10    A.    Yes.
     11    Q.    -- were you both up?
     12    A.    No. We were up much earlier actually.
     13    Q.    What time do you think you both woke up?
     14    A.    I woke up around 3:30 and he woke up around 4:00, 4:30,
     15    something like that.
     16    Q.    Okay. Who drove?
     17    A.    Obviously he need -- he needed to because they did not
     18    allow me to drive in the car rental.
     19    Q.    Why did they not allow you to drive?
     20    A.    I was under 25 and they -- they didn't allow me to drive
     21    and they said just to my husband to drive.
     22    Q.    Okay. So Prabhu was the driver from Las Vegas to the
     23    Grand Canyon?
     24    A.    Yes.
     25    Q.    How long did that trip take to drive?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1744        Page 192 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   192

      1    A.    It was around four hours, four or four and a half hours I
      2    think.
      3    Q.    Okay.
      4    A.    But we took stop in between because he -- he needed some
      5    rest. So we took one hourlong gap for coffee and for our
      6    breakfast.
      7    Q.    Stopped to eat?
      8    A.    Yes.
      9    Q.    Okay. Once you got to the Grand Canyon, how long did you
     10    spend there?
     11    A.    Pretty much the entire day.
     12    Q.    What'd you do there?
     13    A.    We -- we parked our car. We couldn't use our car there so
     14    we pretty much walked along the trails that they have.
     15    Q.    How much walking did you guys do?
     16    A.    All day actually, all day.
     17    Q.    All day. How many hours do you think that was?
     18    A.    Then when we were starting back to the airport.
     19    Q.    Do you remember what time you left the Grand Canyon?
     20    A.    It was around 4:00 p.m. I think, 4:00 or 5:00 p.m.
     21    Q.    Okay. And who drove back to the airport?
     22    A.    Prabhu.
     23    Q.    Okay. So it's fair to say that Prabhu had eight hours of
     24    driving that day?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1745        Page 193 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   193

      1    Q.    Now, where did you drive to when you drove back to Las
      2    Vegas?
      3    A.    We -- he drove back to the petrol station first to fill --
      4               THE COURT REPORTER: I'm sorry, I'm sorry, to the
      5    what station?
      6               THE WITNESS: To the petrol station.
      7               THE COURT REPORTER: The petrol station.
      8    A.    So then we went back and gave the car back to the rentals,
      9    so we went to the rental office.
     10    Q.    And where did you go after that?
     11    A.    They shuttled us to the airport.
     12    Q.    Okay. And once at the airport, did you go on your flight?
     13    A.    Actually we were one hour early I think because shuttle
     14    dropped us one hour early in the airport. He was sitting in
     15    front of the gate. I went out and looked for some shops that
     16    were open to get some food for us but I couldn't find any
     17    shops. I came back and told Prabhu that I couldn't find any
     18    shops, so...
     19    Q.    Is it hard to find food that Prabhu can eat?
     20    A.    Even -- even it applies for me, so it's really hard to
     21    find food that we eat.
     22    Q.    Okay. What kind of food can you eat?
     23    A.    We eat meatless and we prefer more vegan kind of thing,
     24    so...
     25    Q.    Throughout that day how -- from what you could see, how


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1746        Page 194 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   194

      1    was Prabhu feeling?
      2    A.    The reason why I didn't take him to go and look for shops
      3    was because his eyes were already red. He couldn't -- he was
      4    literally tired and I don't want him to roam around the airport
      5    to find shops with me, so I went alone for finding the shops
      6    and getting food.
      7    Q.    What about his sickness, was he still sick?
      8    A.    Yeah, he was -- he's still sick.
      9    Q.    Okay. And when you got back, were you able to find any
     10    kind of food or anything for him?
     11    A.    I was able to find some fries
     12    Q.    Some french fries?
     13    A.    Yes.
     14    Q.    Did you split that with him?
     15    A.    Yeah, he -- he didn't need it. He couldn't eat because of
     16    his throat being like he had.
     17    Q.    Sore throat?
     18    A.    Yeah.
     19    Q.    Okay. So did he eat much of anything at all that day?
     20    A.    He preferred something to drink hot or warm.
     21    Q.    What did you get for him?
     22    A.    I was able to only get hot chocolate from the shops
     23    nearby. There was nothing else.
     24    Q.    Okay. Once the plane was ready, do you remember boarding
     25    the plane?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1747        Page 195 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   195

      1    A.    Yes, boarding process started and they had started to call
      2    the seat numbers.
      3    Q.    Okay.
      4    A.    So we were called I think at last, last during the
      5    boarding process.
      6    Q.    You were the last ones called?
      7    A.    Yeah, because our seats were pretty much in the back side
      8    of the flight.
      9    Q.    Okay. And did you go to your seats?
     10    A.    Yes.
     11    Q.    Okay. And when you sat down in your seats, was there
     12    anybody else sitting down in your seat, in that row actually?
     13    A.    No, no, no.
     14    Q.    How many seats were in that row that you sat down?
     15    A.    It was three.
     16    Q.    Okay. And so you and Prabhu sit down but nobody was in
     17    the other seat?
     18    A.    No.
     19    Q.    Did you have any idea when you sat down who was going to
     20    be in the other seat?
     21    A.    No.
     22    Q.    At some point or another did you encounter the person who
     23    was going to sit in the other seat?
     24    A.    Sorry?
     25    Q.    Did any -- I'll strike that.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1748        Page 196 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   196

      1                 Did anybody else then sit in that other seat?
      2    A.    No one was sitting in the other seat.
      3    Q.    Okay. At some point does somebody come to sit in the
      4    other seat?
      5    A.    Oh, sorry. Yes.
      6    Q.    Okay. And --
      7    A.    But you're asking did someone came and sat there?
      8    Q.    Sure, yes.
      9    A.    Yes.
     10    Q.    Okay. And was that after you had already sat down there?
     11    A.    Yes.
     12    Q.    Okay. And where was that person's seat in relation to the
     13    three seats? You have an aisle seat, a middle seat and a
     14    window seat.
     15    A.    Yes.
     16    Q.    What seat was theirs?
     17    A.    The person was about to sit to the window seat.
     18    Q.    Okay. And when that person came up to you and Prabhu,
     19    did -- did he or she say anything?
     20    A.    I didn't really notice her coming towards us because I was
     21    booking a cab on my mobile.
     22    Q.    Okay.
     23    A.    But I did saw her when she came close to us. She was
     24    standing next -- next to me because I was the one sitting in
     25    the aisle.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1749        Page 197 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   197

      1    Q.    Did she make any -- well, let me ask you this. You said
      2    you were doing a cab on your mobile?
      3    A.    Yes.
      4    Q.    What is that, you were on your cell phone?
      5    A.    Oh, we -- we needed ride, right. So once we reach
      6    Detroit, we need someone to take us from Detroit airport to our
      7    home, so I wanted to book a cab on my mobile.
      8    Q.    Okay. And so while you're doing that, that's when this --
      9    she -- was she a female?
     10    A.    Yes.
     11    Q.    That's when she walks up and now wants to get into the
     12    seat?
     13    A.    Yes. So she had --
     14    Q.    Did she talk to you guys at all?
     15    A.    No to me, but --
     16    Q.    Okay. Did she talk to Prabhu?
     17    A.    Yeah. She give her belongings to my husband and asked him
     18    to keep it under her seat.
     19    Q.    Okay. Did he do that?
     20    A.    Yeah, he did.
     21    Q.    Okay. Did she say anything else?
     22                 MS. SMITH: Objection. That calls for hearsay.
     23                 MR. AMBERG: I can move on, Your Honor.
     24                 THE COURT: Move on.
     25                 THE WITNESS: No.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1750        Page 198 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   198

      1    BY MR. AMBERG:
      2    Q.    Okay. So did she eventually sit in the seat?
      3    A.    Yes.
      4    Q.    Did she do anything else before sitting in the seat?
      5    A.    She had another luggage with her which was a really big
      6    one, and she was looking for some space to keep that luggage in
      7    the -- in the upper storage area in the flights.
      8    Q.    She was looking for a place to store her bigger luggage?
      9    A.    Yes.
     10    Q.    Did you see her put the luggage away anywhere?
     11    A.    I didn't really notice but she -- she was looking for the
     12    space for long, long time, and I think she went all the way to
     13    the front of the flight to find some space and she came back.
     14    Q.    Okay. And then did she sit in the seat?
     15    A.    Yes. I -- I stood and moved and Prabhu stood up and gave
     16    her the space to go in, yes.
     17    Q.    Okay. Without telling me what she said, at that point
     18    before the plane took off, did -- did you have any conversation
     19    at all with her?
     20    A.    No.
     21    Q.    Okay. Were you talking to Prabhu?
     22    A.    Yes, I was telling him about the --
     23                 MS. SMITH: Objection.
     24    BY MR. AMBERG:
     25    Q.    Without telling --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1751        Page 199 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   199

      1               MS. SMITH: That would be hearsay.
      2               MR. AMBERG: I agree.
      3    BY MR. AMBERG:
      4    Q.    Without telling me what was said, my question was were
      5    you -- you don't have to tell us what -- what was said. Were
      6    you talking to Prabhu?
      7    A.    Yes, I was.
      8    Q.    Okay. And he was talking to you?
      9    A.    Yes, he was.
     10    Q.    Did you notice before the plane took off what the -- the
     11    female sitting in the window seat was doing, if anything?
     12    A.    I remember seeing her when I was talking to my husband,
     13    she was putting her headsets on and she was listening to music
     14    and typing something on her mobile, that's what I can
     15    recollect.
     16    Q.    Okay. And once the plane took off, what -- what was going
     17    on with you, what did you do after the plane got airborne?
     18    A.    So when plane was taking off, I was just having my own
     19    headsets, I use that as my buds because I -- I feel some -- I
     20    feel some pain when a flight is taking off so I use that as
     21    buds.
     22    Q.    Okay. Once the plane was airborne, what -- what was
     23    Prabhu doing?
     24    A.    He was getting ready to sleep.
     25    Q.    Okay. And did you see him sleep?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1752        Page 200 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   200

      1    A.    Yeah, he was about to sleep, yes.
      2    Q.    Okay. And was this in the beginning of the flight?
      3    A.    Yes.
      4    Q.    Okay. And did he go to sleep?
      5    A.    Yeah, he did, but I didn't -- so I -- I was pretty sure he
      6    slept before I go to sleep, so...
      7    Q.    Okay. You made -- you waited until he went to sleep
      8    before you went to sleep?
      9    A.    I didn't wait intentionally but I did not sleep until he
     10    went to sleep.
     11    Q.    Okay.
     12    A.    Because he was sleeping on my shoulders, so...
     13    Q.    Okay. And did -- when he was sleeping on your shoulder at
     14    that point, did it look like he was in a deep sleep?
     15    A.    Yeah.
     16    Q.    Okay. What about the passenger sitting next to him, what
     17    was she doing, if anything?
     18    A.    I don't know. I didn't -- I didn't really see.
     19    Q.    Okay. You didn't recognize anything or nothing out of the
     20    ordinary?
     21    A.    No.
     22    Q.    Okay. Did you eventually then go to sleep?
     23    A.    Yeah, even truly I did, but I don't know when I did but I
     24    did sleep at that point of time.
     25    Q.    Okay. Did you sleep the entire flight or did anything


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1753        Page 201 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   201

      1    wake you up?
      2    A.    Oh, there were a lot of distractions.
      3    Q.    Okay. Well, let me -- let me ask you first. What was the
      4    first disruption that woke you up?
      5    A.    Prabhu.
      6    Q.    Okay.
      7    A.    Not for him but the person who was sitting next to him,
      8    she wanted to go out.
      9    Q.    Okay.
     10    A.    So that's -- that's the first time I woke up.
     11    Q.    Okay. Do you know how long into the flight that was?
     12    A.    I couldn't say so specific. It should be at least an
     13    hour.
     14    Q.    Okay. And did you let the person go through?
     15    A.    Yeah.
     16    Q.    Okay. Do you remember how long she was gone for?
     17    A.    No.
     18    Q.    Do you know what she was doing?
     19    A.    No.
     20    Q.    Okay. Do you remember her coming back in?
     21    A.    Yes.
     22    Q.    Okay. And I guess maybe a better question is did she come
     23    back?
     24    A.    Yeah. Yeah.
     25    Q.    And did she go sit back down in her seat?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1754        Page 202 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   202

      1    A.    Yes.
      2    Q.    Okay. After that happened, did you see Prabhu go back to
      3    sleep?
      4    A.    He was already sleep, he didn't wake up.
      5    Q.    He was already sleeping?
      6    A.    Yeah.
      7    Q.    Okay. And did you go back to sleep at that point?
      8    A.    I was trying to actually.
      9    Q.    Okay. And did -- did you have any interruptions after
     10    that?
     11    A.    Yes. My -- I started to feel cold because of the
     12    temperature that was in the flight.
     13    Q.    Okay.
     14    A.    Because I also had my shoes out, off my leg.
     15    Q.    Okay.
     16    A.    So I really felt cold and I wanted to put on my shoes and
     17    that's when I opened my eyes.
     18    Q.    You did -- I'm sorry, I didn't hear that?
     19    A.    That's when I again woke up.
     20    Q.    Okay. When you woke up at that point, did you see Prabhu?
     21    A.    Yeah, I did see him.
     22    Q.    What was he doing?
     23    A.    He was sleeping. When he was sleeping, I was able to see
     24    his legs right against his front seat.
     25    Q.    Okay. What about the -- the lady sitting next to him,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1755        Page 203 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   203

      1    could you recognize anything with her at that point in time?
      2    A.    During that time, that's when I saw her leaning towards my
      3    husband's right knee.
      4    Q.    What do you mean by leaning towards his right knee?
      5    A.    When I was seeing -- so my -- my husband was keeping his
      6    legs towards his front seat like this.
      7    Q.    Okay.
      8    A.    And the girl next -- sitting next to him, her head was
      9    like -- it was like this, I don't know, by --
     10    Q.    On -- was it on his knee?
     11    A.    Yeah, on his right knees.
     12    Q.    When you saw that, did you -- I mean what did you think
     13    about that when you saw that?
     14    A.    I thought she -- she's -- by sleeping she had fallen on my
     15    husband's knee, and I tried to wake my husband and say that,
     16    you know, she is sleeping on your knee.
     17    Q.    Okay. So you tried to wake Prabhu up?
     18    A.    Yes.
     19    Q.    Okay. Did you wake Prabhu up?
     20    A.    No, but instead she -- she woke up.
     21    Q.    Okay.
     22    A.    And she went back to her seat.
     23    Q.    Oh. So she was on his knee and then got -- she didn't
     24    leave, she just went to lean back in the seat?
     25    A.    Yeah, she said -- she just leaned back to her seat when I


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1756        Page 204 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   204

      1    was trying to wake Prabhu up.
      2    Q.    Okay.
      3    A.    So nothing -- so I -- I left it alone.
      4    Q.    Okay. And let me ask you this. Is this a pretty tight
      5    area, this -- these three seats?
      6    A.    Yes.
      7    Q.    Okay. Being in such close quarters to people you don't
      8    know, is that something that you're used to when you're
      9    traveling?
     10    A.    Oh, yes.
     11    Q.    Why?
     12    A.    In India, everyone -- like if you travel for long
     13    distances, people even sleep on our shoulders, so...
     14    Q.    So that didn't -- did that bother you when you saw her
     15    sleeping on his knee?
     16    A.    No. She was sleeping. If she was -- if she was awake,
     17    she wouldn't have leaned on my husband's knee.
     18    Q.    All right.
     19    A.    So...
     20    Q.    Okay. So after that incident, did you then go back to
     21    sleep?
     22    A.    After that, I was going back, I was trying to sleep again
     23    but there was a turbulence.
     24    Q.    Okay.
     25    A.    Which -- which --


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1757        Page 205 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   205

      1    Q.    Well, could you describe to the jury the turbulence?
      2    A.    Okay. So we had around six flights in total in this trip
      3    during which I never experienced turbulence, which is like
      4    flight is getting disturbed by the air or the wind or I don't
      5    know how -- how it is happening.
      6    Q.    Okay.
      7    A.    But it was pretty heavy shake.
      8    Q.    Well, how did that make you feel when that happened?
      9    A.    I was literally afraid. I thought something was going to
     10    happen, and you know, I was -- was really afraid.
     11    Q.    Okay. Did that scare you?
     12    A.    Yes, for a bit.
     13    Q.    Okay. So after that point did you ever fall back asleep
     14    again?
     15    A.    No. I couldn't actually.
     16    Q.    Okay. What about Prabhu, what happened when the
     17    turbulence hit, what was he doing?
     18    A.    He was not aware of the turbulence. He didn't --
     19    Q.    Well, how did you know he wasn't aware?
     20    A.    I turned back to him and he was sleeping still.
     21    Q.    Okay.
     22    A.    And then pilot spoke in -- from the flight. He was
     23    talking about the turbulence and he was -- he was assuring us
     24    that nothing is -- nothing bad is happening, it's just -- it's
     25    just the wind or the weather, please fasten your seatbelts.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1758        Page 206 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   206

      1    Q.    Okay. So did you fasten your seatbelt?
      2    A.    Yes. The seatbelt sign came on so I fastened mine and I
      3    also fastened Prabhu's.
      4    Q.    Okay. So you fastened his as well?
      5    A.    Yes.
      6    Q.    Okay. After that did -- did -- with the -- did you notice
      7    anything with the lady sitting next to Prabhu?
      8    A.    When I was buckling his seatbelt, that's when I saw her
      9    awake.
     10    Q.    Okay.
     11    A.    So I thought even she got awake because of the turbulence.
     12    Q.    Okay. And what was she doing?
     13    A.    I was able to see her awake because she had a -- her phone
     14    on her -- her hand actually while -- and she was doing
     15    something. I couldn't see what she was doing. She had a phone
     16    on her hand.
     17    Q.    Okay. So after that, anything eventful happen in the
     18    seat?
     19    A.    Sorry?
     20    Q.    After that, after the turbulence happens and you -- you
     21    put the seatbelt on Prabhu, anything happen after that of
     22    interest?
     23    A.    So then I -- I went back to my seat after fastening his
     24    seatbelt and I couldn't sleep as I was telling you. Then it
     25    should be around 30 minutes or so, the person who was sitting


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1759        Page 207 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   207

      1    next to Prabhu stood up and asked for to leave.
      2    Q.    Okay. And when referring to her, this person as the
      3    person sitting next to Prabhu --
      4    A.    Yes.
      5    Q.    -- do you know this person's name?
      6    A.    No.
      7    Q.    Okay. And so what happens with her?
      8    A.    She stood up, so I woke up Prabhu asking him to give her
      9    space to leave out. So then I came out of the seat and he gave
     10    the space for her to come out of the seat.
     11    Q.    Okay. And then did she come back to the seat after that?
     12    A.    Yeah -- I think the last time, no, she did not.
     13    Q.    Okay. Where did she go?
     14    A.    I don't know. She went back, I think she went for the
     15    restroom.
     16    Q.    Okay.
     17    A.    And she didn't come back after that.
     18    Q.    Okay. Did you ever get up after that?
     19    A.    After that, I did woke up for -- for going to restroom.
     20    Q.    Okay.
     21    A.    So that's when I went back. I stood up and I went back to
     22    the restroom to use the restrooms.
     23    Q.    Okay. So you went to the back of the plane?
     24    A.    Yeah, to use my -- to use the restrooms.
     25    Q.    Did you see the -- the lady that was sitting next to


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1760        Page 208 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   208

      1    Prabhu back there?
      2    A.     No, not that time I didn't see her, but when I was sitting
      3    in my seat, I turned back to see is anyone waiting outside the
      4    restroom. If someone is in queue, then there -- there's no
      5    need for me to go and stand in the queue. So when I was
      6    standing back to see someone in the line for the restroom, I
      7    couldn't see anyone and that's when I saw her talking to the
      8    air hostess.
      9    Q.     Okay. Did anybody approach you at that point and talk to
     10    you?
     11    A.     No.
     12    Q.     Okay. Did anybody tell you to go back into your seat?
     13    A.     Sorry?
     14    Q.     Did anybody tell you to go back into your seat at that
     15    point?
     16    A.     When I was going back?
     17    Q.     Yes.
     18    A.     Yes.
     19    Q.     Okay.
     20    A.     Air hostess --
     21    Q.     Who told you that?
     22    A.     Air hostess did.
     23    Q.     Okay. Were you able to go to the bathroom then?
     24    A.     No, they didn't allow me.
     25    Q.     They did not allow you to go to the bathroom?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1761        Page 209 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   209

      1    A.    Yeah.
      2    Q.    Did they tell you to go back to your seat?
      3    A.    Yes.
      4    Q.    Did they say why?
      5    A.    No.
      6    Q.    What do you think?
      7    A.    I thought it might be time for the landing so they're not
      8    allowing me to use the restroom because during landing they
      9    won't allow us to use the restrooms.
     10    Q.    Okay. And so at some point or another did you speak with
     11    any other -- any other flight attendants?
     12    A.    Yes.
     13    Q.    Okay.
     14    A.    So I went back to my seat after the air hostess instructed
     15    me to go back to my seat. Then pilot announced that we will be
     16    landing in -- in few minutes. So instead of us waking up when
     17    the person -- till then the person next to my husband was not
     18    coming back to her seat. So what I thought was let's move to
     19    the window seat so whenever she comes, she can take the aisle
     20    seat and sit -- sit there.
     21    Q.    Okay. And did you explain this to the flight attendant?
     22    A.    I -- I explained that to flight attendant and --
     23    Q.    Was that a man or a woman flight attendant?
     24    A.    A male.
     25    Q.    A male?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1762        Page 210 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   210

      1    A.    Yes.
      2    Q.    Okay. And what did they do in response to that, without
      3    telling me what was said?
      4    A.    No, they didn't ask -- they didn't tell me anything. They
      5    just collected her belongings and he went.
      6    Q.    Okay. Did anybody ever sit next to you guys in that same
      7    aisle afterwards?
      8    A.    Oh, it was very last few minutes before the landing
      9    proceedings, a person from I think -- a different person came
     10    and sat next to me.
     11    Q.    Next to you?
     12    A.    Because Prabhu moved to window seat, I moved to aisle
     13    seat, and there was a different person coming and sitting next
     14    to me.
     15    Q.    Okay. And at that point in time did -- did you ever see
     16    Prabhu go up and go to the bathroom?
     17    A.    No.
     18    Q.    Okay. Did you think anything was wrong at that point in
     19    time?
     20    A.    No.
     21    Q.    Okay. Everything seemed normal when the plane landed?
     22    A.    Yes.
     23    Q.    Okay. Did something strange happen though the way that
     24    they asked people to get off the plane?
     25    A.    That is when the flight landed and it was taxiing and


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1763        Page 211 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   211

      1    that's when pilot announced that no one should be leaving the
      2    flight.
      3    Q.    Okay.
      4    A.    And someone is coming in to check or I don't know what
      5    exactly they were telling, but they asked not to leave the
      6    flight.
      7    Q.    Okay. Did anybody make contact with you or Prabhu?
      8    A.    After landing of -- we approach the gate, the flight
      9    approached the gate and it stood, no one was -- no one was
     10    standing, the -- I think the main flight attendant came inside.
     11    Everyone around us were peeking, peeking and seeing what is
     12    happening.
     13    Q.    Okay.
     14    A.    So I saw -- even I intended to see what is happening. The
     15    male flight attendant came and took someone outside the flight.
     16    Q.    Okay. Did you see who that person was?
     17    A.    It was like the person who was sitting next to my husband.
     18    Q.    Okay. But could you tell for sure at that point?
     19    A.    No.
     20    Q.    Okay. What happened next?
     21    A.    Then the same person came towards our seat and he asked my
     22    husband to come along with him.
     23    Q.    Okay. How did that make you feel?
     24    A.    I really had no clue even, we both of us had no clue. So
     25    we were seeing each other for a minute and he insisted, "Sir,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1764        Page 212 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   212

      1    you should be coming along with us now." So he just stood and
      2    went out with the person.
      3    Q.    Okay. And then how did you get off the plane?
      4    A.    Again, he came back and asked me to come along with him
      5    and he said I can take all my belongings. So I got my luggage
      6    and his luggage and I went outside the gate.
      7    Q.    Okay. And was everybody else in the plane still sitting
      8    down when you were escorted --
      9    A.    Yes.
     10    Q.    -- off the plane?
     11    A.    Yes, yes. They were sitting down in the flight when I was
     12    going out.
     13    Q.    Okay. And where were you taken to?
     14    A.    I was not taken to anywhere, just in the front of the gate
     15    in the airport, that's where I was -- I was taken to.
     16    Q.    And could you see Prabhu?
     17    A.    Yes, I was able to see Prabhu in the long distance, yes.
     18    Q.    Okay. And were -- did you see police officers at that
     19    point?
     20    A.    Yeah, a lot of police officers were there, yes.
     21    Q.    Did you see them talking to Prabhu?
     22    A.    Yeah.
     23    Q.    What about the -- the lady who was in the aisle with you,
     24    did you see her?
     25    A.    Yes. Surprisingly I saw her too talking with the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1765        Page 213 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   213

      1    officers, yes.
      2    Q.    Okay. Were you scared at that time?
      3    A.    Yes.
      4    Q.    Okay. Why were you scared?
      5    A.    Because there were around 50 passengers would have
      6    traveled in that flight. No officers were talking to any of
      7    the passengers except me and my husband. That -- that made me
      8    a little afraid.
      9    Q.    Okay. And did you try to talk to the officers that were
     10    there without telling me what was being said?
     11    A.    No, I was trying to ask them first what is happening.
     12    Q.    Okay.
     13    A.    No one was ready to tell me. And then I wanted to tell
     14    something. So first I was trying to understand what is
     15    happening. I couldn't get any answers.
     16    Q.    Did you know what was happening?
     17    A.    No.
     18    Q.    Okay. Were you aware at that point of these allegations
     19    that were against your husband?
     20    A.    Not so sure, no.
     21    Q.    Okay. Was it later on when agents told you what the
     22    accusations were?
     23    A.    Yes, in police department, yes.
     24    Q.    And the -- at the police station?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1766        Page 214 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   214

      1    Q.     Okay. I'm going to ask you a couple questions about that,
      2    okay? You know what your husband is accused of doing, or do
      3    you know what your husband is accused of doing?
      4    A.     Now?
      5    Q.     Now.
      6    A.     Yes.
      7    Q.     Okay. You -- as you sit here today in the seat, you know
      8    what he's accused of doing?
      9    A.     Yes.
     10    Q.     Okay. Did you ever see Prabhu touch the lady sitting next
     11    to him in any sexual way?
     12    A.     No.
     13    Q.     I want to ask you this and I want you to tell the jury.
     14    If you would have seen him do that, what would you have done to
     15    him?
     16                  MS. SMITH: Objection. That calls for spec --
     17    A.     I would --
     18                  MS. SMITH: Excuse me. Objection. That calls for
     19    speculation.
     20                  MR. AMBERG: I think she could answer that, Your
     21    Honor.
     22                  THE COURT: Overruled.
     23    BY MR. AMBERG:
     24    Q.     I'll ask that again. If you saw Prabhu touch this girl
     25    sexually, what would you have done?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1767        Page 215 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   215

      1    A.    I would have stood up and slapped right on his face.
      2    Q.    Are you here to protect your husband?
      3    A.    No.
      4    Q.    You never saw him do any of that stuff?
      5    A.    No.
      6    Q.    Did you ever see your husband unbutton the lady's bra?
      7    A.    Might be inappropriate but he doesn't know to do it.
      8    Q.    Doesn't know what?
      9    A.    No, he didn't do it.
     10    Q.    How do you know?
     11    A.    Because I know that -- yes, I know.
     12    Q.    Okay. Did you ever see him touch her private area?
     13    A.    No.
     14    Q.    Were you shocked when you heard what the allegations were?
     15    A.    Yes.
     16    Q.    Did you and Prabhu conspire while you were on the airplane
     17    and come up with an elaborate story to try to get him out of
     18    trouble?
     19    A.    Conspire means?
     20    Q.    Did you guys discuss some sort of story together?
     21    A.    No.
     22    Q.    Okay.
     23    A.    We -- we -- we didn't talk. I didn't meet -- I -- I
     24    didn't get chance to talk to him once I came out of the flight.
     25    He was taken away from me at that point of time. We were


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1768        Page 216 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   216

      1    separated for 40 days. We didn't talk.
      2    Q.     Okay.
      3                 MR. AMBERG: If I could have just one second, Your
      4    Honor.
      5                 (Brief pause)
      6                 MR. AMBERG: Thank you very much, Your Honor. Thank
      7    you.
      8                 THE COURT: Any cross-examination?
      9                 MS. SMITH: Yes. Thank you.
     10                                  CROSS-EXAMINATION
     11    BY MS. SMITH:
     12    Q.     Good afternoon.
     13    A.     Good afternoon.
     14    Q.     My name is Maggie Smith. I'm an Assistant United States
     15    Attorney. I think you've probably seen me before but we've
     16    never actually met, have we?
     17    A.     No.
     18    Q.     So I have a few questions that I want to ask you, and you
     19    are under oath so your job is to tell the truth and answer
     20    these questions to the best of your ability, okay?
     21    A.     Sure.
     22    Q.     How old are you?
     23    A.     I'm 25.
     24    Q.     How old is your husband?
     25    A.     He's 33.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1769        Page 217 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   217

      1    Q.    So he's a few years older than you?
      2    A.    Yeah.
      3    Q.    What -- did you have an arranged marriage?
      4    A.    No.
      5    Q.    So the two of you met and fell in love and you got
      6    married?
      7    A.    Yes.
      8    Q.    Your parents didn't help you get married?
      9    A.    No, they did.
     10    Q.    I'm sorry?
     11    A.    They did.
     12    Q.    They did?
     13    A.    Yes. They agreed to our love and they -- they helped us
     14    get married, yeah.
     15    Q.    Do you have an education?
     16    A.    Yes.
     17    Q.    Where did you go to school?
     18    A.    I went to school in India.
     19    Q.    And what type of education did you receive?
     20    A.    It's the bachelor's degree, they -- we call it as
     21    bachelor's degree.
     22    Q.    A bachelor's degree?
     23    A.    Bachelor's degree in information technology, yes.
     24    Q.    What was the subject area of your bachelor's degree?
     25    A.    Information technology.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1770        Page 218 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   218

      1    Q.    Is that like computers?
      2    A.    Yes.
      3    Q.    Your husband has a degree too?
      4    A.    Yes.
      5    Q.    Is it a bachelor's degree?
      6    A.    Yes.
      7    Q.    Is it also in computers?
      8    A.    Yes.
      9    Q.    You work here in the United States?
     10    A.    Yes, I do.
     11    Q.    And while you and your husband you testified talk to each
     12    other in your native language, you speak English to other
     13    people, right?
     14    A.    So you're asking me whether we speak in Tamil or in
     15    English with other people?
     16    Q.    Do you speak English with other people?
     17    A.    Yes, I -- I do.
     18    Q.    Right, because you and I are speaking in English, right?
     19    A.    Yes.
     20    Q.    Okay. And I think you said sometimes your husband can
     21    communicate in English, right?
     22    A.    Can or cannot?
     23    Q.    He can.
     24    A.    Yes.
     25    Q.    And sometimes if he can't say what he wants to say, will


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1771        Page 219 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   219

      1    he sometimes use hand gestures to get his word across?
      2    A.    Even though he wouldn't get it right using gestures, he
      3    wouldn't -- he will not be able to make the signs where he's
      4    trying to say.
      5    Q.    Okay. Let me give you an example. If he wanted to ask
      6    for something to drink and the -- and he didn't know the word
      7    for the type of drink, if he gestured like this making a cup
      8    and going back into his mouth, would that be something your
      9    husband would be able to do to communicate to other people what
     10    he means?
     11    A.    Probably.
     12    Q.    So you testified about your trip right around New Year's
     13    2017 into 2018, and you said that your husband was sick?
     14    A.    Yes.
     15    Q.    And he had a runny nose?
     16    A.    And a fever, yes.
     17    Q.    And a fever?
     18    A.    Yes.
     19    Q.    Okay. And you treated that by giving him a Tylenol, is
     20    that right?
     21    A.    Yes.
     22    Q.    Okay. So one Tylenol tablet?
     23    A.    No. On 30th night I took -- I gave -- that's when I
     24    purchased Tylenol from Walgreen's from the Flamingo Road in
     25    Nevada. So on that day I gave him two, on 31st morning I gave


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1772        Page 220 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   220

      1    him two, 31st night I gave him two. So till the very last time
      2    I was giving him the same tablet.
      3    Q.    So you're giving him two Tylenols that you bought at
      4    Walgreen's?
      5    A.    Yes.
      6    Q.    Per day?
      7    A.    Per -- that night I gave two, the next day I gave two in
      8    the morning, two in the night, and on the 1st January I gave
      9    two in the morning, two in the night.
     10    Q.    I'm sorry, did you say he was 33 years old, your husband
     11    is 33?
     12    A.    Yes. Should be now 34; it's July past, so...
     13    Q.    Oh, he's 34 now?
     14    A.    Yes.
     15    Q.    Okay.
     16    A.    He -- he has -- he had his birth -- birthday recently. I
     17    missed that.
     18    Q.    Okay. He's 34?
     19    A.    Yeah.
     20    Q.    Got it. Okay.
     21                 So during this flight that you took from Las Vegas to
     22    Detroit, you said that you had put some headphones in your
     23    ears, is that right?
     24    A.    Yes.
     25    Q.    And you saw that the girl that was sitting on the window


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1773        Page 221 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   221

      1    had headphones in her ears too, right?
      2    A.    Yes.
      3    Q.    Okay. Did you testify that you were awake? Sorry, you
      4    testified that you had slept some on that flight? Just now
      5    when Mr. Amberg was asking you questions --
      6    A.    Yeah.
      7    Q.    -- I think I heard you say that you slept some time on the
      8    flight?
      9    A.    During the first part of the flight, yes.
     10    Q.    Okay. So do you remember making a statement to the police
     11    in the airport terminal that day?
     12    A.    Airport terminal, yes.
     13    Q.    Yes. Do you remember telling them that you were awake the
     14    entire time?
     15    A.    Not the entire time.
     16    Q.    Do you remember -- you don't remember making that
     17    statement?
     18    A.    No.
     19    Q.    When you were on that flight were you wearing a winter
     20    coat?
     21    A.    Yes, I was.
     22    Q.    What color was that coat?
     23    A.    Black.
     24    Q.    And was your husband wearing a coat?
     25    A.    Yes.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1774        Page 222 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   222

      1    Q.    What color was his coat?
      2    A.    Black.
      3    Q.    And how did he have his coat during the flight?
      4    A.    We both used to use that as a blanket for ourselves so
      5    we -- we were having our coat on ourselves.
      6    Q.    When you have your coat on yourself, do you have it with
      7    the opening in the front or do you turn it around to help cover
      8    the -- your entire body?
      9    A.    We'll cover entire -- the entire body.
     10    Q.    Okay. So as your husband's sleeping, he's -- he turned
     11    his coat around to cover his body with that black jacket?
     12    A.    Even -- yes. That's how I was also sleeping, yes.
     13    Q.    Did you see the girl on the window's blanket?
     14    A.    Yeah. She brought -- brought her -- she brought the
     15    blanket with her when she was coming inside.
     16    Q.    So you saw that blanket?
     17    A.    Yes, I saw.
     18    Q.    And I think you testified that you saw that she was
     19    sleeping?
     20    A.    She was sleeping?
     21    Q.    On the flight, that the girl on the window had slept on
     22    the flight?
     23    A.    Sorry, I don't recollect. Can you please help me?
     24    Q.    Okay. Was the girl that was on the window seat next to
     25    your husband sleeping during that flight?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1775        Page 223 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   223

      1    A.    I don't really notice that her sleeping.
      2    Q.    Okay. How about when she is leaning over on your husband,
      3    is she sleeping at that point?
      4    A.    I couldn't see her face at that time.
      5    Q.    Okay. So you see this girl on your husband and you don't
      6    know if she's sleeping or not?
      7    A.    No, because I was telling earlier, so her head was like
      8    this and her face was facing the window.
      9    Q.    Okay.
     10    A.    So...
     11    Q.    You didn't call the flight attendant?
     12    A.    No.
     13    Q.    And I think you testified that you had to tell your
     14    husband that he -- that she was on his lap, is that right?
     15    A.    Yes.
     16    Q.    And did you, in fact, warn him to be careful?
     17    A.    No.
     18    Q.    Okay. Do you remember giving a statement in the airport
     19    terminal?
     20    A.    Yes. I gave the statement like I tried to wake him up.
     21    Q.    Okay. Do you remember telling the officers that you told
     22    your husband to, quote, "be careful"?
     23    A.    Yes. That was after he -- he woke up, we -- we were
     24    talking about it.
     25    Q.    Okay. So after the woman left the seat for the last time


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1776        Page 224 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   224

      1    and you never saw her again come -- you didn't see her come
      2    back, right, you and your husband were left sitting together
      3    before the flight landed, right?
      4    A.    Yes. Yes.
      5    Q.    Did you have -- don't tell me what you said, but would --
      6    did you have an opportunity to converse, to talk with each
      7    other during that time?
      8    A.    Yes.
      9    Q.    Okay. And did he tell you anything about what might have
     10    happened?
     11    A.    And that's when I told him about her leaning towards his
     12    knee.
     13    Q.    Okay. And so you did talk about the incident while you
     14    were on the plane together?
     15    A.    No, not -- when you say incident I don't really understand
     16    what you're trying to --
     17    Q.    Okay. I'm just trying to ask the questions, I'm not
     18    trying to trick you.
     19                 So when you and your husband are on the plane
     20    together after the woman on the window left --
     21    A.    Yes.
     22    Q.    -- there is a period of time where the two of you can talk
     23    to each other, right?
     24    A.    Yes.
     25    Q.    Okay. And did -- did he say anything to you about his


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1777        Page 225 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   225

      1    interaction with this girl?
      2    A.    No, no. I was the one initiated the conversation about
      3    the turbulence and everything.
      4    Q.    Okay.
      5    A.    And I was also telling him how deep he was asleep without
      6    knowing the girl was, you know, on his knees. I was just
      7    pulling him on for that.
      8    Q.    Once you were in the terminal, I think you testified that
      9    you could see your husband kind of across the -- across the way
     10    being spoken to by the police?
     11    A.    Yeah. He was standing across the gate.
     12    Q.    Maybe -- maybe almost the distance from me to you, does
     13    that sound about right?
     14    A.    No, it's far.
     15    Q.    You think it was further?
     16    A.    It -- the corridor was -- it was huge.
     17    Q.    It was huge?
     18    A.    Yeah.
     19    Q.    Okay. How far apart do you think you were?
     20    A.    From here to the front door, that was the distance.
     21    Q.    That's pretty far.
     22    A.    Yeah.
     23    Q.    Okay.
     24               MS. SMITH: May I approach the witness?
     25               THE COURT: You may.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1778        Page 226 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   226

      1                  MS. SMITH: Thank you. I'm going to show defense
      2    counsel a couple of screen shots here from the body cam.
      3    BY MS. SMITH:
      4    Q.     Okay. So I'm going to show you some screen shots of that
      5    day.
      6    A.     Okay.
      7    Q.     Okay? And they're in sequential order here. So there's
      8    four pictures, there's four pictures here, okay, and the first
      9    one shows your husband. Do you see him standing there?
     10    A.     Yeah, this is my husband.
     11    Q.     And do you see --
     12                  THE COURT: Are these marked?
     13                  MS. SMITH: They -- they are not, but I will mark
     14    them as Government's Exhibit 23.
     15    BY MS. SMITH:
     16    Q.     Okay. And for the record, so -- so do you recognize these
     17    pictures?
     18    A.     It is from the airport.
     19    Q.     From the airport, right.
     20    A.     Yes.
     21    Q.     Okay. And do you see your husband in these pictures?
     22    A.     Yeah, I see him here.
     23    Q.     Okay.
     24    A.     See him here.
     25    Q.     Okay. And then do you see -- do you see yourself in this


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1779        Page 227 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   227

      1    second set of pictures? You might have to take a close look.
      2    A.    This is me.
      3    Q.    That's right. Okay. Okay.
      4                 And so do you see in the first picture there's a
      5    picture of your husband with a National Coney Island sign?
      6    A.    Yes.
      7    Q.    Okay. And the second picture shows kind of the -- the
      8    terminal hallway, does that sound right?
      9    A.    Yes.
     10    Q.    And then the third picture shows that same terminal
     11    hallway. Do you see how the gate numbers are the same?
     12    A.    Yes. Yes.
     13    Q.    And then you are standing right by that gate number, does
     14    that sound right?
     15    A.    Yes.
     16    Q.    Okay. So does it look like from these pictures that maybe
     17    you're just a hallway apart from each other?
     18    A.    Yes.
     19    Q.    Maybe that's just a little bit closer than from here to
     20    all the way over there?
     21    A.    No, it was similar to that distance.
     22    Q.    And during that -- when you talked to the police in the
     23    terminal there, you didn't -- you could see your husband,
     24    right?
     25    A.    Yeah, I was able to see him.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1780        Page 228 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   228

      1    Q.    And you never told the police he doesn't speak English,
      2    did you?
      3    A.    No.
      4    Q.    No. You didn't say, "Hey, he needs a translator, he's
      5    only going to understand 60 percent of what you're saying," you
      6    never said that, did you?
      7    A.    No, but I was trying to ask him a word -- a word -- a word
      8    that claims that they were making.
      9    Q.    Now, you know a lot about this case, right? Well, it's
     10    your husband, right, who's on trial here?
     11    A.    Yes.
     12    Q.    And you have not been in the courtroom every day?
     13    A.    No.
     14    Q.    But have you talked to your husband about the case?
     15    A.    No, I'm not allowed to speak --
     16    Q.    Okay.
     17    A.    -- about this case with my husband. All I was telling him
     18    is to be strong and we will get over this, this is some hard
     19    times in our life.
     20    Q.    Okay. How about -- how about before the trial, did you
     21    have conversations with your husband about this case before the
     22    trial?
     23    A.    We -- when he was in custody, I got to speak with him over
     24    the phone.
     25    Q.    Okay. So the question is, and you can answer yes or no,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1781        Page 229 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   229

      1    before this trial, did you talk about the case with your
      2    husband?
      3    A.    No.
      4    Q.    You never talked about this case with your husband?
      5    A.    No.
      6    Q.    Okay. Did you talk to your husband's attorney about this
      7    case?
      8    A.    No. I -- I was asking him what I should be doing for this
      9    case, that's all I would talk to Jim. So most of the time Jim
     10    and Prabhu will be talking about this case.
     11    Q.    Have you read the documents in this case?
     12    A.    No.
     13    Q.    You don't remember a conversation with your husband where
     14    you told him you've read the documents in the case?
     15    A.    When you say documents, does it include the -- what --
     16    what you call the first copy that was given to me by Richard
     17    O'Neill, the attorney who got assigned by the government for my
     18    husband?
     19    Q.    I'm talking about the reports from the case, the police
     20    reports. Have you seen the police reports in the case?
     21    A.    Oh, no, no.
     22    Q.    Have you reviewed the transcript of your husband's
     23    interview with FBI?
     24    A.    No.
     25    Q.    You've never reviewed that?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1782        Page 230 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   230

      1    A.    No.
      2    Q.    Do you remember talking to your husband about that
      3    transcript over the phone?
      4    A.    No.
      5    Q.    So you sit here today, your testimony under oath is that
      6    you've never had a discussion with your husband about this
      7    case?
      8    A.    This case, yes.
      9    Q.    Okay. I'm going to direct your attention to a phone call
     10    that you had with your husband on the 19th of January 2018.
     11    A.    Mm-hmm.
     12    Q.    Do you remember having a conversation with him about the
     13    DNA test in this case?
     14    A.    About DNA test results?
     15    Q.    Yes or no, do you remember having a conversation about a
     16    DNA test with your husband?
     17    A.    We might have talked about -- not specific to this DNA
     18    analysis, but in general.
     19    Q.    In fact, did you not say to him that the DNA test, quote,
     20    "That is not a positive for us," do you remember saying that?
     21    A.    No.
     22    Q.    Do you remember saying, quote, "We need to try to prove
     23    differently," do you remember saying that to him?
     24    A.    I'm -- I'm not so sure. It's very generic statement.
     25    Q.    Okay. Do you remember saying to him about the DNA, quote,


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1783        Page 231 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   231

      1    "That is a big problem actually," do you remember that?
      2    A.    I don't remember.
      3    Q.    How about talking to him about helping him to make up the
      4    story about him not understanding the FBI interview, do you
      5    remember having a phone conversation with your husband about
      6    that?
      7    A.    What is the question?
      8    Q.    Do you remember talking to your husband about making up a
      9    story that your husband didn't understand the FBI during his
     10    interview?
     11    A.    Making up story?
     12    Q.    Do you remember having a conversation about that with him?
     13    A.    No.
     14    Q.    Okay. This would have been in January. Do you remember
     15    saying, quote, "Whatever you gave that day, that cannot be
     16    changed. I have read all the pages. What we should do now is
     17    explain the meaning of what you said that day." Do you
     18    remember saying that?
     19                 MR. AMBERG: Your Honor --
     20    A.    Yes.
     21                 MS. SMITH: Excuse me.
     22                 MR. AMBERG: Could we approach briefly?
     23                 MS. SMITH: Sure.
     24                 THE COURT: You may.
     25                 (Side-bar discussion as follows):


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1784        Page 232 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   232

      1               THE COURT: All right. Do you have an objection?
      2               MR. AMBERG: Yeah. Well, yeah, Judge. I mean
      3    it's -- what's happening is is that I assume that the witness
      4    is being impeached with jail calls. And I've been provided a
      5    copy of a translation by a service that the government used to
      6    translate these jail calls, but I do have an issue with them
      7    being used like this 'cuz I'm not sure that's exactly what it
      8    said on this translation, so...
      9               MS. SMITH: Okay. We used the same translator for
     10    the jail calls, didn't we --
     11               MS. JAWAD: No.
     12               MS. SMITH: -- as the -- okay. Here's -- here's my
     13    answer. First of all, she just answered she remembered saying
     14    what I asked her. So that's -- that's one.
     15               MR. AMBERG: That's the first thing.
     16               MS. SMITH: Secondly, we provided these transcripts
     17    long before trial and he's never said a word about the accuracy
     18    of these translations. I am properly using her own words to
     19    impeach her credibility in front of the jury.
     20               THE COURT: All right. Well, obviously, Mr. Amberg,
     21    you know that you could have requested a different translator
     22    earlier if you had wanted to and so you didn't do so, and so
     23    you've had them all this time and so we're just going to have
     24    to deal with what we have. Thank you.
     25               MS. SMITH: Thank you.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1785        Page 233 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   233

      1               MR. AMBERG: It's not all this time.
      2               THE COURT REPORTER: I'm sorry, I didn't hear you.
      3               MR. AMBERG: Okay. It's not all this time. It's not
      4    like I've had --
      5               THE COURT: When did you receive the records?
      6               MR. AMBERG: What, three weeks ago, month ago maybe,
      7    three weeks ago? I could look, I got the e-mail.
      8               MS. JAWAD: He's had the originals for several
      9    months, the Tamil language recordings, but it did take a while
     10    for the translations to be made from the translation company,
     11    but he's had those for I want to say at least two weeks.
     12               MR. AMBERG: Two weeks, three weeks.
     13               MS. SMITH: Probably more, yeah.
     14               MR. AMBERG: I have the e-mail. I mean I've had them
     15    for a couple of weeks. I don't know.
     16               THE COURT: Well --
     17               MS. SMITH: She can deny that she said what she said,
     18    but she just acknowledged she did, so we used a certified
     19    translation service.
     20               THE COURT: Okay. You have the translator who's
     21    present in court. You can show him these and if he's got a
     22    different translation, you can deal with it on redirect.
     23               That's it. Thank you. Step back.
     24               MS. SMITH: Thank you.
     25               (End of side-bar discussion)


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1786        Page 234 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   234

      1                 THE COURT: You may proceed.
      2                 MS. SMITH: Thank you.
      3    BY MS. SMITH:
      4    Q.    In that same conversation do you remember telling your
      5    husband, quote, "You did yourself in with your own mouth"?
      6    A.    The police reports? I want -- I want to understand what
      7    document are you trying to ask me?
      8    Q.    I'm just asking you if you remember having that
      9    conversation with your husband on the phone?
     10    A.    I would like to understand your question about the
     11    document, which document you are referring to.
     12    Q.    Okay. I'm referring to --
     13    A.    It's not the police report.
     14    Q.    No. What I'm referring to are phone conversations that
     15    you and your husband had before this trial. You remember
     16    talking to him on the phone?
     17    A.    But your date back to January, that's what I am little
     18    confused.
     19    Q.    Right. You had conversations with him right after he was
     20    arrested on the telephone. You remember those?
     21    A.    Yeah, when was -- when he was in custody, yes.
     22    Q.    Do you remember that you told your husband, "I am
     23    believing that nothing happened"?
     24    A.    Yes.
     25    Q.    Do you remember telling him that "I am believing what you


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1787        Page 235 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   235

      1    said and that should be the truth"?
      2    A.    Yes.
      3    Q.    Does your husband always tell you the truth?
      4    A.    Yeah.
      5    Q.    I'm sorry?
      6    A.    Yes, he always tells me the truth.
      7    Q.    He's never lied to you?
      8    A.    No.
      9    Q.    How long have you been married?
     10    A.    We have been married for three years and we have been
     11    knowing each other for four years now.
     12    Q.    And you support your husband?
     13    A.    Each other, yes.
     14    Q.    Do you see him as the head of the household?
     15    A.    Yes.
     16    Q.    Is marriage for life in your culture?
     17    A.    It is.
     18    Q.    And so would -- would something like a divorce be
     19    scandalous in your culture or disgraceful?
     20    A.    Disgraceful? How do you put that?
     21    Q.    You want me to say it differently?
     22    A.    Yeah.
     23    Q.    Is divorce bad in your culture?
     24    A.    It's not bad but we don't do it.
     25    Q.    You don't do it?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1788        Page 236 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   236

      1    A.     We don't prefer doing it.
      2    Q.     So your job is to support your husband for life, is that
      3    right?
      4    A.     Not support, to live a -- to live.
      5    Q.     Well, he -- he teaches you to be a good wife, doesn't he?
      6    A.     Yes.
      7    Q.     Does he teach you the right way to be?
      8    A.     Sometimes, yes; not all the time.
      9    Q.     And, in fact, is he currently trying to get you ready to
     10    have children?
     11    A.     What do you mean by that?
     12    Q.     Well, that's what you told the FBI about your relationship
     13    with your husband, that he is trying to get you ready for
     14    children, does that sound right?
     15    A.     They -- seems like they understood it wrong.
     16    Q.     You want to be a good wife to your husband though, don't
     17    you?
     18    A.     Everyone does, yes.
     19    Q.     I'm sorry?
     20    A.     Yes.
     21    Q.     Do you -- have you -- so part of being a good wife is
     22    trusting your husband, right?
     23    A.     Yes.
     24    Q.     And part of being a good wife is being loyal to him?
     25    A.     Sorry?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1789        Page 237 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   237

      1    Q.    Part of being a good wife is honoring him?
      2    A.    Honoring him?
      3    Q.    Well, he's your head -- he's the head of your household,
      4    right?
      5    A.    Yes.
      6    Q.    And so part of being a good wife to him is to be -- to be
      7    kind to him, right?
      8    A.    Yeah. Love -- love is all we expect, right, so...
      9                 THE COURT REPORTER: I'm sorry, I didn't hear that, I
     10    didn't hear that last part of that.
     11                 THE WITNESS: Sorry. So love is all we expect in a
     12    married life, right.
     13    Q.    You blame yourself for all this, don't you?
     14    A.    Why -- why should I?
     15    Q.    Do you blame yourself?
     16    A.    In some cases, yes. I should have trained my husband and
     17    learn this language in well advance, and I should have made him
     18    confident in this language and should be -- should have made
     19    him -- you know, I -- I thought I -- I missed helping in that
     20    part. He helped me in all other stuff.
     21    Q.    So in some sense you blame yourself for all this, right?
     22    A.    I don't know in what case you're asking.
     23    Q.    Didn't you tell your husband that you blame yourself for
     24    all this?
     25    A.    All this, what is this?


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1790        Page 238 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   238

      1    Q.     All of this that's happening now?
      2    A.     No.
      3    Q.     You didn't tell him that?
      4    A.     I didn't mean that, no.
      5    Q.     But didn't he, in fact, say that he's the one to blame to
      6    you?
      7    A.     He didn't mean that either.
      8    Q.     Did he say to you he's the one to blame?
      9    A.     For what? I don't understand. For what he needs to be
     10    blamed?
     11    Q.     Do you remember having a conversation on the phone with
     12    him about whose fault this situation, meaning your husband's
     13    arrest and him having to go to trial, do you remember that
     14    conversation?
     15    A.     This doesn't mean trial or this doesn't mean ever this
     16    case.
     17    Q.     Okay.
     18    A.     This means the life we are in. This means the situation
     19    we are in. We think it is a bad luck of our spouse if we go
     20    through some bad times in our life, and that is exactly I meant
     21    it's my fault saying that it's my misfortune brought you into
     22    this situation.
     23    Q.     But he assured you that he's the one to blame here, didn't
     24    he?
     25    A.     His misfortune is to blame and not mine.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1791        Page 239 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   239

      1               MS. SMITH: Nothing further, Your Honor. Thank you.
      2               THE COURT: All right. Well, thank you very much.
      3               Now, I know we still have Mr. Amberg's redirect here,
      4    but I think it would be a good time for us to break and we'll
      5    allow Mr. Amberg to take that up tomorrow morning. And so let
      6    me ask counsel, does that sound like a good plan?
      7               MR. AMBERG: Yes, Your Honor.
      8               MS. SMITH: If -- if that's what the Court would like
      9    to do, yes.
     10               THE COURT: All right. Very good. Well, ladies and
     11    gentlemen, we're going to adjourn for today and we'll be back
     12    on the record tomorrow morning at 9:00 o'clock. I think that
     13    we will be likely to complete the evidence and move on to oral
     14    arguments and jury instructions tomorrow if all goes as is
     15    expected. Is that what counsel expects as well?
     16               MS. SMITH: Yes, Your Honor.
     17               MR. AMBERG: Yes, Your Honor.
     18               THE COURT: All right. Just in terms of timing and
     19    what to expect, I wanted to let you know that. So we're a
     20    little bit ahead of schedule.
     21               Thank you all very much. Let's all rise for the
     22    jury. We'll see you tomorrow morning.
     23               (Jury excused at 4:19 p.m.)
     24               THE COURT: You may be seated.
     25               Now, let's put a few things on the record here. The


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1792        Page 240 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   240

      1    recorded calls -- first of all, are we finished with the
      2    witness for now?
      3               MS. SMITH: Yes.
      4               THE COURT: Can the witness be excused for our
      5    proceedings now?
      6               MR. AMBERG: Yes, until we --
      7               THE COURT: Until tomorrow?
      8               MR. AMBERG: Yes, Your Honor.
      9               THE COURT: All right. Ms. Natarajan, you may step
     10    down for now. Tomorrow morning we'll resume your testimony.
     11    You're still under oath, you'll be under oath then. You may be
     12    excused.
     13               (Witness excused at 4:21 p.m.)
     14               THE COURT: Ms. Smith, why don't you place on the
     15    record what you were using for the impeachment there when those
     16    recordings were made, where they came from, and I'll allow Mr.
     17    Amberg to state whatever his objection was a moment ago. Go
     18    ahead.
     19               MS. SMITH: Sure. We were kind of jumping around a
     20    little bit because it was cross-examination, but the jail --
     21    sorry, they -- these are a series of jail calls. They -- the
     22    transcripts totalled about 168 pages. So there are dates and
     23    times of recordings that I can refer to and the page number for
     24    the specific --
     25               THE COURT: What's the time period covered by the


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1793        Page 241 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   241

      1    calls?
      2               MS. SMITH: January 6th through I think -- what was
      3    the last day, the 20 -- towards the end of January, so well
      4    before the trial. It was before he was released on bond,
      5    whenever that date was.
      6               THE COURT: And these conversations were reduced to
      7    transcripts?
      8               MS. SMITH: He was provided the Tamil raw recordings
      9    in discovery, and then we had them transcribed and sent those
     10    transcripts over to the defense.
     11               THE COURT: And the recordings that were in Tamil,
     12    those were provided to the defense approximately when?
     13               MS. JAWAD: I can't recall exactly, Your Honor. I
     14    want to say maybe two months ago. I can check and get back to
     15    you.
     16               THE COURT: Let's get that information and we'll have
     17    that available. By tomorrow I want to know when the Tamil
     18    language recordings, the original recordings of these jailhouse
     19    calls were provided to the defendant. When were they
     20    translated into English?
     21               MS. SMITH: You can answer that.
     22               MS. JAWAD: The tran -- it took a -- a while for the
     23    process to be completed, but the government did not obtain them
     24    until I believe two weeks ago but I can have the exact date
     25    tomorrow, and as soon as we obtained them, we turned them over


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1794        Page 242 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   242

      1    to defense counsel.
      2               MS. SMITH: I would also point out for the record,
      3    Your Honor, that this is not our witness, so I was impeaching
      4    the defense witness with her own statements. So --
      5               THE COURT: I'm well aware of that. I was present
      6    during the courtroom and I saw what happened, so that's fine.
      7    The question is when were these turned over to the other side,
      8    that's what I'm trying to get at here.
      9               MS. SMITH: Sure.
     10               THE COURT: And so you say about two weeks ago they
     11    were translated into English and they've been provided to the
     12    other side approximately the same time when you received, that
     13    is to say the government, received the translations, is that
     14    right?
     15               MS. JAWAD: That's right. It was the same day that
     16    the government received the translations from the translation
     17    company.
     18               THE COURT: All right. So Mr. Amberg, do you want to
     19    place your objection on the record, whatever it may be?
     20               MR. AMBERG: Yeah. First I -- I pulled the e-mail,
     21    and the government did provide this stuff to me. They provided
     22    the -- the jail calls, which are all in Tamil. I mean you --
     23    unless you speak Tamil, you would not understand anything.
     24               THE COURT: No, but your client understands.
     25               MR. AMBERG: He understands, right.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1795        Page 243 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   243

      1               THE COURT: And so does his wife, so go ahead.
      2               MR. AMBERG: So I provided that to him, you know. He
      3    has those. I got the transcripts, and I -- I just pulled the
      4    e-mail up, on August 3rd, and I have read through all of them,
      5    the English translation.
      6               And so I guess -- trying to think of what my
      7    objection would be. I mean I just -- maybe if I could just
      8    have the -- the different calls themselves that were discussed
      9    on impeachment, that might be helpful to me, and at least I can
     10    prepare for the -- the redirect tomorrow. Because like I said,
     11    Your Honor, this is like 150 pages. When I got it, I read
     12    through it. I brought them here with me today. So I can do
     13    that tonight and be ready tomorrow.
     14               MS. SMITH: Your Honor, I hear him saying that he's
     15    withdrawing his objection provided that I give him the exact
     16    jail calls that I used during impeachment. I have 20 jail
     17    calls. I didn't use them all. I impeached her with just a
     18    few.
     19               MR. AMBERG: Yep.
     20               MS. SMITH: With the Court's indulgence, I can go
     21    back to my office and send it to him in the next couple of
     22    hours so that he knows exactly where those calls were coming
     23    from.
     24               MR. AMBERG: And then I -- yeah, and I would -- like
     25    I said, Your Honor, look, when the government got that, they


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1796        Page 244 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   244

      1    gave them to me. As soon as they got the stuff they gave it to
      2    me, and like I said, I've gone through it.
      3               I just -- yeah, I withdraw my motion, draw [sic] my
      4    objection, and I think that would work. As long as I know --
      5    because I -- I -- it's -- even within these calls it's
      6    confusing. That way I can look at it. I've got the
      7    interpreter here. I can then go and pull these calls up and I
      8    can bring -- put on my iPad, bring it in tomorrow and he can
      9    listen it to, and then that'll -- that would be acceptable.
     10               THE COURT: I think that's a good idea just because
     11    if there is any concern about the questions that were asked and
     12    the predicate of the questions being an English interpretation
     13    of a Tamil statement of the witness, that the defense should
     14    have the opportunity to check that translation and be in a
     15    position to ask the witness questions based on that.
     16               But I would also say that, Mr. Amberg, you need to
     17    provide whatever the translation is that you get to the
     18    government --
     19               MR. AMBERG: Okay.
     20               THE COURT: -- so they know what it is you're saying
     21    the Tamil says, just as they have provided you the translation
     22    that they believe the Tamil says, and I think that will put you
     23    in the best position to be able to ask the witness questions.
     24               Needless to say, no one will talk to this witness
     25    between now and the next time she gets on the stand. She will


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1797        Page 245 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   245

      1    not be shown these translations. She will not be shown
      2    anything or asked any questions or -- nor will she in any way
      3    be prepared or have any communications regarding the case
      4    between now and tomorrow. Is that clear?
      5               MR. AMBERG: Absolutely, Your Honor.
      6               THE COURT: Do you make sure that Mr. Ramamoorthy
      7    understands that?
      8               MR. AMBERG: That's what I will make sure of that.
      9               THE COURT: Make sure now.
     10               MR. AMBERG: Okay. Why don't you -- why don't you
     11    guys stand up here. I'm going to put this on the record now.
     12    Please tell this to Mr. Ramamoorthy: Do not show your wife a
     13    copy of the transcript of these jail calls.
     14               (Brief pause for interpretation)
     15               Do not discuss the jail calls with your wife.
     16               (Brief pause for interpretation)
     17               Do not let her listen to the jail calls that you
     18    already have.
     19               (Brief pause for interpretation)
     20               And -- and with that in mind, you cannot discuss her
     21    testimony or this case in any way with her. You understand
     22    what I'm saying?
     23               DEFENDANT RAMAMOORTHY: Yeah.
     24               MR. AMBERG: You understand what the judge has said
     25    to you? You need to tell him.


                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1798        Page 246 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   246

      1               THE COURT: And we might add that tomorrow Mr. Amberg
      2    will have the opportunity to go over any relevant portions of
      3    those recorded calls with the witness and give her the
      4    opportunity to answer his questions, and that is the way we
      5    will make sure that the process is fair, all right?
      6               MS. SMITH: Thank you, Your Honor.
      7               MR. AMBERG: Thank you, Your Honor.
      8               THE COURT: All right. Is there anything else we
      9    should cover for now?
     10               MS. SMITH: Not from the United States.
     11               MR. AMBERG: No, Your Honor, from defense.
     12               THE COURT: Okay. Very good. Well, we'll be back on
     13    the record then tomorrow morning. Thank you very much.
     14               MS. SMITH: Thank you.
     15               THE COURT: We're in recess.
     16               THE LAW CLERK: All rise. Court is in recess.
     17               (Court in recess at 4:31 p.m.)
     18               (Proceedings in the above-entitled matter adjourned
     19               to Wednesday, August 15, 2018)
     20                                          _ _ _
     21

     22

     23

     24

     25



                                   USA v Prabhu Ramamoorthy • 18-20027
Case 2:18-cr-20027-TGB-MKM ECF No. 85 filed 03/05/19          PageID.1799        Page 247 of 247
                               Jury Trial: Volume 4 • Tuesday, August 14, 2018
                                                                                                   247

      1                            C E R T I F I C A T I O N
      2               I, Linda M. Cavanagh, Official Court Reporter of the
      3    United States District Court, Eastern District of Michigan,
      4    appointed pursuant to the provisions of Title 28, United States
      5    Code, Section 753, do hereby certify that the foregoing pages 1
      6    through 246 comprise a full, true and correct transcript of the
      7    proceedings held in the matter of United States of America vs.
      8    Prabhu Ramamoorthy, Case No. 18-20027, on Tuesday, August 14,
      9    2018.
     10

     11

     12                         s/Linda M. Cavanagh             _____
                                Linda M. Cavanagh, RDR, RMR, CRR, CRC
     13                         Federal Official Court Reporter
                                United States District Court
     14                         Eastern District of Michigan
     15

     16

     17    Date: March 4, 2019
           Detroit, Michigan
     18

     19

     20

     21

     22

     23

     24

     25



                                   USA v Prabhu Ramamoorthy • 18-20027
